

ASSET PURCHASE AGREEMENT
by and among
QUALCOMM INCORPORATED


and


QUALCOMM CANADA INC.
together as Purchaser,
INTEGRATED DEVICE TECHNOLOGY, INC.
as Parent Seller
and
IDT CANADA INC.
as Subsidiary Seller


Dated as of August 31, 2011





--------------------------------------------------------------------------------

TABLE OF CONTENTS

Article I
 
DEFINITIONS
 
1


1.1


 
Definitions
 
1


1.2


 
Interpretation
 
12


Article II
 
PURCHASE & SALE OF PURCHASED ASSETS
 
12


2.1


 
Purchased Assets
 
12


2.2


 
Excluded Assets
 
14


2.3


 
Assumed Liabilities
 
15


2.4


 
Retained Liabilities
 
16


2.5


 
Purchase Price; Payment of Purchase Price
 
17


2.6


 
Allocation of Purchase Price
 
18


2.7


 
Closing
 
18


2.8


 
Transfer Taxes
 
19


Article III
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
19


3.1


 
Organization and Qualification
 
19


3.2


 
Authority Relative to this Agreement
 
19


3.3


 
No Conflict
 
20


3.4


 
Required Filings and Consents
 
20


3.5


 
Financial Statements
 
20


3.6


 
Absence of Undisclosed Liabilities
 
20


3.7


 
Absence of Certain Changes or Events
 
21


3.8


 
Properties; Title
 
22


3.9


 
Intellectual Property
 
22


3.1


 
Contracts
 
32


3.11


 
Permits
 
33


3.12


 
Compliance with Laws
 
33


3.13


 
Claims and Proceedings
 
33


3.14


 
Employee Matters
 
34


3.15


 
Employee Benefits
 
36


3.16


 
No Finder
 
37


3.17


 
Affiliate Transactions
 
37


3.18


 
Environmental Matters
 
37


3.19


 
Insurance
 
38


3.2


 
No Significant Items Excluded
 
38


3.21


 
Taxes and Tax Returns
 
38


3.22


 
Solvency
 
39


3.23


 
Certain Business Practices
 
40


3.24


 
Disclosure
 
40


3.25


 
No Suspension or Debarment
 
40


3.26


 
Canadian Matters
 
40


3.27


 
Competition Act
 
40


3.28


 
Investment Canada Act
 
40


3.29


 
Silicon Optix
 
40


Article IV
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
40




i

--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.1


 
Organization and Qualification
 
41


4.2


 
Authority Relative to this Agreement
 
41


4.3


 
No Conflict
 
41


4.4


 
Required Filings and Consents
 
41


4.5


 
No Finder
 
41


Article V
 
COVENANTS
 
41


5.1


 
Conduct of Business
 
42


5.2


 
Corporate Examinations and Investigations
 
43


5.3


 
Employment Matters
 
43


5.4


 
No Shop
 
45


5.5


 
Notices of Certain Events
 
45


5.6


 
Certain Closing Certificates and Documents
 
46


5.7


 
Public Announcements
 
46


5.8


 
Confidentiality
 
46


5.9


 
Expenses
 
47


5.1


 
Consents, Filings and Authorizations; Efforts to Consummate
 
47


5.11


 
Required Contract Consents; Assignment of Contracts
 
48


5.12


 
Transfer of Equipment and Personnel
 
48


5.13


 
Commercial Relationship
 
48


5.14


 
Certain Transitional Matters
 
49


5.15


 
Employee Matters
 
49


5.16


 
Further Assurances
 
49


5.17


 
Seller's Non-Compete
 
50


5.18


 
Tax Matters
 
50


5.19


 
Supplements to Disclosure Schedules
 
51


5.2


 
Patent Matters
 
51


5.21


 
Reconciliation
 
51


5.22


 
Touchdown/Reon and Vida Processors
 
52


5.23


 
Actions Regarding Off-the-Shelf Software
 
52


5.24


 
Electronic Transfer of Software Programs
 
52


Article VI
 
CONDITIONS TO CLOSING
 
52


6.1


 
Conditions to the Obligations of Seller and Purchaser
 
52


6.2


 
Conditions to Obligations of Seller
 
53


6.3


 
Conditions to Obligations of Purchaser
 
54


Article VII
 
TERMINATION; EFFECT OF TERMINATION
 
56


7.1


 
Termination of Agreement
 
56


7.2


 
Effect of Termination; Right to Proceed
 
57


Article VIII
 
SURVIVAL; INDEMNIFICATION
 
57


8.1


 
Survival of Representations and Warranties
 
57


8.2


 
Indemnification by Seller
 
58


8.3


 
Indemnification by Purchaser
 
58


8.4


 
Notice of Claims
 
59


8.5


 
Limitation of Claims
 
59




ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.6


 
Indemnification Escrow
 
61


8.7


 
Objections to Claims
 
61


8.8


 
Resolution of Conflicts
 
62


8.9


 
Third-Party Claims
 
62


8.1


 
Survival of Indemnification Claims
 
63


8.11


 
Tax Effect of Indemnification Payments
 
64


8.12


 
Effect of Investigation
 
64


8.13


 
Remedies
 
64


Article IX
 
GENERAL
 
64


9.1


 
Notices
 
64


9.2


 
Severability; Parties in Interest
 
65


9.3


 
Assignment; Binding Effect; Benefit
 
65


9.4


 
Incorporation of Exhibits
 
65


9.5


 
Governing Law
 
65


9.6


 
Waiver of Jury Trial
 
66


9.7


 
Headings; Interpretation
 
66


9.8


 
Counterparts; Facsimiles
 
66


9.9


 
Entire Agreement
 
66


9.1


 
Waivers and Amendments; Non-Contractual Remedies; Preservation of Remedies
 
66


9.11


 
Specific Performance; Preservation of Remedies
 
66


9.12


 
Attorneys' Fees
 
66






iii

--------------------------------------------------------------------------------



EXHIBITS
Exhibit A
Escrow Agreement

Exhibit B
Form of License Agreement

Exhibit C
Retained Rights

Exhibit D
Form of Transition Services Agreement

Exhibit E
Form of Tripartite Mutual Termination and Transfer Agreement

Exhibit F
Form of Assignment and Assumption Agreement

Exhibit G
Form of Bill of Sale

Exhibit H
Form of Patent Assignment

Exhibit I
Form of Trademark Assignment

Exhibit J
Form of Toronto Sublease Agreement

Exhibit K
Form of Montreal Sublease Agreement








iv

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT is made as of August 31, 2011 by and among
QUALCOMM Incorporated, a Delaware corporation (the “Parent Purchaser”),
Subsidiary Purchaser, Integrated Device Technology, Inc., a Delaware corporation
(the “Parent Seller”), and Subsidiary Seller.
RECITALS
Subject to the terms and conditions set forth herein, Seller desires to sell,
convey, transfer, assign and deliver to Purchaser, and Purchaser desires to
purchase and acquire from Seller, free and clear of all Liens other than the
Assumed Liabilities and the Permitted Exceptions, all of Seller’s right, title
and interest in and to all of the Purchased Assets (the “Acquisition”).
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:
Article I
DEFINITIONS
1.1    Definitions. As used herein, the following terms shall have the following
meanings:
“ACM’s” means asbestos-containing materials.
“Acquired Patents” has the meaning given to such term in Section 3.9(b)(i).
“Acquired Proprietary Rights” has the meaning given to such term in
Section 2.1(h).
“Acquired Technology” has the meaning given to such term in Section 2.1(i).
“Acquisition” has the meaning given to such term in the Recitals.
“Acquisition Proposal” has the meaning given to such term in Section 5.4(a)(i).
“Additional Transferred Patents” has the meaning given to such term in
Section 3.9(b)(i).
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person
provided that, for purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by contract or otherwise.
“Agreement” means this Asset Purchase Agreement.
“Approval” has the meaning given to such term in Section 3.2.
“Asserted Liability” has the meaning given to such term in Section 8.4.
“Assets” means, with respect to any Person, any and all of such Person’s right,
title and ownership interest in and to all properties, rights, claims, goodwill,
interests and assets of every kind and description, real, personal or mixed,
tangible and intangible, whether accrued, contingent or otherwise, and wherever
located (including in the possession of vendors or other third parties or
elsewhere), in each case whether or not recorded or reflected on the books and

1

--------------------------------------------------------------------------------



records or financial statements of any Person.
“Assigned Contracts” has the meaning given to such term in Section 2.1(e).
“Assignment and Assumption Agreement” has the meaning given to such term in
Section 2.5(d).
“Assumed Liabilities” has the meaning given to such term in Section 2.3.
“Automatically Transferred Employees” means those Business Employees of Seller
and its Subsidiaries who are employed in Quebec and whose employment transfers
to Purchaser at the Closing automatically by operation of Law.
“Bank Act” means Bank Act of Canada (S.C. 1991, c. 46).
“Bankruptcy Exception” has the meaning given to such term in Section 3.2.
“Benefit Plans” means all employee benefit plans as defined in Section 3(3) of
ERISA under which any Transferred Employee has any right to benefits and all
other employee benefit arrangements, obligations, customs, or practices
(including to a payroll practice), whether or not subject to ERISA, to provide
benefits, other than salary, in respect of services rendered, to Transferred
Employees, including employment agreements, severance agreements, executive
compensation arrangements, incentive programs or arrangements, sick leave,
vacation pay, severance pay policies, plant closing benefits, repatriation or
expatriation benefits, work permits, visas, salary continuation, disability,
consulting or other compensation arrangements, workers’ compensation, deferred
compensation, bonus, stock option, stock appreciation, stock purchase, phantom
stock, or other equity right, hospitalization, medical, dental or vision
benefits or insurance, life insurance, tuition reimbursement or scholarship
programs, fringe benefits, cafeteria plan benefits and any plans or arrangements
providing benefits or payments in the event of a change of control, change in
ownership, or sale of a substantial portion (including all or substantially all)
of the assets of the Business of Seller maintained by Seller for the benefit of
Transferred Employees, any Subsidiary or an ERISA Affiliate or to which Seller,
any Subsidiary, or an ERISA Affiliate has contributed or is or was obligated to
make payments or has any Liability.
“Bill of Sale” has the meaning given to such term in Section 6.3(g)(viii).
“Books and Records” means all information in any form primarily relating to the
Purchased Assets and the Business.
“Business” means the design, development, sale, marketing, use, import,
maintenance or support of the Business Products, and shall include all of
Seller’s rights, title and interest to the Assets previously acquired by Seller
from Silicon Optix.
“Business Day” means any day other than a Saturday, Sunday or a day on which
banks in California or Ontario, Canada are authorized or obligated by applicable
Law or executive Order to close or are otherwise generally closed.
“Business Employee” means any individual employed by Seller (including former
Silicon Optix employees) or one of its Subsidiaries who is primarily engaged in
the conduct of the Business, including the design, development and marketing of
the Business Products, as of the date hereof, and includes the Key Employees,
and in each case is set forth on Schedule 1.1(a).
“Business Products” means products in Seller’s Hollywood Quality Video (“HQV”)
and Frame Rate Conversion (“FRC”) product lines, as set forth on Schedule
1.1(b).
“Bylaws” means the bylaws, or other similar corporate document (including
articles of incorporation, where applicable), of Parent Seller and each
Subsidiary Seller, each as amended to the date hereof.
"Canadian Assets" means all of the Purchased Assets used wholly or partly to
carry on the Business in Canada other than the Acquired Proprietary Rights and
Acquired Technology.

2

--------------------------------------------------------------------------------



“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act.
“Certificate of Incorporation” means the certificate of incorporation, or other
similar charter document or constating document, of Parent Seller and each
Subsidiary Seller, each as amended to the date hereof.
“CIPO” means the Canadian Intellectual Property Office.
“Claim” has the meaning given to such term in Section 3.13(a).
“Closing” has the meaning given to such term in Section 2.7.
“Closing Date” has the meaning given to such term in Section 2.7.
“COBRA” has the meaning given to such term in Section 3.15(e).
“Code” means the Internal Revenue Code of 1986, as it may be amended from time
to time, and any successor thereto.
“Confidentiality Agreement” has the meaning given to such term in Section 5.8.
“Contract” means all legally binding agreements, whether oral or written,
including contracts, contract rights, commitments, undertakings, orders, leases,
guarantees, warranties and representations, franchises benefiting or relating to
the Business or the ownership, construction, development, maintenance, repair,
management, use, occupancy, possession or operation thereof, or the operation of
any of the programs or services in conjunction with the Business and all
renewals, replacements and substitutions therefore, in each case that is
necessary for the conduct of and that are primarily used or primarily held for
use in the Business.
“Copyrights” has the meaning given to such term in Section 3.9(a)(i).
“Damages” has the meaning given to such term in Section 8.2(a).
“Due Diligence Period” has the meaning given such term in Section 5.2.
“Environmental Law” means any Law of any applicable federal, state, provincial,
local or foreign jurisdiction (including all Permits issued pursuant to such
Laws) relating to pollution, hazardous substances, hazardous wastes, petroleum
or otherwise relating to protection of the environment or natural resources,
including, by way of example and not by way of limitation, the Clean Air Act,
the Clean Water Act, the Resource Conservation Recovery Act (“RCRA”), CERCLA,
the Toxic Substances Control Act (“TSCA”), the Environmental Protection Act
(Ontario) ("OEPA") and the Emergency Planning and Community Right-to-Know Act,
each as may be amended from time to time, and any successor thereto.
“Environmental Permits” means those Permits required to be obtained by Seller
under Environmental Laws in connection with its Business or the use and
operation of the Purchaser Assets owned or leased by Seller.
“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time.
“ERISA Affiliate” means any trade or business which is or has been treated as a
single employer with Seller within the meaning of Section 414(b), (c), (m) or
(o) of the Code.
“Escrow Agent” means US Bank National Association (or such other Persons as may
hereafter by reasonably acceptable to Parent Purchaser and Parent Seller).
“Escrow Agreement” means the Escrow Agreement by and among Parent Purchaser,
Parent Seller and Escrow Agent of even date herewith in the form set forth in
Exhibit A.

3

--------------------------------------------------------------------------------



“Escrow Period” means the twenty-four (24) month period from and immediately
after the Closing Date.
“Escrow Release Date” means a date no later than five (5) Business Days after
the expiration of the Escrow Period.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Assets” has the meaning given to such term in Section 2.2.
“Excluded Contracts” has the meaning given to such term in Section 2.2(e).
“Excluded Tangible Property” has the meaning given to such term in
Section 2.2(f).
“Field” has the meaning given to such term in Section 5.13.
"Financials" has the meaning given to such term in Section 3.5.
“Foreign Plan” has the meaning given such term in Section 3.15(h).
“Form 8594” means IRS Form 8594: Asset Acquisition Statement under Section 1060,
including any required amendments or supplements thereto.
“FRC” has the meaning set forth in the definition of “Business Products”.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authorities” means all agencies, authorities (including taxing
authorities), bodies, tribunals, bureau, boards, commissions, courts, minister,
governor in council, cabinet, commissioner, instrumentalities, legislatures and
offices of any nature whatsoever of any government, stock exchange,
quasi-governmental unit or political subdivision, whether foreign, federal,
state, provincial, county, district, municipality, city or otherwise.
“HIPAA” has the meaning given to such term in Section 3.15(e).
“HQV” has the meaning set forth in the definition of “Business Products”.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Improvements” means any improvements, enhancements, changes, modifications or
derivative works.
“Indemnification Escrow Amount” has the meaning given to such term in
Section 8.6(a).
“Indemnification Escrow Fund” has the meaning given to such term in
Section 8.6(a).
“Indemnified Party” has the meaning given to such term in Section 8.4.
“Indemnifying Party” has the meaning given to such term in Section 8.4.
“Insurance Policies” means all insurance policies, fidelity and surety bonds and
fiduciary liability policies covering the Purchased Assets..
“Inventory” means consumable inventory, wherever located, including all finished
goods, work in process, raw materials, spare parts and all other materials and
supplies that are necessary for the conduct of and that are primarily used or
primarily held for use in the Business.
“IRS” means the United States Internal Revenue Service.

4

--------------------------------------------------------------------------------



“Issued Patents” has the meaning given to such term in Section 3.9(a)(ii).
“Key Employees” means the Business Employees set forth on Schedule 1.1(c).
“Knowledge” means the actual knowledge of a particular fact or other matter
being possessed as of the pertinent date by James Goel, Louie Lee, Jeff Lukanc,
Derry Murphy, Ji Park, Richard Crowley, Ted Tewksbury and/or Tom Kao or, if
exercising reasonable care, each such individual would be expected to discover
or become aware of that fact or matter in the course of carrying out his or her
duties and responsibilities on behalf of Seller.
“Laws” means any federal, state, provincial, foreign, municipal, or local
statute, law, ordinance, regulation, rule, code, Order, other requirement or
rule of law and to the extent that they have the force of law, policies,
guidelines, notices and protocols of any Governmental Authority.
“Liabilities Representation” has the meaning given to such term in Section 8.1.
“Liability” means any direct or indirect indebtedness, liability, assessment,
expense, claim, loss, damage, deficiency, obligation or responsibility, known or
unknown, disputed or undisputed, joint or several, vested or unvested, executory
or not, fixed or unfixed, choate or inchoate, liquidated or unliquidated,
secured or unsecured, determinable or undeterminable, accrued or unaccrued,
absolute or not, actual or potential, contingent or otherwise (including any
liability under any guarantees, letters of credit, performance credits or with
respect to insurance loss accruals).
“License Agreement” means a license agreement by and between Parent Seller and
Parent Purchaser in substantially the form set forth in Exhibit B.
“Licensed IP” has the meaning set forth in Section 3.9(a)(iii).
“Licensed Technology” has the meaning set forth in Section 3.9(a)(iv).
“Lien” means any mortgage, hypothec, prior claim, lien (statutory or otherwise,
including mechanics, warehousemen, laborers and landlords liens), Bank Act
security, claim, pledge, charge, community property interest, condition,
equitable interest, right-of-way, easement, encroachment, servitude, security
interest, preemptive right, right of first refusal, right of first negotiation,
or similar restriction or right, option, judgment, title defect or encumbrance
of any kind, whether accrued, contingent, absolute, or otherwise.
“Material Adverse Effect” means, with respect to Seller, any change in or effect
on the Business that, individually or in the aggregate (taking into account all
other such changes or effects), is, or is reasonably likely to be, materially
adverse to the Business, Purchased Assets, Licensed IP, the Licensed Technology,
Proprietary Rights owned by Seller and licensed to Purchaser pursuant to the
License Agreement and Assumed Liabilities, taken as a whole; provided, however,
that none of the following shall be taken into account in determining whether
there has been a Material Adverse Effect: (a) the public announcement or
pendency of this Agreement or any of the transactions contemplated herein or any
actions taken in compliance herewith, including the impact thereof on the
relationships of Seller with customers, suppliers, distributors, consultants,
employees or independent contractors or other third parties with whom Seller has
any relationship in connection with the Business or the Purchased Assets; (b)
conditions affecting the industries in which Seller operates or operated the
Business, the U.S. economy or financial markets or any foreign markets or any
foreign economy or financial markets in any location where Seller operates the
Business, but only to the extent that such changes or conditions do not have a
disproportionate adverse effect on Seller as compared to other businesses in the
industries in which it operates; (c) compliance with the terms of, or the taking
of any action required by, this Agreement, or otherwise taken with the consent
of Purchaser; (d) any change in GAAP or applicable Laws (or interpretation
thereof); or (e) the effect of any changes arising in connection with any acts
of God, calamities, acts of war, terrorism or military action or the escalation
thereof, national or international political or social conditions.
"Materials Inventory" means raw material, work in process and finished goods
held by Seller, Seller's subcontractors and by Seller's distributors in the case
of finished goods, in each case, solely with respect to Touchdown Processors.

5

--------------------------------------------------------------------------------



"Materials Inventory Amount" has the meaning set forth in the definition of
“Seller Materials Inventory Certificate.”
“Montreal Sublease Agreement” has the meaning given to such term in Section
6.2(d)(vii).
“Moral Right” has the meaning given to such term in Section 3.9(a)(v).
“Multiemployer Plan” means any multiemployer plan as defined in Section 3(37) of
ERISA or a plan subject to Section 413(b) and (c) of the Code, to which Seller
or an ERISA Affiliate has contributed or is or was obligated to make payments,
in each case with respect to any Transferred Employee.
“Non-Transferring Employees” means the Business Employees who do not become
employees of Purchaser (or any Subsidiary Purchaser) in connection with the
transactions contemplated by this Agreement.
“Notice of Claim” has the meaning given to such term in Section 8.4.
“OEPA” has the meaning set forth in the definition of Environmental Law.
“Off-the Shelf Software” has the meaning given to such term in
Section 3.9(a)(vi).
“OHSA” has the meaning given to such term in Section 3.14(h).
“Open License Terms” has the meaning given to such term in Section 3.9(a)(x).
“Orders” has the meaning given to such term in Section 3.12.
“Parent Purchaser” has the meaning given to such term in the preamble of this
Agreement.
“Parent Seller” has the meaning given to such term in the preamble of this
Agreement.
“Party” means the Parent Seller, the Subsidiary Seller, the Parent Purchaser or
the Subsidiary Purchaser, individually as the context so requires , and the term
“Parties” means collectively, Parent Seller, Subsidiary Seller, Parent Purchaser
and Subsidiary Purchaser.
“Patent Applications” has the meaning given to such term in
Section 3.9(a)(viii).
“Patents” has the meaning given to such term in Section 3.9(a)(vii).
“PCB’s” means polychlorinated biphenyls.
“Pension Plan” means a Benefit Plan that is an employee pension benefit plan as
defined in Section 3(2) of ERISA.
“Permits” means all permits, licenses, approvals, franchises, grants,
qualifications, variances, permissive uses, accreditations, certificates,
certifications, establishment registrations or easements issued by a
Governmental Authority.
“Permitted Exceptions” means Permitted Liens and the rights and limitations
described in detail on Schedule 1.1(d).
“Permitted Liens” means Liens for (i) Taxes, assessments and other governmental
fees or other charges not yet due and payable; (ii) zoning, entitlement,
building and other land use and similar Laws or regulations imposed by any
Governmental Authority having jurisdiction over such parcel which have not been
violated and are not violated by the current use and operation thereof; and
(iii) easements, covenants, conditions, restrictions and other similar matters
of record with respect to any Real Property that would not impair the use or
occupancy of such parcel in the operation of the Business.

6

--------------------------------------------------------------------------------



“Person” means an individual, corporation, partnership, limited partnership,
limited liability company, unlimited liability company, joint stock company,
limited liability partnership, syndicate, person (including a “person” as
defined in Section 13(d)(3) of the Exchange Act, together with the rules and
regulations promulgated thereunder), trust, association, joint venture, entity
or Governmental Authority.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date
and that portion of a Straddle Period beginning after the Closing Date.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and that portion of any Straddle Period ending on the Closing Date.
“Prepaid Expenses” as of any date means payments made by Seller primarily
related to the Purchased Assets or its Business, which constitute prepaid
expenses in accordance with GAAP.
“Proprietary Rights” has the meaning given to such term in Section 3.9(a)(ix).
“Public Software” has the meaning given to such term in Section 3.9(a)(x).
“Purchase Price” has the meaning given to such term in Section 2.5(a).
“Purchase Price Allocation” has the meaning given to such term in Section 2.6.
“Purchased Assets” has the meaning given to such term in Section 2.1.
“Purchaser” means, collectively, the Parent Purchaser and the Subsidiary
Purchaser.
“Purchaser Indemnitees” has the meaning given to such term in Section 8.2(a).
“RCRA” has the meaning set forth in the definition of “Environmental Law”.
“Real Property” means all real or immovable property that is owned, leased or
used by Seller for the use or benefit of Seller or that is an asset of Seller,
in each case that is necessary for the conduct of and that is primarily used or
primarily held for use with the Business.
“Real Property Leases” has the meaning given to such term in Section 3.8(b).
“Reference Design Platforms” has the meaning given to such term in Section 5.13.
“Registered Copyrights” has the meaning given to such term in
Section 3.9(a)(xi).
“Registered Trademarks” has the meaning given to such term in
Section 3.9(a)(xii).
“Regulated Substances” means any substance defined, regulated or prohibited
under Environmental Laws, because of its toxic, hazardous or deleterious
characteristics, including hazardous waste, as defined pursuant to RCRA,
hazardous substances, as defined pursuant to CERCLA, toxic substances as defined
under TSCA, hazardous materials, as defined under the Hazardous Materials
Transportation Act, contaminants as defined under the OEPA, petroleum and its
fractions, ACM’s and PCB’s.
“Related Software” has the meaning given to such term in Section 3.9(a)(x).
“Reon and Vida Processors” means Seller’s Reon-VX Video processors and HQV Vida
video processors, in each case, as such Reon and Vida processors exist as of the
Closing Date and minor Improvements mutually agreed by the Parties in writing,
other than minor Improvements for purposes of implementing manufacturing yield
improvements, which shall not require Purchaser’s consent for Seller to
implement.

7

--------------------------------------------------------------------------------



“Representatives” means, with respect to any Party to this Agreement, such
Party’s directors, officers, Affiliates, employees, attorneys, accountants,
representatives, lenders, consultants, independent contractors and other agents.
“Required Contract Consents” has meaning given to such term in Section 3.10(b).
“Retained Liabilities” has the meaning given to such term in Section 2.4.
“Retained Rights” means the non-exclusive rights retained by Seller under
certain of the Acquired Proprietary Rights, as set forth in Exhibit C attached
hereto.
“Security Right” means, with respect to any security, any option, warrant,
subscription right, preemptive right, other right or privilege (whether by Law,
preemptive or contractual), proxy, put, call, demand, plan, commitment,
agreement, understanding or arrangement of any kind relating to such security,
whether issued or unissued, or any other security convertible into or
exchangeable for any such security. “Security Right” includes any right relating
to issuance, sale, assignment, transfer, purchase, redemption, conversion,
exchange, registration or voting and includes rights conferred by statute, by
the issuer’s governing documents or constating documents, or by agreement.
“Selected Patents” has the meaning given to such term in Section 3.9(b)(i).
“Seller” means, collectively, the Parent Seller and the Subsidiary Seller.
“Seller Debts” means, in each case, solely to the extent that any of the
Purchased Assets is bound by any of the following: (i) money borrowed by Seller
from any Person; (ii) any indebtedness of Seller arising under leases required
to be capitalized under GAAP or evidenced by a note, bond, debenture or similar
instrument; (iii) any indebtedness of Seller arising under purchase money
obligations or representing the deferred purchase price of property and services
(other than accounts payable and current trade payables incurred in the ordinary
course of Seller’s Business); (iv) any Liability of Seller under any guaranty,
letter of credit, performance credit, bankers’ acceptances, or other agreement
having the effect of insuring a creditor against loss; or (v) all indebtedness
of others referred to in paragraphs (i) through (iv) above guaranteed by Seller.
“Seller Disclosure Schedules” has the meaning given to such term in Article III.
“Seller Employee Plans” has the meaning given to such term in Section 3.15(a).
“Seller Indemnitees” has the meaning given to such term in Section 8.3(a).
“Seller Licensed Proprietary Rights” has the meaning given to such term in
Section 3.9(a)(xiii).
“Seller Licensed Technology” has the meaning given to such term in Section
3.9(a)(xiv).
“Seller Materials Inventory Certificate” means a certificate executed by the
Chief Financial Officer of the Seller, dated as of the Closing Date, certifying
on behalf of the Seller an itemized list of Seller's cost of all Materials
Inventory as of the close of business on the day immediately prior to the
Closing Date (the "Materials Inventory Amount").
“Seller Proprietary Rights” has the meaning given to such term in
Section 3.9(a)(xv).
“Seller Software” has the meaning given to such term in Section 3.9(d)(vi).
“Seller Source Code” has the meaning given to such term in Section 3.9(a)(xvi).
“Seller Vacation Certificate” means a certificate executed by the Chief
Financial Officer of the Seller, dated as of the Closing Date, certifying on
behalf of the Seller the aggregate amount of all Transferred Employee
Liabilities as of the close of business on the day immediately prior to the
Closing Date (the “Vacation Amount”).

8

--------------------------------------------------------------------------------



“Silicon Optix” means Silicon Optix, Inc., a Delaware corporation.
“Silicon Optix Canada” means Silicon Optix Canada, Inc., an Ontario corporation.
“Software Programs” means any software, middleware, firmware, database or
program owned by Seller or purported to be owned by Seller, in both source code
and object code forms that are necessary for the conduct of and primarily used
or primarily held for use in the Business, as listed on Schedule 1.1(e).
“Straddle Period” means any Tax period beginning before or on and ending after
the Closing Date.
“Subsidiary” means, with respect to Seller, any corporation, partnership,
limited partnership, limited liability company, unlimited limited liability
company, limited liability partnership, joint venture or other legal entity of
which Seller (either alone or through or together with any other subsidiary)
owns, directly or indirectly, a majority of the stock or other equity interests.
“Subsidiary Purchaser” means QUALCOMM Canada, Inc.
“Subsidiary Seller” means IDT Canada Inc.
“Tangible Personal Property” means all structures, machinery, equipment, tools,
furniture, fixtures and equipment (including fixed machinery and fixed
equipment), computer hardware, supplies, materials, leasehold improvements,
automobiles, computing and telecommunications equipment and other items of
tangible personal property (other than Inventory), of every kind owned or leased
(wherever located and whether or not carried on Seller’s books), in each case
that is necessary for the conduct of and that is primarily used or primarily
held for use in the Business.
“Tax Audit” means any examination, investigation, audit, Claim or proceeding
relating to Taxes conducted or initiated by a Governmental Authority.
“Tax Deficiency” has the meaning given to such term in Section 3.21(c).
“Tax Return” means any and all returns, reports, statements, forms,
declarations, elections, notices, designations, filings or other documentation
(including any additional or supporting material and any amendments or
supplements) filed or maintained, or required to be filed or maintained, with
respect to or in connection with the calculation, determination, assessment or
collection of any Taxes.
“Taxes” means: (i) any and all taxes imposed or administered by any Governmental
Authority or taxing authority, including taxes on, measured by, or with respect
to income, capital gains, franchise, windfall or other profits, gross receipts,
property, sales, use, capital, capital stock, payroll, employment, social
security, workers’ compensation, unemployment compensation, government pension
plan and employment insurance premiums or contributions, or net worth; taxes in
the nature of excise, withholding, ad valorem, stamp, transfer, land transfer,
sales, goods and services, harmonized sales, value-added or gains taxes;
license, registration and documentation fees; and customers’ duties, tariffs and
similar charges and (ii) any and all interest, penalties, additions to tax and
additional amounts imposed in connection with or with respect to any amounts
described in (i).
“Technology” has the meaning given to such term in Section 3.9(a)(xvii).
“Third-Party Claims” has the meaning given to such term in Section 8.4.
“Timing Controller” means any portion of an integrated circuit, product or
application, the function of which is to generate control signals,
synchronization signals, and/or clock signals (independently or in conjunction
with other circuitry or devices) required for interfacing to a display panel of
any kind (LCD panels, TV panels, etc.). Timing Controller shall include any
circuitry or functionality for processing of the type that is used for bit
compensation for the purpose of adjusting contrast and brightness, color
compensation, overdrive compensation, line brightness compensation, plane
brightness compensation, response time compensation, dithering such as 10 bit to
8 bit, or 12 bit

9

--------------------------------------------------------------------------------



to 8 bit conversion, frame buffering and similar panel-glass specific
characteristics.
“Touchdown Processors” means Seller’s FRC video processors code-named Touchdown
and more specifically identified as part numbers VHD1200ZBHG479, VHD2400ZBLG479,
VHD2400ZBBHG479, VHD1200ZDBHG479, VHD2400ZDBHG479, in each case, as such
Touchdown Processors exist as of the Closing Date and minor Improvements
mutually agreed by the Parties in writing, other than minor Improvements for
purposes of implementing manufacturing yield improvements, which shall not
require Purchaser’s consent for Seller to implement.
“Toronto Sublease Agreement” has the meaning given to such term in Section
6.2(d)(vi).
“Trade Secrets” has the meaning given to such term in Section 3.9(a)(xviii).
“Trademarks” has the meaning given to such term in Section 3.9(a)(xix).
“Transaction Documents” means, collectively, this Agreement, the Escrow
Agreement, the Assignment and Assumption Agreement, the Patent Assignment, the
Copyright Assignment, the Trademark Assignment, the License Agreement, the Bill
of Sale, the Transition Services Agreement, the Tripartite Mutual Termination
and Transfer Agreement, the Toronto Sublease Agreement and the Montreal Sublease
Agreement.
“Transfer Taxes” means all federal, state, provincial, local or foreign sales,
harmonized sales, use, transfer, real property transfer, mortgage recording,
stamp duty, goods and services and other value-added or similar Taxes that may
be imposed in connection with the transfer of Purchased Assets or assumption of
Assumed Liabilities.
“Transferred Employee Liabilities” means those Liabilities incurred or accrued
as a result of the employment of a Transferred Employee with the Seller that
solely relates to accrued vacation pay; provided, however, that in no event
shall the amount of such Liabilities for any individual Transferred Employee not
employed by Subsidiary Seller include the value of more than ten (10) days of
vacation time.
“Transferred Employees” means (i) those Business Employees who accept
Purchaser’s offer of employment pursuant to Section 5.3(a) and commence
employment with Purchaser or any Subsidiary Purchaser and (ii) Automatically
Transferred Employees.
“Transition Services Agreement” means the Transition Services Agreement by and
between Parent Seller and Parent Purchaser, in the form set forth in Exhibit D.
“Tripartite Mutual Termination and Transfer Agreement” means the Tripartite
Mutual Termination and Transfer Agreement by and among Qualcomm Wireless Semi
Conductor Technologies Limited, Integrated Device Technology (Shanghai) Co.,
Ltd. and each of the Business Employees located in China, in the form set forth
in Exhibit E.
“TSCA” has the meaning set forth in the definition of Environmental Law.
“USPTO” has the meaning given to such term in Section 3.9(a)(xii).
"Vacation Amount" has the meaning set forth in the definition of "Seller
Vacation Certificate".
“Video Interface and Timing Business” means the design, development, sale,
marketing, use, import, maintenance or support of Video Interface products and
Timing Controller products.
“Video Interface” means any portion of an integrated circuit, product or
application, the function of which is to receive, transmit and/or sample (using
a clock signal) raw or compressed digital or analog data streams
containing/representing video and or still images. Video Interface shall not
include any circuitry or functionality to process the content of the data
stream, other than processing of the type that is required to comply with
industry video interface standards existing as of the Effective Date (and
evolutions of such standards) for video receivers and transmitters. Video
Interface circuitry may also include a reverse function of transmitting a data
stream containing video and or still images.

10

--------------------------------------------------------------------------------



“Withholding Taxes” means any Taxes required to be withheld and paid by either
of the Purchasers for the account of either of the Sellers with respect to the
Purchase Price.
“Work” has the meaning given to such term in Section 3.9(a)(x).
1.2    Interpretation. Unless the context otherwise requires, the terms defined
in Section 1.1 shall have the meanings herein specified for all purposes of this
Agreement, applicable to both the singular and plural forms of any of the terms
defined herein. All accounting terms defined in Section 1.1, and those
accounting terms used in this Agreement not defined in Section 1.1, except as
otherwise expressly provided herein, shall have the meanings customarily given
thereto in accordance with GAAP. When a reference is made in this Agreement to
Sections, such reference shall be to a Section of this Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Agreement, they shall be deemed to be followed by the words
“without limitation.”
ARTICLE II    
PURCHASE & SALE OF PURCHASED ASSETS
2.1    Purchased Assets. Except for Seller’s Retained Rights and subject to the
terms and conditions of this Agreement and in reliance upon the representations,
warranties, covenants and agreements of Seller contained herein, at the Closing,
Parent Seller (or Subsidiary Seller) shall sell, convey, transfer, assign and
deliver to Parent Purchaser (or Subsidiary Purchaser, if so designated by Parent
Purchaser), and Parent Purchaser shall purchase and acquire (and shall cause
Subsidiary Purchaser, if so designated by Parent Purchaser, to purchase and
acquire) from Parent Seller (or Subsidiary Seller), free and clear of all Liens
other than the Permitted Exceptions, all of Parent Seller’s (or Subsidiary
Seller) right, title and interest in and to the following Assets (collectively,
the “Purchased Assets”):
(a)    All Assets that were previously acquired by Seller or its respective
Affiliates from Silicon Optix and its Affiliates, including as set forth on
Schedule 2.1(a)(i), but excluding any Assets specified on Schedule 2.1(a)(ii);  
(b)    All Assets directly related to and primarily used in connection with the
Seller’s HQV and FRC product lines as set forth on Schedule 2.1(b);
(c)    All Tangible Personal Property, including Tangible Personal Property set
forth on Schedule 2.1(c);
(d)    All Seller Source Code;
(e)    All of Seller’s rights under the Contracts that are set forth on Schedule
2.1(e) (the “Assigned Contracts”), including Seller’s rights and licenses in and
to any Licensed Technology or Licensed IP under such Assigned Contracts and
Seller’s possession of any such Licensed Technology;
(f)    All Permits and Environmental Permits set forth on Schedule 2.1(f);
(g)    All data, information, records, files, manuals, blueprints and other
documentation, in each case, that are necessary for the conduct of and that are
primarily used or held for use in the Business, including: (i) service and
warranty records; (ii) technical and design notes, test cases and suites, test
scripts, characterization data, studies, reports, correspondence and other
similar documents and records, whether in electronic form or otherwise;
(iii) all Books and Records; (iv) purchasing records and records relating to
suppliers, (v) records and files primarily related to the prosecution and
maintenance of the Acquired Proprietary Rights and (vi) subject to applicable
Law, copies of all personnel records of all Transferred Employees; provided,
however, that (1) with respect to any such books and records that also relate to
or are also required for the operation of the assets and businesses retained by
Seller, Seller may retain the originals of such books and records and deliver
copies thereof to Purchaser, and (2) with

11

--------------------------------------------------------------------------------



respect to Tax Returns, Purchased Assets shall include only copies of Tax
Returns required to be disclosed or shared pursuant to Section 5.18;
(h)    All Patents (subject to Seller’s Retained Rights as set forth in Exhibit
C) domain names and Trademarks set forth on Schedule 2.1(h), and all other
Proprietary Rights (other than Patents, domain names and Trademarks) owned or
purported to be owned by Seller that are necessary for the conduct of and that
are primarily used or held for use in the Business, including such other
Proprietary Rights in the Acquired Technology and Software Programs, and all
transferable rights to sue or assert claims against or seek remedies against
past, present or future infringements or misappropriation of any or all of such
Proprietary Rights owned by or purported to be owned by Seller and rights of
priority and protection of interests therein and to retain any and all amounts
therefrom (collectively, the “Acquired Proprietary Rights”);
(i)    All Technology, including Software Programs, owned or purported to be
owned by Seller and that is necessary for the conduct of and that is primarily
used or held for use in the Business (the “Acquired Technology”);
(j)    All Prepaid Expenses and security deposits solely related to the
Purchased Assets;
(k)    All of the Assets related to immigration matters, including LCA’s and
petitions previously filed, involving both Seller and any Transferred Employee;
and
(l)    All Claims, including warranty and product liability Claims, made or
asserted against any Person primarily related to the Purchased Assets, whether
arising out of actions or conditions occurring prior to, on, or after the
Closing Date.
Subject to Seller’s rights pursuant to Section 5 of the License Agreement,
promptly following the receipt of a written request from Purchaser following the
Closing, Seller will use reasonable efforts to remove and delete from any
Excluded Tangible Property all Purchased Assets and any information pertaining
or related to Purchased Assets.
2.2    Excluded Assets. Notwithstanding anything to the contrary contained in
Section 2.1 or elsewhere in this Agreement, all Assets other than the Purchased
Assets, including the following Assets (collectively, the “Excluded Assets”),
shall not be part of the sale and purchase contemplated hereunder and shall
remain the property of Seller after the Closing:
(a)    All minute books and corporate seals of Seller;
(b)    The capital stock or other equity securities of Seller, whether held in
treasury or otherwise;
(c)    The consideration paid to Seller pursuant to this Agreement;
(d)    (i) Originals of all personnel records and (ii) originals of all other
records that Seller is required by Law to retain in its possession;
(e)    All Contracts not expressly assigned to and assumed by Purchaser pursuant
to Section 2.1(e) (the “Excluded Contracts”);
(f)    All structures, machinery, equipment, tools, furniture, fixtures and
equipment (including fixed machinery and fixed equipment), computer hardware,
supplies, materials, leasehold improvements, automobiles, computing and
telecommunications equipment and other items of tangible personal property, of
every kind owned or leased wherever located and whether or not carried on
Seller’s books other than as set forth in Section 2.1(c) (the “Excluded Tangible
Property”);

12

--------------------------------------------------------------------------------



(g)    All Benefit Plans and any assets of such Benefit Plans, including the
rights, title and interests of Seller and its Subsidiaries in any (i) assets of
a defined benefit or defined contribution retirement plan and (ii) assets of a
non-qualified deferred compensation plan;
(h)    All human resources documents related to any Non-Transferring Employee;
(i)    All Tax identification numbers, Tax Returns and Tax refunds;
(j)    All Real Property Leases;
(k)    All cash, cash equivalents on hand or in bank accounts and short term
investments;
(l)    All products that are not Business Products;
(m)    The Reon and Vida Processors, other than any Acquired Proprietary Rights
and any Acquired Technology related to such products;
(n)    All Inventory; and
(o)    All Proprietary Rights owned or purported to be owned by Seller that are
not Acquired Proprietary Rights (including the Seller Licensed Proprietary
Rights).
2.3    Assumed Liabilities. Except for the Assumed Liabilities and subject to
the Permitted Exceptions, (i) Seller shall transfer the Purchased Assets to
Parent Purchaser (or Subsidiary Purchaser, if so designated by Seller) on the
Closing Date free and clear of all Liens other than the Permitted Exceptions,
and (ii) except as set forth in this Section 2.3, Purchaser shall not, by virtue
of its purchase of the Purchased Assets, assume or become responsible for any
Liabilities of Seller or any other Person. Upon and subject to the terms and
conditions of this Agreement (including the indemnification obligations of
Seller set forth in Article VII), and subject to Section 2.4, Parent Purchaser
(or Subsidiary Purchaser, if so designated by Purchaser) hereby assumes and
agrees to pay, perform, and discharge when due the following (collectively
referred to as the “Assumed Liabilities”):
(a)    any Liability that arises out of or relates to the ownership, use or
exercise of rights by Purchaser or any of its Affiliates of or under the
Purchased Assets at any time after the Closing but excluding any Liability that
arises out of or relates to the ownership, use or exercise of rights by Seller
or any of its Affiliates of or under the Purchased Assets at any time on or
prior to the Closing;
(b)    any Liability that arises out of or relates to the sale, marketing,
maintenance or support by Purchaser after the Closing of any products developed
or produced using the Acquired Proprietary Rights, Acquired Technology, Licensed
Technology or Licensed IP or any products incorporating the Acquired Proprietary
Rights, Acquired Technology, Licensed Technology or Licensed IP and sold in the
ordinary course of business by Purchaser after the Closing, provided that
Purchaser shall not assume any Liabilities related to the sale or licensing by
Seller of the Business Products after the Closing;
(c)    any Liability under the Assigned Contracts that, by the terms of such
Assigned Contracts, arises after the Closing, relates to periods following the
Closing and are to be observed, paid, performed or discharged, as the case may
be, in each case at any time after the Closing, provided that Purchaser shall
not assume any Liability for breaches, defaults or non-performance by Seller
under any Assigned Contract occurring prior to the Closing;
(d)    any Liability that arises out of or relates to the use or exercise of
rights by Purchaser, its Affiliates or their sublicensees of or under the
Licensed IP or Licensed Technology at any time after the Closing;

13

--------------------------------------------------------------------------------



(e)    any Liability relating to the maintenance of the Real Property listed on
Schedule 2.3(e) that either (i) by the terms of any sublease or assignment of
such Real Property, arises after the Closing, relates to periods following the
Closing and is to be observed, paid, performed or discharged, as the case may
be, in each case at any time after the Closing or (ii) relates to normal wear
and tear and may be satisfied by recourse to any security deposits on such Real
Property; provided that Purchaser shall not assume any Liability for breaches,
defaults or non-performance under any lease or sublease by Seller underlying any
of the Real Property occurring prior to Closing or for maintenance of the Real
Property with respect to repairs not in the ordinary course of business that do
not primarily arise out of or relate to the ownership, use or exercise of rights
by Purchaser or any of its Affiliates of or under the Real Property at any time
after the Closing;
(f)    (i) all Transferred Employee Liabilities, and (ii) any Liability that
arises after the Closing with respect to Transferred Employees (but excluding
Liabilities resulting from matters, facts or circumstances, other than length of
service, accrued vacation or accrued severance, existing at, or prior to,
Closing), including all severance and other amounts payable upon the termination
of any Transferred Employee’s employment with Purchaser or any Affiliate of
Purchaser or, solely with respect to Automatically Transferred Employees, with
Seller or any Affiliate of Seller;
(g)    any Liability of Purchaser incurred in connection with the performance of
this Agreement, any Transaction Document or any other document executed in
connection with the Acquisition, including expenses or fees incident to or
arising out of the negotiation, preparation, approval or authorization of this
Agreement and the consummation of the Acquisition, except as otherwise
specifically provided in this Agreement, the Transaction Documents or any other
document or instrument executed in connection with the Acquisition;
(h)    any Liability for Taxes allocated to Purchaser pursuant to Section 2.8 or
Section 5.18; and
(i)    fifty percent (50%) of any Liability of Seller under the Contract set
forth on Schedule 2.3(i) arising from or relating to the termination of such
Contract in connection with the Closing other than any Liability with respect to
the reimbursement of non-recurring engineering fees under such Contract,
provided that any Liabilities assumed by Purchaser pursuant to this Section
2.3(i) shall not exceed $100,000.
2.4    Retained Liabilities. Except for the Assumed Liabilities, Purchaser shall
not assume, and shall have no liability for, any Liabilities, Taxes or Contracts
of Seller, it being understood that Purchaser is expressly disclaiming any
express or implied assumption of any Liabilities other than the Assumed
Liabilities. Notwithstanding Section 2.3 or any other provision contained
herein, and regardless of whether any of the following may be disclosed to
Purchaser or whether Purchaser may have actual knowledge of the same, Purchaser
shall not assume, and Seller shall pay, perform, and discharge when due and
remain exclusively liable for the following (collectively, the “Retained
Liabilities”):
(a)    any Liability that is not an Assumed Liability;
(b)    any Liability of Seller with respect to the Excluded Assets, excluding
any Liability that arises out of or relates to the use or exercise of rights by
Purchaser, its Affiliates or their sublicensees of or under the Licensed IP
after the Closing;
(c)    any Liability of Seller under, or directly or indirectly relating to, any
Environmental Law or Environmental Permit, excluding any Liability arising out
of or related to Purchaser’s use or occupation of any Real Property after the
Closing Date that is unrelated to matters, facts or circumstances existing at,
prior to or as a consequence of Closing;
(d)    any Liability of Seller for Taxes and any Taxes allocated to Seller
pursuant to Section 5.18, but excluding any Taxes allocated to Purchaser
pursuant to Section 2.8;
(e)    any Liability of Seller, its Affiliates or ERISA Affiliates under the
Benefit Plans, other than

14

--------------------------------------------------------------------------------



Transferred Employee Liabilities and Liabilities that transfer to Purchaser by
operation of law with respect to Transferred Employees;
(f)    any Liability of Seller for claims covered by Seller’s Insurance Policies
arising out of any act or omission occurring or state of facts existing prior to
the Closing, including workers’ compensation (including claims made in respect
of any period during which Seller was a self-insurer), general liability, fire
and property insurance policies, and any Liability of Seller for premiums which
may be due or are payable under any such insurance policy;
(g)    any Liability of Seller under any Contract of Seller other than the
Assigned Contracts;
(h)    any Liability of Seller under any Assigned Contract that arises after the
Closing and that (i) arises out of or relates to a breach by Seller of such
Contract occurring prior to the Closing or (ii) is attributable to obligations
required, by the terms thereof, to be observed, paid, performed or discharged,
as the case may be, in each case by Seller at any time on or prior to the
Closing;
(i)    other than as set forth in Section 2.3(f), any Liability (including
severance payments, damages for wrongful dismissal and all related costs that
become payable in connection with an employee’s termination of employment by
Seller) incurred on or prior to the Closing which may be owed, or which has
otherwise accrued (including all unused vacation time accrued), with respect to
any employee or former employee of Seller or any of its Subsidiaries as of the
Closing (or which relates to any period prior to Closing) under any policy of
Seller or its Subsidiaries, as well as under any other employment, severance,
retention or termination policy, Contract or Law in relation to any employee or
former employee of Seller or any of its Subsidiaries or arising out of or
relating to any employee or former employee grievance with respect to Seller or
any of its Subsidiaries including all severance payments, damages for wrongful
dismissal and all related costs in respect of the termination by Seller of the
employment of any Business Employee who does not become a Transferred Employee;
(j)    any Liability of Seller to any stockholder or Affiliate of Seller,
including any Liability (i) relating to dividends, distributions, redemptions,
or Security Rights with respect to any security of Seller and (ii) to distribute
to any of Seller’s stockholders or otherwise apply all or any part of the
Purchase Price;
(k)    other than as set forth in Section 2.3(a) or Section 2.3(b), any
Liability arising out of any Claims pending as of the Closing or arising out of
any Claims commenced after the Closing and to the extent arising out of, or
relating to, any occurrence or event happening prior to the Closing;
(l)    any Liability of Seller incurred in connection with the performance of
this Agreement, any Transaction Document or any other document executed in
connection with the Acquisition, including expenses or fees incident to or
arising out of the negotiation, preparation, approval or authorization of this
Agreement and the consummation of the Acquisition, except as otherwise
specifically provided in this Agreement, the Transaction Documents or any other
document or instrument executed in connection with the Acquisition;
(m)    any Liability for claims for injury, disability, death or workers’
compensation arising from or related to employment in the Business which
occurred prior to the Closing Date; and
(n)    any employment-related claims, penalties or assessments in respect of the
Business arising out of matters, facts or circumstances which occurred on or
prior to the Closing Date, in each case other than as set forth in Section
2.3(f).
2.5    Purchase Price; Payment of Purchase Price.
(a)    The aggregate consideration for the Purchased Assets and Seller’s
Business related thereto shall be the assumption of the Assumed Liabilities and
Sixty Million Dollars ($60,000,000.00), less the Vacation

15

--------------------------------------------------------------------------------



Amount and the Materials Inventory Amount (collectively, the “Purchase Price”),
subject to adjustment as set forth in this Agreement.
(b)    At Closing, the applicable Purchaser shall pay to (A) the Parent Seller,
the Parent Seller’s portion of the Purchase Price (as mutually agreed to by the
Purchaser and Seller at the Closing) less (i) any Withholding Taxes deducted
pursuant to Section 2.5(c) and (ii) the Indemnification Escrow Amount, and (B)
the Subsidiary Seller, the Subsidiary Seller's portion of the Purchase Price (as
mutually agreed to by the Purchaser and Seller at the Closing) less any
Withholding Taxes deducted pursuant to Section 2.5(c), in each case via wire
transfer of immediately available funds to an account of Parent Seller (or the
Subsidiary Seller) which shall be specified by Parent Seller to Parent Purchaser
no less than three (3) Business Days prior to the Closing. At the Closing,
Parent Purchaser shall transfer the Indemnification Escrow Amount via wire
transfer of immediately available funds to an account specified by the Escrow
Agent.
(c)    Purchaser may deduct from the Purchase Price any Withholding Taxes
required to be withheld and paid by Purchaser for the account of Seller with
respect to the consideration; provided, however, (a) before making any such
deduction or withholding, Purchaser shall give Seller notice of the intention to
make such deduction or withholding (such notice, which shall include the
authority, basis and method of calculation for the proposed deduction or
withholding, shall be given at least a commercially reasonable period of time
before such deduction or withholding is required, in order for Seller to obtain
reduction of or relief from such deduction or withholding); (b) Purchaser shall
cooperate with Seller to the extent reasonable in efforts to obtain reduction of
or relief from such deduction or withholding; and (c) Purchaser shall timely
remit to the appropriate Governmental Authority any and all amounts so deducted
or withheld and timely file all Tax Returns and provide to Seller such
information statements and other documents required to be filed or provided
under applicable Tax Law. Purchaser shall provide Seller with evidence of
payment to the appropriate taxing authorities of the withheld Withholding Taxes.
If for any reason the appropriate amount of Withholding Taxes is not withheld
from the Purchase Price, such required Withholding Taxes not withheld shall
remain Retained Liabilities despite such non-withholding.
(d)    Purchaser shall execute and deliver an Assignment and Assumption
Agreement, a form of which is attached hereto as Exhibit F (the “Assignment and
Assumption Agreement”), evidencing the assignment by Seller of certain of the
Purchased Assets and the assumption by Purchaser of the Assumed Liabilities.
2.6    Allocation of Purchase Price. For a period of up to sixty (60) days
following the Closing, the Purchaser and Seller agree to use commercially
reasonable efforts to jointly prepare in good faith an allocation of the
Purchase Price (including any Assumed Liabilities that are required to be
treated as part of the Purchase Price for income tax purposes) among the
Purchased Assets in accordance with Section 1060 of the Code and Treasury
Regulations promulgated thereunder (and any other similar provision of state,
local or foreign law, as appropriate) (the “Purchase Price Allocation”). If the
Purchaser and Seller agree on such Purchase Price Allocation in accordance with
the provisions of this Section 2.6, they shall report the Purchase Price
Allocation in the filing of all Tax Returns, including IRS Form 8594 and any
supplemental or amended Form 8594 (and in the filing of any similar state, local
or foreign Tax Returns), and shall take no position and cause their affiliates
to take no position inconsistent with the Purchase Price Allocation for Tax
purposes, unless otherwise required by applicable Law.
2.7    Closing. The consummation of the purchase and sale of the Purchased
Assets in accordance with this Agreement (the “Closing”) shall take place at
10:00 a.m., California time, at the offices of DLA Piper LLP (US), 4365
Executive Drive, Suite 1100, San Diego, CA 92121, on or prior to the third (3rd)
Business Day after all of the conditions precedent to Closing hereunder shall
have been satisfied or waived, or at such other date, time and place as the
Parties shall mutually agree upon. The date of the Closing shall be referred to
as the “Closing Date.” The Parties hereby agree to deliver at the Closing such
documents, certificates of officers and other instruments as are set forth in
Article VI hereof and as may reasonably be required to effect the transfer by
Seller of the Purchased Assets pursuant to and as contemplated by this Agreement
and to consummate the Acquisition. All events which shall occur at the Closing
shall be deemed to occur simultaneously.

16

--------------------------------------------------------------------------------



2.8    Transfer Taxes. Other than Canadian Federal Goods and Services Tax (GST),
Ontario Harmonized Sales Tax (HST), and Quebec Sales Tax (QST) imposed on the
transfer of the Canadian Assets to Purchaser (which shall be paid 100% by
Purchaser), each of Purchaser and Seller shall be responsible for 50% of any
Transfer Taxes arising out of or in connection with the Acquisition.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Purchaser that the statements contained in
this Article III are true and correct as of the date hereof, except as
specifically disclosed in a document of even date herewith and delivered by
Seller to Purchaser referring to the representations and warranties in this
Agreement (the “Seller Disclosure Schedules”). Seller represents and warrants to
Purchaser that the statements contained in this Article III are true and correct
as of the Closing Date (as if each such representation and warranty were made on
the Closing Date), except as specifically disclosed in the Seller Disclosure
Schedules as may supplemented pursuant to Section 5.19 herein; provided,
however, that any supplements to such Seller Disclosure Schedules delivered by
Seller after the date hereof and prior to Closing shall not modify Seller’s
representations and warranties as of the date hereof. The Seller Disclosure
Schedules, including any supplements delivered pursuant to Section 5.19 herein,
will correspond to the numbered and lettered paragraphs contained in this
Article III, and the disclosure in any such specified schedule of the Seller
Disclosure Schedules, including as may be supplemented, shall qualify only the
corresponding subsection in this Article III (except to the extent that the
relevance of such disclosure to other sections of the Seller Disclosure
Schedules is readily apparent on its face from the content).
3.1    Organization and Qualification. Parent Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power and corporate authority to own,
lease and operate the properties of the Business and to carry on the Business as
it is now being conducted. Parent Seller is duly qualified to do business, and
is in good standing as a foreign corporation, in each jurisdiction where the
properties of the Business owned, leased or operated by it or the operation of
the Business makes such qualification necessary.
(a)    Subsidiaries. Subsidiary Seller is a corporation or other legal entity
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all corporate, partnership or other similar
powers required to carry on the Business as now conducted, other than such
exceptions as have not had and would not be reasonably expected to have a
Material Adverse Effect. Subsidiary Seller is duly qualified to do business as a
foreign corporation or other foreign legal entity and is in good standing in
each jurisdiction where such qualification is necessary, with such exceptions as
have not had and would not be reasonably expected to have a Material Adverse
Effect. Section 3.1(a) of the Seller Disclosure Schedules sets forth a list of
all Subsidiaries of Parent Seller that own any of the Purchased Assets or
Proprietary Rights licensed to Purchaser pursuant to the License Agreement as
well as the respective jurisdictions of organization of such Subsidiaries and
Parent Seller’s (direct or indirect) percentage ownership interest therein. The
copies of the organization documents for Subsidiary Seller previously provided
by Seller to Purchaser, including any amendments to each of the foregoing are
true, complete and correct copies thereof.
(b)    Certificate of Incorporation and Bylaws; Organization Documents. The
Certificate of Incorporation and Bylaws are in full force and effect.
3.2    Authority Relative to this Agreement. Seller has all necessary corporate
power and authority to execute and deliver this Agreement and the other
Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition. The execution, delivery and
performance of this Agreement and the other Transaction Documents by Seller and
the consummation by Seller of the Acquisition have been duly and validly
authorized by all necessary corporate action of the Parent Seller, Subsidiary
Seller and the stockholders of Subsidiary Seller, and no other corporate
proceedings or action on the part of Parent Seller or any Subsidiary Seller or
any holders of the Seller’s capital stock or other security holders are
necessary to authorize this Agreement and the other Transaction

17

--------------------------------------------------------------------------------



Documents or to consummate the Acquisition (the “Approval”). This Agreement and
the other Transaction Documents have been or will be duly executed and delivered
by Seller and, assuming the due authorization, execution and delivery by the
other Parties hereto, each such agreement constitutes a legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of remedies (whether in a proceeding at Law or in equity)
(the “Bankruptcy Exception”).
3.3    No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents by Seller do not, and the performance by Seller of its
obligations hereunder and the consummation of the Acquisition and the
transactions contemplated by the other Transaction Documents will not: (a)
conflict with or violate any provision of the Certificate of Incorporation or
Bylaws or any resolutions adopted by the board of directors or stockholders of
Seller; (b) assuming that all filings and notifications described in Section 3.4
have been made, conflict with or violate any Law or Order applicable to the
Business or by which any of the Purchased Assets, the Seller Licensed Technology
(within the scope of the license granted under the License Agreement), the
Seller Licensed Proprietary Rights (within the scope of the license granted
under the License Agreement), the Licensed IP, the Licensed Technology or the
Business is bound or affected; or (c) result in any breach of or constitute a
default (or an event which with the giving of notice or lapse of time or both
would reasonably be expected to become a default) under, or give to others any
right of termination, amendment, acceleration or cancellation of, or result in
the creation of a Lien (other than a Permitted Exception) on any of the
Purchased Assets, the Seller Licensed Technology (to the extent that it would
adversely affect the scope of the license granted under the License Agreement),
the Seller Licensed Proprietary Rights (to the extent that it would adversely
affect the scope of the license granted under the License Agreement), the
Assumed Liabilities or the Assigned Contracts pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other instrument or obligation.
3.4    Required Filings and Consents. The execution and delivery of this
Agreement and the other Transaction Documents by Seller do not, and the
performance by Seller of its obligations hereunder and thereunder and the
consummation of the Acquisition will not, require (a) the consent of its
stockholders or (b) any consent, approval, authorization or permit of, or filing
by Seller with or notification by Seller to, any Governmental Authority other
than compliance with the applicable requirements of the HSR Act and the rules
and regulations thereunder.
3.5    Financial Statements. Statements setting forth Seller’s revenue and
direct expenses attributable to the Business for each of Seller’s four fiscal
quarters ending April 3, 2011 are set forth on Schedule 3.5 (the “Financials”).
The revenues and direct expenses set forth in the Financials were recognized in
accordance with Seller’s historical revenue recognition and expense policies and
practices. Any allocations made by Seller and applicable to the expenses
recorded on the Financials have been made and recorded on a systematic and
rational basis.
3.6    Absence of Undisclosed Liabilities. Except as set forth in the
Financials, there are no advance payments from Seller’s customers that are
primarily related to any Purchased Assets that are individually or in the
aggregate material to the Business. There are no Seller Debts that constitute an
Assumed Liability.
3.7    Absence of Certain Changes or Events. Since April 3, 2011, Seller has
conducted the Business in the ordinary course consistent with past practice and
there has not been:
(a)    Any change in the Business, or any event, occurrence or circumstance that
would reasonably be expected to cause a Material Adverse Effect;
(b)    Any event that would reasonably be expected to prevent or materially
delay the performance of Seller’s obligations pursuant to this Agreement or the
Transaction Documents and the consummation of the Acquisition;

18

--------------------------------------------------------------------------------



(c)    Any change by Seller in its accounting methods, principles or practices
directly affecting the Business and the Purchased Assets;
(d)    Except for changes in the ordinary course of the Business consistent with
past practice or otherwise required by applicable Laws or the terms of any
Contract or Benefit Plans, any material increase in the compensation or benefits
of Business Employees or the establishment for the benefit of any Business
Employee of any bonus, insurance, severance, deferred compensation, pension,
retirement, profit sharing, incentive option, stock purchase or other employee
benefit plan, or any other increase in the compensation payable or to become
payable to any Business Employee;
(e)    Any damage, destruction or other casualty loss (whether or not covered by
insurance), condemnation or other taking affecting the Business other than
ordinary course wear and tear;
(f)    Any incurrence of any Liability relating to the Business, except for
current Liabilities incurred in the ordinary course of the Business consistent
with past practice;
(g)    Any transaction with respect to the purchase, acquisition, lease, sale,
disposition or transfer of any Purchased Assets or to any material capital
expenditure (in each case, other than in the ordinary course of Seller’s
Business in accordance with past practice) or creation of any Lien, other than
Permitted Exceptions, on any of the Purchased Assets;
(h)    Permitted or allowed the Purchased Assets to be subjected to any Lien,
except for Permitted Exceptions;
(i)    Cancellation of any debt with respect to the Business or waiver of any
claims or rights of substantial value with respect to the Business;
(j)    Any material modification, termination, waiver or amendment in the terms
or provisions of any Assigned Contract or Permit included in the Purchased
Assets;
(k)    Any disposition, transfer or grant to any Person of any of Seller’s
rights to any Acquired Proprietary Rights, except for grants of non-exclusive
licenses in the ordinary course of business of Seller;
(l)    Any material personnel changes or employee turnover with respect to
Business Employees;
(m)    Any adverse change in Seller’s relations (in respect of the Business)
with its customers, clients and suppliers that would reasonably be expected to
cause a Material Adverse Effect;
(n)    Any discharge or satisfaction of any Lien affecting any of the Purchased
Assets, other than Permitted Exceptions, or payment of any material Liabilities
that are Assumed Liabilities, other than in the ordinary course of the Business
consistent with past practice, or failure to pay or discharge when due any
Liabilities, the failure to pay or discharge of which has caused or will cause
any actual damage or risk of loss to Seller; or
(o)    Any Contract by Seller to do any of the foregoing.
3.8    Properties; Title.
(a)    Section 3.8(a) of the Seller Disclosure Schedules sets forth a complete
list and the location of all Real Property. Seller has good and marketable title
to the owned Real Property free and clear of all Liens, except Permitted
Exceptions. To the Knowledge of Seller, there are no proceedings, claims, or
disputes affecting any Real

19

--------------------------------------------------------------------------------



Property that might interfere with the current use of Seller’s Real Property. No
proceeding is pending or, to Seller’s Knowledge, threatened for the taking,
expropriation or condemnation of all or any portion of the Real Property. The
Real Property is all of the real or immovable property owned, leased or used by
Seller and primarily used in Seller’s Business. No Person other than Seller has
any oral or written right to lease, sublease or otherwise occupy any portion of
the Real Property.
(b)    Seller possesses a good and valid interest in each leasehold estate
relating to the Real Property and described on Section 3.8(b) of the Seller
Disclosure Schedules (collectively, the “Real Property Leases”), free and clear
of any Liens except for the Permitted Exceptions. Each Real Property Lease is in
full force and effect. No proceeding is pending or, to Seller’s Knowledge,
threatened for the taking or condemnation of all or any portion of the property
demised under the Real Property Leases. There is no brokerage commission or
finder’s fee due from Seller and unpaid with regard to any of the Real Property
Leases, or which will become due at any time in the future with regard to any
Real Property Lease.
(c)    The Real Property and the premises demised under the Real Property Leases
are sufficient for the current operations of Seller’s Business, and such
properties now being used by Seller in its Business, whether leased or owned,
are in good working order, repair and operating condition, are without any
structural defects other than minimal structural defects which do not affect the
value or use of such properties and have been maintained in accordance with
generally accepted industry practices.
(d)    Seller has good and marketable title to all Tangible Personal Property. A
true, correct and complete list of all Tangible Personal Property with a book
value of over $5,000 and the location of such Tangible Personal Property is set
forth on Section 3.8(d) of the Seller Disclosure Schedules. All Tangible
Personal Property is free and clear of all Liens except for Permitted
Exceptions. The Tangible Personal Property now being used by Seller in its
Business, whether leased or owned, is in good working order in all material
respects, ordinary wear and tear excepted, and has been maintained in accordance
with generally accepted industry practices.
3.9    Intellectual Property.
(a)    Definitions. For purposes of this Agreement, the following terms shall be
defined as follows:
(i)    “Copyrights” means all copyrights, semiconductor topography, integrated
circuit topography, mask works and mask work rights, and applications for
registration of any of the foregoing, including all rights of authorship, use,
publication, publicity, reproduction, distribution, performance, transformation,
Moral Rights, rights of ownership of copyrightable works, semiconductor
topography works and mask works, and all rights to register and obtain renewals
and extensions of registrations, together with all other rights accruing to the
extent assignable by reason of international copyright, semiconductor topography
and mask work conventions and treaties.
(ii)    “Issued Patents” means all issued patents, reissued or reexamined
patents, revivals of patents, utility models, certificates of invention,
registrations of patents and extensions thereof, regardless of country or formal
name, issued by the USPTO, CIPO and any other applicable Governmental Authority,
including design patents and industrial design registrations.
(iii)    “Licensed IP” means all Proprietary Rights licensed to Seller under
Assigned Contracts.
(iv)    “Licensed Technology” means the Technology provided to Seller under
Assigned Contracts.
(v)    “Moral Right” means collectively, rights of attribution and integrity,
the right to claim authorship of a work, to object to or prevent any
modification of a work, to withdraw from circulation or control the

20

--------------------------------------------------------------------------------



publication or distribution of a work, and any similar rights, including rights
of paternity and integrity, whether existing under judicial or statutory law of
any country or jurisdiction worldwide, or under any treaty or similar legal
authority, regardless of whether such right is called or generally referred to
as a “moral right.”
(vi)    “Off-the-Shelf Software” means any software (other than Public Software)
that is generally and widely available to the public through regular commercial
distribution channels and is licensed on a non-exclusive basis on standard terms
and conditions for a one-time license fee less than $25,000 and that was
obtained by Seller in the ordinary course of business.
(vii)    “Patents” means the Issued Patents and the Patent Applications.
(viii)    “Patent Applications” means all published and all unpublished
non-provisional and provisional patent applications, reexamination proceedings,
invention disclosures or records of invention filed with any Governmental
Authority, applications for certificates of invention and priority rights, in
any country and regardless of formal name, including substitutions,
continuations, continuations-in-part, divisions, divisionals, renewals,
revivals, reissues, re-examinations and extensions thereof and including design
patent applications and industrial design patent applications.
(ix)    “Proprietary Rights” means any and all of the following in any country:
(a)(i) Issued Patents, (ii) Patent Applications, (iii) Trademarks, (iv) domain
names, domain name registrations and social networking names and tags,
(v) Copyrights, (vi) Trade Secrets, and (vii) all other intellectual property
rights.
(x)    “Public Software” means any software, libraries or other code that is
licensed under or is otherwise subject to Open License Terms. The term “Open
License Terms” means terms in any license, distribution model or other agreement
for software, libraries or other code (including middleware and firmware) (a
“Work”) which require, as a condition of use, reproduction, modification or
distribution of the Work (or any portion thereof) or of any other software,
libraries or other code (or a portion of any of the foregoing) in each case that
is incorporated into or includes, relies on, linked to or with, derived from in
any manner (in whole or in part), or distributed with a Work (collectively,
“Related Software”), any of the following: (a) the making available of source
code regarding the Work or any Related Software; (b) the granting of permission
for creating modifications to or derivative works of the Work or any Related
Software; (c) the express granting of a royalty-free license to any Person under
Proprietary Rights (including Patents) regarding the Work alone, any Related
Software alone or the Work or Related Software in combination with other
hardware or software; (d) expressly imposes restrictions on future Patent
licensing terms; or (e) the express obligation to include disclaimer language,
including warranty disclaimers and disclaimers of consequential damages. By
means of example only and without limitation, Open License Terms includes any
versions of the following agreements, licenses or distribution models: (i) the
GNU General Public License (GPL); (ii) Lesser/Library GPL (LGPL); (iii) the
Common Development and Distribution License (CDDL); (iv) the Artistic License
(including PERL); (v) the Netscape Public License; (vi) the Sun Community Source
License (SCSL) or the Sun Industry Standards License (SISL); (vii) the Apache
License; (viii) the Common Public License; (ix) the Affero GPL (AGPL); (x) the
Berkeley Software Distribution (BSD); (xi) the Mozilla Public License (MPL), or
(xii) any licenses that are defined as OSI (Open Source Initiative) licenses as
listed on the open source.org website. Software distributed under less
restrictive free or open source licensing and distribution models such as those
obtained under the MIT, Boost Software License, and the Beer-Ware Public
Software licenses or any similar licenses, and any software that is a public
domain dedication are also “Public Software.”
(xi)    “Registered Copyrights” means all Copyrights for which registrations
have been obtained or applications for registration have been filed in the
United States Copyright Office, CIPO and any other applicable Governmental
Authority.
(xii)    “Registered Trademarks” means all Trademarks for which registrations
have been obtained or applications for registration have been filed in the
United States Patent and Trademark Office (the “USPTO”), CIPO and any applicable
Governmental Authority.

21

--------------------------------------------------------------------------------



(xiii)    “Seller Licensed Proprietary Rights” means certain Proprietary Rights
that are owned by or purported to be owned by Seller, that are not included in
the Acquired Proprietary Rights, and which are used in connection with the
conduct of the Business.
(xiv)    “Seller Licensed Technology” means Technology (other than the Acquired
Technology) that is owned by Seller or purported to be owned by Seller and that
is used in connection with the conduct of the Business.
(xv)    “Seller Proprietary Rights” means the Acquired Proprietary Rights and
the Seller Licensed Proprietary Rights.
(xvi)    “Seller Source Code” means the source code of any algorithm, software,
middleware, firmware or program (i.e., software code in its original, human
readable, un-compiled, form), owned by Seller or purported to be owned by Seller
that is necessary for the conduct of and primarily used in or held for use in
the Business, including, the source code for each Business Product and Software
Program and the source code listed on Schedule 3.9(a)(xvi).
(xvii)    “Technology” means all tangible embodiments of Proprietary Rights
whether in electronic, written or other media, including tangible embodiments of
inventions disclosed in invention disclosures, data (including technical data),
directories, software, middleware, firmware, database or programs in both source
code and object code forms, technical documentation, specifications (including
manufacturing and operations specifications), manufacturing, engineering and
technical drawings, designs, schematics, diagrams, bills of material, build
instructions, test reports, mask works, integrated circuit topographies, design
files, data sheets, reference designs, test vectors, algorithms, application
programming interfaces, user interfaces, formulae, test vectors, net lists,
photomasks, databases, lab notebooks, manuscripts, records, processes,
prototypes, samples, studies, know-how, product trees, logs and access control
mechanisms relating thereto.
(xviii)    “Trade Secrets” means all information, however documented, that
derives independent economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use,
including product specifications, data, know-how, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, research and development, manufacturing or distribution methods,
processes and specifications, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, source code for
computer software, databases, algorithms, structures and architectures and
related processes, formulae, composition, improvements, devices, discoveries,
concepts, and ideas.
(xix)    “Trademarks” means all (i) trademarks, service marks, marks, logos,
insignias, designs, trade dress, other symbols, trade names and fictitious
business names, (ii) applications for registration of trademarks, service marks,
marks, logos, insignias, designs, trade dress, other symbols, trade names and
fictitious business names, (iii) trademarks, service marks, marks, logos,
insignias, designs, trade dress, other symbols, trade names and fictitious
business names for which registrations have been obtained and (iv) all goodwill
associated with each of the foregoing.
(b)    Disclosure of Certain Acquired Proprietary Rights. Section 3.9(b) of the
Seller Disclosure Schedules is a complete and accurate list of the following
with respect to the Acquired Proprietary Rights:
(i)    Disclosure of Patents. Section 3.9(b)(i)(A) of the Seller Disclosure
Schedules lists all of the Patents owned by or purported to be owned by Seller
or any of its Affiliates and included in the Acquired Proprietary Rights (the
“Acquired Patents”), setting forth in each case the jurisdictions in which
Issued Patents have been issued and Patent Applications have been filed and a
list of any filings or payment of fees that are due to any Governmental
Authority during the ninety (90) day period following the Closing. For the
avoidance of doubt, the term “Acquired Patents” means and includes (i) the
Patents listed in Section 3.9(b)(i)(A) of the Seller Disclosure Schedules

22

--------------------------------------------------------------------------------



and all foreign counterparts of such Patents (collectively, the “Selected
Patents”) and (ii) all siblings (divisional, continuation, continuation-in-part,
reexaminations, revivals, utility models, registrations, extensions, and
reissues) of the Selected Patents issued by, or applied for with, any
Governmental Authority in any country or jurisdiction (“Additional Transferred
Patents”).
(ii)    Disclosure of Trademarks and Domain Names. Section 3.9(b)(ii)(A) of the
Seller Disclosure Schedules lists (A) all of the Registered Trademarks, domain
names and domain name registrations, social networking names and tags owned by
or purported to be owned by Seller or any of its Affiliates which are included
in the Acquired Proprietary Rights, setting forth in each case the jurisdictions
in which Registered Trademarks and domain names and domain name registrations
have been registered and applications for registration have been filed and a
list of any filings or payment of fees that are due to any Governmental
Authority during the ninety (90) day period following the Closing and (B) other
Trademarks owned by or purported to be owned by Seller and used in connection
with any Business Product or in the conduct of the Business. Section
3.9(b)(ii)(B) of the Seller Disclosure Schedules lists all other Trademarks and
all domain names licensed from third parties and used in connection with any
Business Product or in the conduct of the Business.
(iii)    Disclosure of Registered Copyrights and Software. Section
3.9(b)(iii)(A) of the Seller Disclosure Schedules lists all of the Registered
Copyrights owned by or purported to be owned by Seller or any of its Affiliates
and included in the Acquired Proprietary Rights, setting forth in each case the
jurisdictions in which Copyrights have been registered and applications for
copyright registration have been filed and a list of any filings or payment of
fees that are due to any Governmental Authority during the ninety (90) day
period following the Closing, and Section 3.9(b)(iii)(B) of the Seller
Disclosure Schedules lists all Software Programs.
(iv)    Seller has made available to Parent Purchaser correct and complete
copies of all registrations and applications for Registered Copyright,
Registered Trademarks and Patents included in the Acquired Proprietary Rights,
as amended to date, with all correspondence and file wrapper materials related
thereto.
(c)    Ownership of and Right to Use Proprietary Rights; No Encumbrances. Seller
is the sole and exclusive owner of and has good, valid and marketable title to,
free and clear of all Liens other than Permitted Exceptions, all right, title
and interest in (i) all of the Seller Licensed Proprietary Rights and the
Acquired Proprietary Rights, (ii) all Copyrights and other Proprietary Rights in
the Software Programs, other Acquired Technology and the Seller Licensed
Technology, and (iii) all Trade Secrets included in the Seller Licensed
Proprietary Rights and the Acquired Proprietary Rights. The Acquired Proprietary
Rights, the Seller Licensed Proprietary Rights and the Licensed IP constitute
all the Proprietary Rights currently used or held for use in the conduct of the
Business as currently conducted. Seller has the right and power to grant the
licenses and other rights granted pursuant to the License Agreement, and there
are no Contracts that would prevent Seller from granting any of the licenses or
rights granted pursuant to the License Agreement, or that would prevent Seller
from performing its obligations set forth in the License Agreement.
(d)    Agreements Related to Seller Proprietary Rights and Licensed IP. Section
3.9(d) of the Seller Disclosure Schedules is a complete and accurate list of the
following types of Contracts:
(i)    Disclosure of Outbound Licenses as to Business Products.
Section 3.9(d)(i) of the Seller Disclosure Schedules lists all Contracts
pursuant to which Seller granted or is required to grant to any Person any right
or license to make, have made, manufacture, use, sell, offer to sell, import,
export, or otherwise distribute any Business Product, with or without the right
to sublicense the same, other than (A) Contracts listed in Section 3.9(d)(ii) of
the Seller Disclosure Schedules and (B) Contracts for the sale of Business
Products to customers in the ordinary course of business of Seller consistent
with past practices that only grant a non-exclusive express license, an implied
license under the first sale doctrine or exhaustion doctrine, or a non-exclusive
license to embedded firmware or incorporated software, to such customers as a
result of the customer’s purchase of Business Products (the “Business Product
Sale Contract”).
(ii)    Disclosure of Outbound Patent Licenses. Section 3.9(d)(ii) of the Seller
Disclosure

23

--------------------------------------------------------------------------------



Schedules lists all Contracts other than Business Product Sale Contracts,
pursuant to which Seller granted or is required to grant to any Person any right
under or license of, any covenant not to assert/sue or other immunity from suit
under or any other rights to any Acquired Patents, with or without the right to
sublicense the same.
(iii)    Disclosure of Inbound Patent Licenses. Section 3.9(d)(iii) of the
Seller Disclosure Schedules lists all Contracts pursuant to which any Person
expressly granted or is expressly required to grant to Seller any right under or
license to, any covenant not to assert/sue or other immunity from suit under or
any other rights to any Patents that are used or practiced by Seller in
connection with the conduct of the Business, with or without the right to
sublicense the same, other than implied licenses granted to Seller in connection
with Contracts for the sale of products or components or the license of software
to Seller in the ordinary course of business.
(iv)    Disclosure of Proprietary Rights Agreements. Section 3.9(d)(iv) of the
Seller Disclosure Schedules lists all Contracts (a) pursuant to which Seller
granted any Person any license of, any covenant not to assert/sue or other
immunity from suit under or any other rights to any Acquired Proprietary Rights
(other than Patents), with or without the right to sublicense the same, other
than non-exclusive licenses granted by Seller in Business Product Sale
Contracts; (b) pursuant to which Seller is granted any license of or any
covenant not to assert/sue or other immunity from suit under or other rights to
any Proprietary Rights (other than Patents), with or without the right to
sublicense the same, (other than licenses granted to Seller for Off-the-Shelf
Software) and which Proprietary Rights are (x) used, practiced or otherwise
exploited in, and are necessary for, the conduct of the Business, or (y) used in
connection with, and necessary for, the developing, using, making or selling
Business Products, including Proprietary Rights in Technology necessary for and
included in the Business Products; (c) regarding joint development by Seller and
a third party of any Business Products, Acquired Technology or Acquired
Proprietary Rights; (d) by which Seller grants, granted or is required to grant
any ownership right or title to any Acquired Proprietary Rights or by which
Seller is assigned or granted an ownership interest in any Acquired Proprietary
Rights other than agreements with employees and contractors that assign or grant
to Seller ownership of Proprietary Rights developed in the course of providing
services by such employees and contractors; (e) under which Seller granted or
received an option or right of first refusal or right of first negotiation
relating to the acquisition or license of any Acquired Technology and Acquired
Proprietary Rights; (f) under which any Person (other than employees and
contractors, of Seller) is granted any right to access Seller Source Code or to
use Seller Source Code, including to modify or create derivative works of
Business Products; (g) pursuant to which Seller has deposited or is required to
deposit with an escrow agent or any other Person the Seller Source Code,
Software Program or other Acquired Technology; and (h) limiting Seller’s ability
to transact business in the field of the Business in any market, field or
geographical area or with any Person, or that restricts the use, sale, transfer,
delivery or licensing of Acquired Proprietary Rights or Business Products,
including any covenant not to compete.
(v)    Royalties. Except for payment for Off-the-Shelf Software, Seller has no
obligation to pay any royalties, license fees or other amounts to any Person
specifically for the use, license, exploitation, practice, sale or disposition
of the Acquired Technology, the Seller Licensed Technology (within the scope of
the license granted under the License Agreement) or the Acquired Proprietary
Rights or the Seller Licensed Proprietary Rights (within the scope of the
license granted under the License Agreement) or the reproducing, making, using,
selling, offering for sale, distributing or importing any Business Product.
(vi)    Public Software. Section 3.9(d)(vi)(A) of the Seller Disclosure
Schedules is a complete and accurate list of: (i) each Software Program,
Business Product, and any other software included in the Acquired Technology,
Seller Licensed Technology or incorporated into or used for the development or
production of a Business Product (collectively, “Seller Software”) by name and
version number that is Public Software or that is derived from in any manner (in
whole or in part) or that links to, includes, forms any part of, relies on in
order to function as intended, is distributed with, incorporates or contains any
Public Software; (ii) a list of the Open License Terms applicable to each such
Seller Software and Public Software and the Open License Terms or a reference to
where the Open License Terms may be found (e.g., a link to a site that has the
applicable Open License Terms); (iii) whether such Public Software has been
distributed by Seller or only used internally by Seller; (iv) whether Seller has
modified any such Public Software; and (v)  how Public Software is linked to or
with or used within the Seller Software

24

--------------------------------------------------------------------------------



(e.g., dynamically, statically, etc.) and with what portion of the Seller
Software the Public Software is linked or used. Except as set forth in Section
3.9(d)(vi)(B) of the Seller Disclosure Schedules, Seller has not distributed any
Public Software with, in whole or in part, any Seller Software. Seller is in
compliance in all material respects with all Open License Terms applicable to
any Public Software licensed to or used by Seller either as incorporated in
Seller Software or otherwise in connection with the Business. Seller has not
received any written notice in connection with the Business alleging that Seller
is in violation or breach of any Open License Terms. Section 3.9(d)(vi)(C) of
the Seller Disclosure Schedules sets forth a complete and accurate list of all
software used, reproduce, modified or distributed by Seller that is a commercial
version of software that is also available as Public Software. To Seller’s
Knowledge, (a) none of the inventions claimed in any of the Acquired Patents are
practiced by any of the software described in Section 3.9(d)(vi) of the Seller
Disclosure Schedule and (b) none of the inventions claimed in any of the
Acquired Patents are practiced by or infringed by any other software that is
Public Software.
(vii)    No Breach. Seller is not in breach of in any material respect, and to
Seller’s Knowledge no other Person is in breach in any material respect of any
Contract described in this Section 3.9(d) and since October 20, 2008, Seller has
not received or sent any written notice of any such breach.
(e)    No Third Party Rights in Acquired Proprietary Rights.
(i)    No Challenges. To Seller’s Knowledge prior to October 20, 2008 and
without respect to Seller’s Knowledge since October 20, 2008, no Person has
challenged or threatened to challenge in writing and no Person has asserted or
threatened a claim or made a demand in writing, nor is there any pending
proceeding, which would adversely affect (a) Seller’s right, title or interest
in, to or under the Acquired Technology, the Acquired Proprietary Rights the
Seller Licensed Technology (within the scope of the license granted under the
License Agreement) or the Seller Licensed Proprietary Rights (within the scope
of the license granted under the License Agreement), (b) any Contract, license
or and other arrangement under which Seller claims any right, title or interest
under the Acquired Proprietary Rights or the Seller Licensed Proprietary Rights
(within the scope of the license granted under the License Agreement) or which
restricts the use, manufacture, transfer, sale, delivery or licensing by Seller
of any Acquired Proprietary Rights, Acquired Technology, any Business Products,
the Seller Licensed Technology (within the scope of the license granted under
the License Agreement) or the Seller Licensed Proprietary Rights (within the
scope of the license granted under the License Agreement), or (c) the validity,
enforceability or claim construction of any Acquired Patents.
(ii)    No Restrictions. The Seller is not currently subject to any proceeding
or outstanding decree, order, judgment or stipulation restricting the use,
transfer or licensing of the Seller Licensed Proprietary Rights (within the
scope of the license granted under the License Agreement), Acquired Proprietary
Rights by Seller or the use, manufacture, transfer, sale, importation or
licensing of any Business Product, Acquired Technology or Seller Licensed
Technology (within the scope of the license granted under the License
Agreement). There are no restrictions on Seller pursuant to any Contract between
Seller and any other Person on the transferability, use, exploitation or
ownership of any Acquired Technology, Acquired Proprietary Rights, Seller
Licensed Technology (within the scope of the license granted under the License
Agreement) or any Seller Licensed Proprietary Rights (within the scope of the
license granted under the License Agreement) or of the right to grant the
licenses to the Seller Licensed Technology and the Seller Licensed Proprietary
Rights within the scope of the license granted under the License Agreement. To
Seller’s Knowledge, there are no requirements imposed by any Governmental
Authority that the Seller Licensed Technology (within the scope of the license
granted under the License Agreement) or the Acquired Technology be manufactured
substantially in any jurisdiction. To Seller’s knowledge, there are no current
proceedings or actions pending as of the date hereof before any court or
tribunal (including the USPTO or equivalent Governmental Authority anywhere in
the world) related to any of the Acquired Proprietary Rights. Seller has not
received written notice of any such proceeding or action.
(iii)    No Infringement by Other Persons. To Seller’s Knowledge, no Acquired
Proprietary Rights have been infringed or misappropriated by any Person. Since
October 20, 2008, Seller has not brought or resolved any action, suit, claim or
proceeding for infringement of any Acquired Proprietary Rights or breach of any

25

--------------------------------------------------------------------------------



license or other Contract involving the Acquired Proprietary Rights against any
Person.
(iv)    Copyrights and Trademarks. Since October 20, 2008, and to Seller’s
Knowledge prior to October 20, 2008, all Registered Copyrights, Registered
Trademarks and domain names included in the Acquired Proprietary Rights (a) have
been duly filed or registered (as applicable) with the applicable Governmental
Authority, and maintained, including the timely submission of all necessary
filings and payment of fees in accordance with the legal and administrative
requirements or the appropriate jurisdictions, (b) have not lapsed, expired or
been abandoned and (c) to Seller’s Knowledge, no opposition, re-examination,
cancellation, or invalidity proceedings have been commenced related thereto in
any jurisdictions which such procedures are available.
(f)    Patents.
(i)    Proper Filing. Since October 20, 2008, and to Seller’s Knowledge prior to
October 20, 2008, all Acquired Patents have been duly filed or registered (as
applicable) with the applicable Governmental Authority, and maintained,
including the timely submission of all necessary filings and fees in accordance
with the legal and administrative requirements of the appropriate Governmental
Authority, and have not lapsed, expired or been abandoned. To Seller’s knowledge
prior to October 20, 2008 and without respect to Seller’s Knowledge since
October 20, 2008, Seller and its patent counsel have complied with their duty of
candor and disclosure to the USPTO and any relevant foreign patent office with
respect to all such Acquired Patents. Seller has not made any and, to Seller’s
Knowledge, Seller’s patent counsel has not made any misrepresentations in formal
communications with the USPTO and any relevant foreign patent office with the
prosecution or maintenance of any such Patent; provided that the foregoing does
not guarantee that any Patents will issue from such Patent Applications.
(ii)    No Challenges. Since October 20, 2008, Seller has not received any
written notice of any inventorship challenge, interference, opposition
proceeding, invalidity or unenforceability with respect to the Acquired Patents
and, to Seller’s Knowledge, no predecessor in interest prior to October 20, 2008
received any such written notice. All Issued Patents comprising such Acquired
Patents are, to Seller’s Knowledge, valid and enforceable. Since October 20,
2008, all maintenance and annuity fees have been fully and timely paid, and all
fees paid, during prosecution and after issuance of any such Acquired Patent
have been paid in the correct amounts.
(g)    No Infringement by Seller. To Seller’s Knowledge, the Business Products,
the Acquired Technology, the Seller Licensed Technology (as used by Seller in
the conduct of the Business) and the conduct of the Business (including, the
using, making or selling of Business Products) do not infringe any Patent rights
of any Person. Since October 20, 2008, and to Seller’s Knowledge prior to
October 20, 2008, the Acquired Technology, the Seller Licensed Technology (as
used by Seller in the conduct of the Business) and the conduct of the Business
do not infringe or misappropriate any Proprietary Rights of any Person (other
than Patent rights) or constitute unfair competition, an unfair trade practice
or unlawful use of any Proprietary Rights of any Person. Since October 20, 2008,
no Person has asserted in writing or to Seller’s knowledge threatened a claim
that any Business Product, the Seller Licensed Technology or the Acquired
Technology (or the Proprietary Rights embodied in any the foregoing) or the
Business infringes (directly or indirectly) or misappropriates the Proprietary
Rights of such Person. Since October 20, 2008, no Person has notified Seller in
writing that Seller requires a license to any of Person’s Proprietary Rights and
Seller has not received any unsolicited written offer to license (or any other
notice of) any Person’s Proprietary Rights, in either case, relating to the
Business Products, the Acquired Technology, the Seller Licensed Technology (as
used by Seller in the conduct of the Business), or the conduct of the Business.
Seller has not obtained any non-infringement, freedom to operate, clearances or
invalidity opinions from counsel (inside or outside counsel) regarding the
Business or any Business Product. Seller has identified to Parent Purchaser each
such opinion done by Seller or its counsel.
(h)    Trademarks. Since October 20, 2008, Seller has taken all commercially
reasonable measures to protect and maintain the Trademarks included in the
Acquired Proprietary Rights.
(i)    Trade Secrets. Since October 20, 2008, Seller has taken all commercially
reasonable measures to protect and maintain the confidentiality of the material
Trade Secrets currently included in the Acquired Proprietary

26

--------------------------------------------------------------------------------



Rights. Seller has not disclosed any material Trade Secrets in which Seller has
(or purports to have) any right, title or interest (or any tangible embodiment
thereof) and that are included in the Acquired Proprietary Rights to any Person
without having the recipient thereof execute a written agreement regarding the
non-disclosure and non-use thereof, except as permitted by such agreement. No
Person that has received any Trade Secrets included in the Acquired Proprietary
Rights from Seller has refused to provide to Seller, after Seller’s formal
written request therefore, a certificate of return or destruction of any
documents or materials containing such Trade Secrets.
(j)    Employee and Contractor Agreements. Except as set forth in Schedule
3.9(j):
(i)    Employees. Since October 20, 2008, all current and former employees of
Seller, who are or were involved in, or who have contributed to, the creation or
development of any Acquired Proprietary Rights, Acquired Technology or any
Business Product have executed and delivered to Seller a written agreement
(containing no exceptions to or exclusions from the scope of its coverage
applicable to the Business Products, the Acquired Proprietary Rights) regarding
the protection of proprietary information and, subject to applicable Laws, the
irrevocable assignment to Seller of any Proprietary Rights arising from services
performed by such Persons. To Seller’s Knowledge, no such employee is in
violation in any material respect of any material term of any such agreement.
(ii)    Contractors. Since October 20, 2008, all current and former consultants
and independent contractors to Seller who have contributed to the creation or
development of any Acquired Proprietary Rights, Acquired Technology or any
Business Product have executed and delivered to the applicable Seller a written
agreement (containing no exceptions to or exclusions from the scope of its
coverage applicable to the Business Products, the Acquired Proprietary Rights)
regarding the protection of proprietary information and, subject to applicable
Laws, the irrevocable assignment to Seller of any Proprietary Rights arising
from services performed by such Persons. Section 3.9(j)(ii) of the Seller
Disclosure Schedule sets forth a complete and accurate list of consultants and
independent contractors used by Seller since October 20,2008 in connection with
the conception, reduction to practice, creation, derivation, development, or
making of the Acquired Proprietary Rights, Acquired Technology or any Business
Product. To Seller’s Knowledge, no current or former consultant or independent
contractor of Seller is in violation in any material respect of any material
term of any such agreement.
(iii)    Moral Rights. Since October 20, 2008, all authors retained by Seller of
any works of authorship in the Acquired Proprietary Rights, Acquired Technology
and Business Products, whether as an employee, contractor or otherwise have
irrevocably and in writing expressly waived their Moral Rights in such Acquired
Proprietary Rights and have agreed to a covenant not to assert their Moral
Rights, in each case, to the extent permitted by applicable Law or such authors
prepared such works in jurisdictions that do not recognize Moral Rights.
(k)    No Release of Source Code. Since October 20, 2008, Seller has not, and to
Seller’s Knowledge prior to the October 20, 2008 no other Person has, disclosed
or delivered to any Person who is not an employee or contractor of Seller or
such other Person, or permitted the disclosure or delivery to any escrow agent
or other Person who is not an employee or contractor of Seller or such other
Person, of the Seller Source Code. Since October 20, 2008, no event has occurred
that will require the disclosure or delivery to any Person who is not an
employee or contractor of Seller of the Seller Source Code.
(l)    No Viruses in Business Products. Except with respect to demonstration or
trial copies, to Seller’s Knowledge, no Business Product, Acquired Technology or
Seller Licensed Technology (as currently used in the Business or licensed within
the scope of the license granted under the License Agreement) currently contains
any material “back door,” “time bomb,” “Trojan horse,” “worm,” “drop dead
device,” “virus” or other software routines or hardware components designed to
permit unauthorized access or to disable or erase software, hardware or data
without the consent of the user.
(m)    Business Products.
(i)    Each Business Product manufactured and sold after October 20, 2008,
conforms and

27

--------------------------------------------------------------------------------



complies in all material respects with the terms and requirements of any
applicable warranty, the agreement related to such Business Product and with all
applicable Laws.
(ii)    Since October 20, 2008, a no customer or other Person has asserted in
writing or threatened in writing to assert any claim against Seller under or
based upon any other warranty for a Business Product.
(iii)    Each Business Product manufactured and sold after October 20, 2008 is
free of any material design defect or other material defect or deficiency at the
time it was sold or otherwise made available, other than any immaterial bug that
would not adversely affect in any material respect such Business Product.
(iv)    All installation services, programming services, repair services,
maintenance services, support services, training services, upgrade services and
other services that have been performed by Seller in connection with the conduct
of the Business since October 20, 2008 were performed in all material respects
in accordance with the terms and requirements of all applicable warranties and
the agreement related to such services and with all applicable Laws.
(v)    To Seller’s Knowledge, since October 20, 2008, no product liability
claims have been threatened, alleged or filed against Seller related to any
Business Product.
(vi)    Those certain electronic databases titled “td.tar.gz,” “gd.tar.gz” and
“sland.tar.gz.” provided by Seller to Parent Purchaser on August 30, 2011
included a listing as of such date of the bugs, defects and errors in the
Business Products or Software Programs logged in Seller’s standard database for
tracking bugs, defects and errors.
(n)    No Standards Bodies. The Seller is not and has never been, and to
Seller’s Knowledge no previous owner of the Acquired Proprietary Rights was, a
member or promoter of, or a contributor to or made any commitments or agreements
regarding any patent pool, industry standards body, standard setting
organization, industry or other trade association or similar organization, in
each case that requires or obligates Seller to grant or offer to any other
Person any license or right to the Acquired Proprietary Rights.
(o)    No Government Funding. No funding, facilities or personnel of any
Governmental Authority, including any university or college, were used to
develop or create, in whole or in part, any Acquired Proprietary Rights or any
Business Product.
(p)    No Limits on Purchaser’s Rights. The execution, delivery or performance
of this Agreement or any ancillary agreement contemplated hereby, the
consummation of the transactions contemplated by this Agreement or such
ancillary agreements and the satisfaction of any closing condition will not
contravene, conflict with or result in any termination of or new or additional
limitations on the Purchaser’s right, title or interest in or to the Acquired
Proprietary Rights.
(q)    Privacy. Seller has complied with all Laws regarding the collection,
storage, use and distribution of any personal information collected or received
by Seller in connection with the conduct of the Business.
3.10    Contracts.
(a)    Section 3.10(a) of the Seller Disclosure Schedules hereto contains a true
and accurate list of all Contracts pursuant to which Seller enjoys any right or
benefit or undertakes any obligation (i) that is necessary for the conduct of
and (ii) that primarily relates to, is used or held for use in the Business, or
is primarily related to the Acquired Proprietary Rights, the Assumed Liabilities
or the Purchased Assets. Each of the Assigned Contracts is (assuming due
authorization and execution by the other party or parties hereto) valid, binding
and in full force and effect and enforceable by Seller in accordance with its
terms, except as enforcement may be limited by general equitable

28

--------------------------------------------------------------------------------



principles and the exercise of judicial discretion in accordance with such
principles.
(b)    No consents are necessary for the effective assignment to and assumption
by the Purchaser of any of the Assigned Contracts or the transactions
contemplated hereby (the “Required Contract Consents”).
(c)    There are no unresolved disputes between Seller and another contracting
party to an Assigned Contract, and no event which would reasonably be expected
to result in (i) a request for a material accommodation or concession with
respect to any term of an Assigned Contract or (ii) a material impairment of the
relationships between Seller with the other contracting party to an Assigned
Contract.  
(d)    Section 3.10(d) of the Seller Disclosure Schedules hereto contains a true
and accurate list of any Assigned Contract (i) that, to Seller’s Knowledge, has
or would reasonably be expected to have the effect of prohibiting or impairing
the conduct of the Business by Seller or Purchaser, (ii) limiting the freedom of
Seller to engage in any line of business or to compete with any other Person,
(iii) under which Seller is restricted from selling, licensing, manufacturing or
otherwise distributing any of its technology or products to, or providing
services to, customers or potential customers or any class of customers, in any
geographic area (iv) that may be terminable as a result of Seller’s status as a
competitor of any party to such contract or (v) that any Affiliate of Seller is
a party to (in respect of the Business).
(e)    Section 3.10(e) of the Seller Disclosure Schedules hereto contains a true
and accurate list of any Assigned Contract providing for an agreement of
guarantee, support, indemnification, assumption or endorsement of, or any
similar commitment with respect to, the Liabilities of any other Person other
than customary customer agreements made in the ordinary course of the Business.
(f)    Section 3.10(f) of the Seller Disclosure Schedules hereto contains a true
and accurate list of any Assigned Contract providing for a joint venture or
partnership with any other Person.
(g)    Seller has performed all of the obligations required to be performed by
it and is entitled to all benefits under, and, to Seller’s Knowledge, is not
alleged to be in default in respect of any Assigned Contract. Each of the
Assigned Contracts is valid and binding and in full force and effect, and except
as disclosed on Section 3.10(g) of the Seller Disclosure Schedules, there exists
no default or event of default or event, occurrence, condition or act, with
respect to Seller, or to Seller’s Knowledge, with respect to the other
contracting party, which, with the giving of notice, the lapse of the time or
both would constitute a default or event of default under any Assigned Contract.
Seller has not received written notice of any intent to effect, the
cancellation, modification or termination of any Assigned Contract. True,
correct and complete copies of all Assigned Contracts have been delivered to
Purchaser.
(h)    All license fees due and payable pursuant to the terms of the Assigned
Contracts have been paid by Seller.


3.11    Permits. Seller has obtained all Permits and all Environmental Permits
of, and has made all required registrations and filings with, any Governmental
Authorities that are necessary for the conduct of the Business as it is now
being conducted. All Permits and Environmental Permits that are necessary for
the conduct of and that are primarily used or primarily held for use in
connection with the Business are listed on Section 3.11 of the Seller Disclosure
Schedules and are in full force and effect. None of such Permits or
Environmental Permits has been suspended or cancelled nor is any such suspension
or cancellation pending or, to Seller’s Knowledge, threatened. None of such
Permits or Environmental Permits will, pursuant to their terms, terminate by
reason of the Acquisition. All of such Permits and Environmental Permits are
assignable to Purchaser and, based on applicable of Law as of the date of this
Agreement and assuming the conduct of the Business as currently conducted,
renewable by their terms or in the ordinary course of business without the need
for Seller or Purchaser to comply with any special rules or procedures, agree to
any materially different terms or conditions or pay any amounts other than
routine filing fees. Seller is not in conflict

29

--------------------------------------------------------------------------------



in any respect with or in default or violation of, in any material respect, any
such Permits or Environmental Permits. Section 3.11 of the Seller Disclosure
Schedules sets forth, as of the date of this Agreement, all actions,
proceedings, investigations or surveys pending or, to Seller’s Knowledge,
threatened against Seller that would reasonably be expected to result in the
suspension or cancellation of any such Permit or Environmental Permit.
3.12    Compliance with Laws. Since October 20, 2008, Seller is not in conflict
in any respect with or in default or violation of any: (a) order, judgment,
preliminary or permanent injunction, temporary restraining order, award,
citation, decree, consent decree or writ (collectively, “Orders”) of any
Governmental Authority affect or relating to the Purchased Assets, Seller
Licensed Technology (within the scope of the license granted under the License
Agreement), the Seller Licensed Proprietary Rights (within the scope of the
license granted under the License Agreement), the Licensed IP, the Licensed
Technology or the Business; or (b) Laws, affecting or relating to the Purchased
Assets, Seller Licensed Technology (within the scope of the license granted
under the License Agreement), the Seller Licensed Proprietary Rights (within the
scope of the license granted under the License Agreement), the Licensed IP, the
Licensed Technology or the Business. Except as set forth on Section 3.12 of the
Seller Disclosure Schedules, Seller has not received from any Governmental
Authority any notification with respect to possible conflicts, defaults or
violations of Laws affecting or relating to the Purchased Assets or the
Business.
3.13    Claims and Proceedings.
(a)    There is no outstanding Order of any Governmental Authority against or
involving Seller (in respect of the Business), the Purchased Assets, the Assumed
Liabilities or the Business. There is no action, suit, grievance, claim or
counterclaim or legal, administrative or arbitral proceeding or investigation
(collectively, “Claim”) (whether or not the defense thereof or Liabilities in
respect thereof are covered by insurance), pending or, to Seller’s Knowledge,
threatened against or involving Seller (in respect of the Business), the
Purchased Assets, the Assumed Liabilities or the Business. To Seller’s
Knowledge, on the date hereof, no fact, event or circumstance exists that would
give rise to any Claim that, if pending or threatened on the date hereof or on
the Closing Date, would reasonably be expected to have a Material Adverse Effect
in respect of the Business.
(b)    Neither Seller nor any of Seller’s Affiliates have assigned, sold,
conveyed or transferred to any Person any rights to sue for or assert claims
against Purchaser or its Affiliates.
3.14    Employee Matters.
(a)    Section 3.14(a) of the Seller Disclosure Schedules contains a list of the
names of all current Business Employees, independent contractors and consultants
(who work primarily in the Business or are necessary for the current conduct of
the Business by Seller) together with each Business Employee’s (i) employment
status (i.e., full time, part time, temporary, casual, seasonal, etc.), (ii)
employment authorization or work visa status, to the extent required for
employment authorization and/or verification purposes in the applicable
jurisdiction and permitted by applicable Laws, (iii) date of hire and date of
service, if different, (iv) current wages, salaries or hourly rate of pay,
benefits (both statutory and non-statutory), vacation entitlement, commissions
and bonus (whether monetary or otherwise), (v) other material compensation paid
or payable since the beginning of the most recently completed fiscal year, (vi)
for any benefit that takes into account length of service to Seller and its
Subsidiaries, the date upon which each such term of employment with Parent
Seller or any Subsidiary became effective, and (vii) jurisdiction of current
employment. Seller has made available to Purchaser copies of all written
agreements and/or forms of agreements between Seller or any of its Subsidiaries,
on the one hand, and a Business Employee, independent contractor and consultant
(providing services to the Business), on the other hand. Subject to the
requirements of applicable employment and data privacy Laws, Section 3.14(a) of
the Seller Disclosure Schedules contains a description of all existing
severance, accrued vacation obligations or retiree benefits of any Business
Employee and a listing of any Business Employee on leave, together with the type
of leave and their expected date of return to work, if known. Except as set
forth on Section 3.14(a) of the Seller Disclosure Schedules, the employment or
consulting arrangement of all Business Employees employed in the United States
is terminable at will.

30

--------------------------------------------------------------------------------



(b)    (i) Seller is not a party to any Contract with any labor organization,
trade union or other representative of its Business Employees and no labor
organization, trade union or affiliated bargaining agent hold bargaining rights
with respect to the any of the Business Employees by way of certification,
interim certification, voluntary recognition, or succession rights, or has
applied or, to Seller’s Knowledge, threatened to apply to be certified as the
bargaining agent of the Business Employees in the past three (3) years; (ii)
there is no unfair labor practice charge, application or complaint pending or,
to Seller’s Knowledge, threatened against Seller (with respect to Business
Employees); (iii) Seller has not experienced any labor dispute, strike,
slowdown, work stoppage or similar labor controversy with respect to Business
Employees within the past three (3) years; (iv) no representation question has
been raised respecting Business Employees working within the past three (3)
years, nor, to Seller’s Knowledge, are there any campaigns being conducted to
solicit authorization from Business Employees to be represented by any labor
organization and no trade union has applied to have the Seller declared a common
or related employer pursuant to the Labour Relations Act (Ontario) or any
similar legislation in any jurisdiction in which Seller carries on business; (v)
no Claim before any Governmental Authority brought by or on behalf of any
Business Employee, labor organization or other representative of Business
Employees, is pending or, to Seller’s Knowledge, threatened against Seller; (vi)
Seller is not a party to, or, otherwise bound by, any Order relating to Business
Employees or employment practices with respect to any Business Employees; and
(vii) Seller has paid (or will have paid within the earlier of 20 days following
Closing or such period of time as otherwise required by applicable law) in full
to all of its Business Employees all wages, salaries, commissions, bonuses,
benefits and other compensation due and payable to such Business Employees and
are accurately reflected in the Books and Records.
(c)    With respect to Business Employees, Seller is in material compliance with
all Laws respecting terms and conditions of employment including applicant and
employee background checking, immigration laws, discrimination laws, human
rights, verification of employment eligibility, employee leave laws,
classification of workers as employees and independent contractors, pay equity,
wage and hour laws, and occupational safety and health laws. There are no
proceedings pending or, to Seller’s Knowledge, reasonably expected or
threatened, between Seller, on the one hand, and any or all of its Business
Employees, on the other hand, including to any claims for actual or alleged
harassment or discrimination based on race, national origin, age, sex, sexual
orientation, religion, disability, or any applicable enumerated ground under the
relevant human rights legislation or similar tortious conduct, breach of
contract, wrongful termination, defamation, intentional or negligent infliction
of emotional distress, interference with contract or interference with actual or
prospective economic disadvantage. To Seller’s Knowledge, no Business Employee
has any present intention to terminate employment with Seller, other than in
connection with the transactions contemplated by this Agreement.
(d)    To Seller’s Knowledge, no Business Employee has, within the three (3)
years preceding the Closing Date, been convicted of or had a civil judgment
rendered against him or her for commission of a fraud or criminal offense in
connection with obtaining, attempting to obtain or performing a public (federal,
state, provincial or local) contract or subcontract, violating federal,
provincial or state antitrust statutes relating to the submission of offers, or
commission of embezzlement, theft, forgery, bribery, falsification or
destruction of records, making false statements or receiving stolen property, or
is presently indicted for or otherwise criminally or civilly charged by a
Governmental Authority with commission of any of the above offenses.
(e)    Section 3.14(e) of the Seller Disclosure Schedules discloses in respect
of each Business Employee who is employed in Canada pursuant to a work permit
the expiry date of such work permit and whether Seller has made any attempts to
renew such work permit.
(f)    Each independent contractor who is disclosed on Schedule 3.14(a) and who
will become an employee or independent contractor of Purchaser in connection
with the Acquisition has been properly classified by the Seller as an
independent contractor and Seller has not received any notice from any
Governmental Authority disputing such classification.
(g)    To Seller’s Knowledge, there are no outstanding assessments, penalties,
fines, liens, charges, surcharges, or other amounts due or owing pursuant to any
workplace safety and insurance legislation in respect of

31

--------------------------------------------------------------------------------



the Business and Seller has not been reassessed in any material respect under
such legislation during the past three (3) years and, to Seller’s Knowledge, no
audit of the Business is currently being performed pursuant to any applicable
workplace safety and insurance legislation. There are no claims or potential
claims which may materially adversely affect Seller’s accident cost experience
in respect of the Business.
(h)    Seller has provided to the Purchaser all orders and inspection reports
under applicable occupational health and safety legislation (“OHSA”) relating to
the Business together with the minutes of the Seller’s joint health and safety
committee meetings for the past three (3) years. There are no charges pending
under OHSA in respect of the Business. Seller has complied in all material
respects with any orders issued under OHSA in respect of the Business and there
are no appeals of any orders under OHSA currently outstanding.
3.15    Employee Benefits.
(a)    Section 3.15(a) of the Seller Disclosure Schedules contains a complete
and accurate list of each Benefit Plan (collectively, the “Seller Employee
Plans”).
(b)    Subject to applicable employment and data privacy Laws, Seller has
furnished or made available to Purchaser true and complete copies of all
material documents embodying each of the Seller Employee Plans (including plan
summaries and employee handbooks). With respect to each Seller Employee Plan
which is subject to ERISA reporting requirements. Seller has provided a copy of
the Form 5500 report filed for the most recent plan year for which a filing was
required. Seller has furnished Purchaser with the most recent IRS determination
or opinion letter issued with respect to each such Seller Employee Plan, and, to
the Knowledge of Seller, nothing has occurred since the issuance of each such
letter which would reasonably be expected to cause the loss of the tax-qualified
status of any Seller Employee Plan subject to Code Section 401(a).
(c)    Compliance. Except as would not reasonably be expected to result in
material Liability to Purchaser, (i) each Seller Employee Plan (in respect of
the Business) has been administered in accordance with its terms and in
compliance with the requirements prescribed by any and all statutes, rules and
regulations (including ERISA and the Code), and Seller and each subsidiary or
ERISA Affiliate have performed all material obligations required to be performed
by them under, are not in material respect in default under or violation of, and
have no Knowledge of any material default or violation by any other party to,
any of the Seller Employee Plans; (ii)  none of the Seller Employee Plans
promises or provides retiree medical or other retiree welfare benefits to any
person; and (iii) there has been no amendment to, written interpretation or
announcement by Seller, any subsidiary or ERISA Affiliate which would materially
increase the expense of maintaining any Seller Employee Plan with respect to
Business Employees above the level of expense incurred with respect to Business
Employees for the most recent fiscal year included in Seller’s financial
statements.
(d)    No Title IV or Multiemployer Plan. Except as would not reasonably be
expected to result in material Liability to Purchaser, neither Seller nor any
Subsidiary or any ERISA Affiliate has ever maintained, established, sponsored,
participated in, contributed to, or is obligated to contribute to, or otherwise
incurred any obligation or liability (including any contingent liability) under
any Multiemployer Plan or to any Pension Plan subject to Title IV of ERISA or
Section 412 of the Code. Except as would not reasonably be expected to result in
material Liability to Purchaser, neither Seller nor any ERISA Affiliate has any
actual or potential withdrawal liability (including any contingent liability)
for any complete or partial withdrawal (as defined in Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan.
(e)    COBRA, FMLA, HIPAA, Cancer Rights. Except as would not reasonably be
expected to result in material Liability to Purchaser, with respect to each
Seller Employee Plan, Seller and each of its United States subsidiaries have
complied with (i) the applicable health care continuation and notice provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
regulations thereunder or any state law governing health care coverage extension
or continuation; (ii) the applicable requirements of the Family and Medical
Leave Act of 1993 and the regulations thereunder; (iii) the applicable
requirements of the Health Insurance Portability and

32

--------------------------------------------------------------------------------



Accountability Act of 1996 (“HIPAA”); and (iv) the applicable requirements of
the Cancer Rights Act of 1998. Except as would not reasonably be expected to
result in Liability to Purchaser, Seller has no material unsatisfied obligations
to any Business Employees or qualified beneficiaries of Business Employees
pursuant to COBRA, HIPAA, or any state law governing health care coverage
extension or continuation.
(f)    Effect of Acquisition. The consummation of the transactions contemplated
by this Agreement will not (i) entitle any Business Employee to severance
benefits or any other payment (including unemployment compensation, golden
parachute, bonus or benefits under any Seller Employee Plan), except as
expressly provided in this Agreement or (ii) accelerate the time of payment or
vesting of any such benefits or increase the amount of compensation due any such
Business Employee. No benefit payable or which may become payable by Seller or
any ERISA Affiliate pursuant to any Seller Employee Plan or as a result of or
arising under this Agreement shall constitute an “excess parachute payment” (as
defined in Section 280G(b)(1) of the Code) which is subject to the imposition of
an excise Tax under Section 4999 of the Code or the deduction for which would be
disallowed by reason of Section 280G of the Code.
(g)    Section 409A Compliance. No Seller Employee Plan would require Purchaser
or any Affiliate of Purchaser to gross up a payment to any Business Employee for
tax related payments or cause a penalty tax under Section 409A of the Code.
(h)    Foreign Plans.     With respect to each Seller Employee Plan which is
subject to the laws of any jurisdiction outside of the United States (the
“Foreign Plans”), except as would not reasonably be expected to result in
material Liability to Purchaser: (i) such Foreign Plan has been maintained in
all material respects in accordance with all applicable requirements and all
applicable Laws, (ii) if intended to qualify for special tax treatment, such
Foreign Plan meets all requirements for such treatment, (iii) no Foreign Plan is
a “registered pension plan” as such term is defined in the Income Tax Act
(Canada); and (iv) no Foreign Plan provides for retiree benefits or benefits to
the spouse or dependent of a retiree.
3.16    No Finder. Neither Seller nor any Person acting on behalf of Seller has
agreed to pay to any broker, finder, investment banker or any other Person, a
brokerage, finder’s or other fee or commission in connection with this Agreement
or any matter related hereto, nor has any broker, finder, investment banker or
any other Person taken any action on which a Claim for any such payment would be
based.
3.17    Affiliate Transactions. No Assumed Liability arises out of any Contract
or Liability between Seller, on the one hand, and any stockholder (to Seller’s
Knowledge), officer, director or employee (to Seller’s Knowledge) thereof, on
the other hand, including any contract or arrangement providing for the
furnishing of services to or by, providing for rental of Real Property or
Tangible Personal Property (including Seller Proprietary Rights) to or from, or
otherwise requiring payments to or from Seller, or any Affiliate thereof.
3.18    Environmental Matters. Seller has not released, emitted, buried or
otherwise disposed of Regulated Substances on the Real Property. To Seller’s
Knowledge, no one else has released, emitted, buried or otherwise disposed of
Regulated Substances on any Real Property. Except as set forth on Section 3.18
of the Seller Disclosure Schedules, to Seller’s Knowledge, no storage tanks,
underground or otherwise, are or have been located on any Real Property. Seller
has complied with all applicable Environmental Laws relating to its operations
or Real Property. Seller (in respect of the Business) has not received any
written notice, demand, Claim or information request indicating that Seller is
in violation of, or is potentially liable under any Environmental Law. No Real
Property is listed on any regulatory list of contaminated properties, including
but not limited to the National Priorities List promulgated pursuant to CERCLA,
the CERCLIS or any federal, state, provincial or local counterpart. Seller (in
respect of the Business) has no existing or potential Liability under any
Environmental Laws. No material environmental approvals, clearances or consents
are required under applicable Law from any Governmental Authority or authority
in order for Purchaser and Seller to consummate the Acquisition or for Purchaser
to continue the Business after the Closing. Except as set forth on Section 3.18
of the Seller Disclosure Schedules, Seller (in respect of the Business) is not
required to have, nor does it have, any Permits issued under any Environmental
Laws. Seller has disclosed, prior to the date of this

33

--------------------------------------------------------------------------------



Agreement, all material reports, assessments, remedial action plans or other
similar material documents relating to any environmental condition, whether or
not material, of any Real Property or operations.
3.19    Insurance. Section 3.19 of the Seller Disclosure Schedules sets forth a
list of the Insurance Policies and a true and complete list of material claims
made in respect of Insurance Policies during the three (3) years prior to the
date hereof. Seller has not received written notice of any claim pending under
any of such Insurance Policies as to which coverage has been questioned, denied
or disputed by the underwriters of such Insurance Policies. Seller has timely
filed claims under the Insurance Policies with respect to all material matters
and occurrences for which it believes it has coverage. All premiums due under
all Insurance Policies have been paid and Seller is in compliance with the terms
and conditions of all such Insurance Policies. All Insurance Policies are in
full force and effect. Seller has no Knowledge of any threatened termination of,
premium increase with respect to, or uncompleted requirements under, any
Insurance Policy. Seller has received no written notice of any threatened
termination of any Insurance Policy. No premiums are or will be payable by
Purchaser under the Insurance Policies after the Closing in respect of insurance
provided for periods prior to the Closing Date. All Purchased Assets are insured
under such Insurance Policies in amounts and against risks usually insured
against by Persons operating businesses similar to the Business.
3.20    No Significant Items Excluded. Except for Assets (other than Proprietary
Rights owned by Seller) necessary for and primarily used in Seller’s manufacture
and support of Reon and Vida Processors and any third party intellectual
property licenses primarily used in the design of such products, the Purchased
Assets, the Licensed IP and the Licensed Technology include all Assets that are
(i) primarily used or held for use in the Business and (ii) necessary for
Purchaser and its Subsidiaries to conduct the Business in substantially the same
manner in which the Business has been conducted by Seller immediately prior to
the date of this Agreement. Except for Purchaser under this Agreement, Seller is
not a party to any Contract pursuant to which a Person other than Purchaser may
purchase or acquire from Seller any of the Purchased Assets other than in the
ordinary course of business .
3.21    Taxes and Tax Returns.
(a)    Seller has timely filed or timely requested extensions to file all Tax
Returns related to the Purchased Assets which are currently due or, if not yet
due, will timely file or timely request extensions to file all such Tax Returns
required to be filed by it for all taxable periods ending on or before the
Closing Date and all such Tax Returns are, or will be when filed, true, correct
and complete in all material respects. Copies of all such Tax Returns requested
by Purchaser for taxable years that remain open under the applicable statute of
limitations have been made available to Purchaser;
(b)    Seller has paid to the appropriate Governmental Authority, or, if payment
is not yet due, will pay, to the appropriate Governmental Authority all Taxes
related to the Purchased Assets shown as due on the Tax Returns referred to in
Section 3.21(a);
(c)    No extension of time has been requested or granted for Seller to file any
Tax Return related to the Purchased Assets that has not yet been filed or to pay
any Tax related to the Purchased Assets that has not yet been paid;
(d)    Seller has not received notice in writing of a determination or
reassessment by a Governmental Authority that Taxes are owed by Seller related
to the Purchased Assets (such determination to be referred to as a “Tax
Deficiency”) that has not been resolved and, to Seller’s Knowledge, no Tax
Deficiency related to the Purchased Assets is proposed or threatened;
(e)    All Tax Deficiencies related to the Purchased Assets have been paid or
finally settled and all amounts determined by settlement to be owed have been
paid;
(f)    Except in the case of a Lien for Taxes not yet due and payable, there is
no unpaid Tax that

34

--------------------------------------------------------------------------------



constitutes a Lien upon any of the Purchased Assets;
(g)    There are no presently outstanding waivers or extensions, or requests for
waiver, or extension of the time relating to the Purchased Assets within which a
Tax Deficiency may be asserted or assessed;
(h)    There are no pending or, to Seller’s Knowledge, threatened, Tax Audits of
Seller regarding the Purchased Assets;
(i)    There are no requests for rulings in respect of any Tax pending between
Seller and any Governmental Authority relating to the Purchased Assets;
(j)    None of the Purchased Assets owned by Subsidiary Seller constitutes a
“United States Real Property Interest” within the meaning of Section 897(c)(1)
of the Code;
(k)    Subsidiary Seller has collected or self-assessed and remitted to the
appropriate Governmental Authority all sales, harmonized sales, goods and
services, and use or similar Taxes required to have been collected or
self-assessed;
(l)    Subsidiary Seller is registered for goods and services and tax/harmonized
sales tax purposes under Part IX of the Excise Tax Act (Canada) and its GST/HST
registration number is #888536687RT0001; and
(m)    Seller has, with respect to the Business, withheld from each payment made
to other persons the amount of all Taxes and other deductions required to be
withheld and has remitted such amounts when due, in the form required under
appropriate laws, or made adequate provision for the payment of such amounts, to
the appropriate Governmental Authority.  
3.22    Solvency. No insolvency proceeding of any character, including
bankruptcy, receivership, reorganization, composition or arrangement with
creditors, voluntary or involuntary, affecting Seller (in respect of the
Business, other than as a creditor) or any of the Seller Proprietary Rights or
other Purchased Assets are pending or are being contemplated by Seller, or, to
the Knowledge of Seller, are being threatened against Seller by any other
Person, and Seller has not made any assignment for the benefit of creditors or
taken any action in contemplation of which that would constitute the basis for
the institution of such insolvency proceedings. Immediately after giving effect
to the consummation of the Acquisition: (a) Seller will be able to pay the
Retained Liabilities as they become due; (b) the Excluded Assets (calculated at
fair market value) will exceed the Retained Liabilities; and (c) taking into
account all pending litigation, final judgments against Seller in actions for
money damages are not reasonably anticipated to be rendered at a time when, or
in amounts such that, Seller will be unable to satisfy any such judgments in
accordance with their terms (taking into account the probable amount of such
judgments in any such actions and the earliest reasonable time at which such
judgments might be rendered). Subsidiary Seller is not an insolvent person
within the meaning of the Bankruptcy and Insolvency Act (Canada) and will not be
an insolvent person as a result of the Closing.
3.23    Certain Business Practices. No Business Employee has, in respect of the
Business: (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity; (ii) made any unlawful
payment to foreign or domestic government officials or employees or to foreign
or domestic political parties or campaigns or violated any provision of the
Foreign Corrupt Practices Act of 1977, as amended or any other Law; or (iii)
made any other unlawful payment.
3.24    Disclosure. True, complete and accurate copies of all Contracts and all
other documents listed in the Seller Disclosure Schedule were made available to
Purchaser or its Representatives.
3.25    No Suspension or Debarment. Neither Seller nor any of its Affiliates are
presently debarred, suspended, proposed for debarment, or declared ineligible
for the award of contracts by any federal agency; have,

35

--------------------------------------------------------------------------------



within the three (3) year preceding the Closing, been convicted of or had a
civil judgment rendered against any of them for commission of a fraud or
criminal offense in connection with obtaining, attempting to obtain or
performing a public (federal, state, provincial or local) contract or
subcontract, violation of federal, state or provincial antitrust statutes
relating to the submission of offers or commission of embezzlement, theft,
forgery, bribery, falsification or destruction of records, making false
statements or receiving stolen property; are presently indicted for or otherwise
criminally or civilly charged by a Governmental Authority with, commission of
any of the above offenses; and, within the three (3) years preceding the
Closing, have had one or more contracts terminated for default by any Federal
agency.
3.26    Canadian Matters.
(a)    Subsidiary Seller is the sole owner of the Canadian Assets and is not a
non-resident of Canada for the purposes of the Income Tax Act (Canada).
(b)    None of the Purchased Assets acquired hereunder by Purchaser from the
Parent Seller constitutes “taxable Canadian property” for purposes of the Income
Tax Act (Canada) or “taxable Quebec property” for purposes of the Taxation Act
(Quebec).
3.27    Competition Act. For the purposes of s. 110(2) of the Competition Act
(Canada), each of (a) the total value of the Purchased Assets in Canada; and (b)
the gross revenues from sales in or from Canada generated from the assets
referred to in (a) above; measured in accordance with the Competition Act
(Canada), are less than C$73 million or such other amount as is determined
pursuant to ss. 110(8) and 110(9) of the Competition Act (Canada).
3.28    Investment Canada Act. Seller does not provide any of the services or
engage in any of the activities of a “cultural business” within the meaning of
the Investment Canada Act.  
3.29    Silicon Optix. Section 3.29 of the Seller Disclosure Schedules contains
a true, complete and correct list of the Assets Seller or its respective
Affiliates acquired from Silicon Optix and its Affiliates that are material to
the Business as currently conducted and such Assets are included in the
Purchased Assets (except for Assets retired, replaced and/or substituted in the
ordinary course of business).
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser represents and warrants to Seller, that each of the following
representations and warranties is true and correct as of the date hereof:
4.1    Organization and Qualification. Parent Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate and corporate authority to own, lease
and operate its properties and to carry on its business as now being conducted.
Parent Purchaser is duly qualified to do business, and is in good standing as a
foreign corporation, in each jurisdiction where the properties of its business
owned, leased or operated by it or the operation of its business makes such
qualification necessary. Each Subsidiary Purchaser is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization and has all corporate, partnership or
other similar powers required to own, lease and operate its properties and to
carry on its business as now being conducted. Each Subsidiary Purchaser is duly
qualified to do business as a foreign corporation or other foreign legal entity
and is in good standing in each jurisdiction where such qualification is
necessary.
4.2    Authority Relative to this Agreement. Purchaser has all necessary
corporate power and authority to execute and deliver this Agreement and the
other Transaction Documents to which it is a party, to perform its obligations
hereunder and to consummate the Acquisition. The execution, delivery and
performance of this Agreement and the other Transaction Documents by Purchaser
and the consummation by Purchaser of the Acquisition have been

36

--------------------------------------------------------------------------------



duly and validly authorized by all necessary corporate action of the Parent
Purchaser and each Subsidiary Purchaser, and no other corporate proceedings or
action on the part of Parent Purchaser or any Subsidiary Purchaser or any
holders of Purchaser’s capital stock or other security holders are necessary to
authorize this Agreement and the other Transaction Documents or to consummate
the Acquisition. This Agreement and the other Transaction Documents have been or
will be duly executed and delivered by Purchaser and, assuming the due
authorization, execution and delivery by the other Parties hereto, each such
agreement constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms, subject to the
Bankruptcy Exception.
4.3    No Conflict. The execution and delivery of this Agreement and the other
Transaction Documents by Purchaser do not, and the performance by Purchaser of
its obligations hereunder and the consummation of the Acquisition and the
transactions contemplated by the other Transaction Documents will not: (i)
conflict with or violate any provision of the Purchaser’s certificate of
incorporation, articles of incorporation or bylaws, each as amended to date or
(ii) assuming that all filings and notifications described in Section 4.4 have
been made, materially conflict with or materially violate any Law or Order
applicable to Purchaser or by which Purchaser is bound or affected.
4.4    Required Filings and Consents. The execution and delivery of this
Agreement and the other Transaction Documents by Purchaser do not, and the
performance by Purchaser of its obligations hereunder and thereunder and the
consummation of the Acquisition will not, require (a) the consent of its
stockholders or (b) any material consent, approval, authorization or permit of,
or filing by Purchaser with or notification by Purchaser to, any Governmental
Authority other than compliance with the applicable requirements of the HSR Act
and the rules and regulations thereunder.
4.5    No Finder. Neither Purchaser nor any Person acting on behalf of Purchaser
has agreed to pay to any broker, finder, investment banker or any other Person,
a brokerage, finder’s or other fee or commission in connection with this
Agreement or any matter related hereto, nor has any broker, finder, investment
banker or any other Person taken any action on which a Claim for any such
payment would be based.
ARTICLE V    
COVENANTS
Covenants Prior To Closing Date
5.1    Conduct of Business. From the date hereof through the Closing Date,
except as contemplated by this Agreement, Seller agrees, unless Seller has
obtained the prior written consent of Parent Purchaser, in each case, only with
respect to the Purchased Assets:
(a)    Not to undertake (nor permit to be undertaken) any of the actions
specified in Section 3.7(a), 3.7(b), 3.7(k), 3.7(n) or 3.7(o);
(b)    To conduct the Business in all material respects according to Seller’s
ordinary course of business consistent with past practice, to keep available in
all respects the services of Seller’s present officers, agents and full-time
employees primarily engaged in the Business, including taking commercially
reasonable efforts to retain the Business Employees (except as otherwise
contemplated by this Agreement), to use commercially reasonable best efforts to
preserve and maintain the Purchased Assets and the goodwill of the Business in
all material respects, to preserve Seller’s rights to be assigned to Purchaser
hereunder, and to use commercially reasonable efforts to preserve in all
material respects Seller’s relationships with customers, suppliers, independent
contractors, employees and other Persons material to the operation of the
Business;
(c)    To maintain in all respects in the ordinary course of the Business,
consistent with past practice and in accordance with all Assigned Contracts, the
Tangible Personal Property and the Real Property, substantially in their present
repair, order and condition, subject to ordinary wear and tear;

37

--------------------------------------------------------------------------------



(d)    To maintain the Books and Records in the usual and ordinary manner
consistent with past practice and in a manner that fairly and correctly reflects
the income, expenses, Purchased Assets and Liabilities of Seller in accordance
with GAAP;
(e)    To pay all account and trade payables on a current basis related to the
Business, but in no event later than forty-five (45) days after they become due;
(f)    Not to incur any Liability that would be an Assumed Liability, other than
Liabilities incurred in the ordinary course of its Business, consistent with
past practice, which are not in the aggregate material to the Business;
(g)    Not to sell, transfer, convey, or assign ownership of any Purchased
Assets, or create, incur, assume or suffer to exist any Lien, other than
Permitted Exceptions, on any Purchased Assets, other than the granting of
non-exclusive licenses under Business Product Sales Contracts to customers in
the ordinary course of business of Seller consistent with past practices;
(h)    Not to waive, release or cancel any Claims against third parties or debts
owing to Seller as it relates to the Business;
(i)    Not to terminate, modify, amend, waive or otherwise alter or change any
of the material terms or provisions of any Assigned Contract or create any
material default under the terms of any Assigned Contract or pay any amount not
required by Law or by the terms of any Assigned Contract;
(j)    Not to increase the compensation or other remuneration payable or to
become payable to any Business Employee, or alter the benefits payable to any
Business Employee thereof, or pay any bonuses or compensation to any such
Business Employee other than in the ordinary course of business consistent with
past practice or otherwise required by applicable Laws or the terms of any
Contract or Benefit Plans;
(k)    To consult with Purchaser at least three (3) Business Days prior to any
renewal, amendment, modification, extension or termination of, waiver of any
material right under or other material terms or provisions of, or any failure to
renew, any Assigned Contract and not to take any such action if Purchaser
objects thereto in writing, provided that Purchaser’s approval shall not be
unreasonably withheld or delayed;
(l)    To keep in full force and effect all of the Insurance Policies and shall
not allow any breach, default, termination or cancellation of such Insurance
Policies to occur or exist;
(m)    Not to adopt a plan of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other reorganization,
except as would not prevent or materially the transactions contemplated by this
Agreement;
(n)    To file, on a timely basis, with appropriate taxing authorities all Tax
Returns required to be filed prior to the Closing Date and pay all Taxes when
due; and
(o)    To continue the prosecution and registration process with respect to any
Acquired Proprietary Rights in which Seller has (or purports to have) any right,
title or interest.
5.2    Corporate Examinations and Investigations. Commencing on the date hereof
through the earlier of the Closing Date or the termination of this Agreement as
provided herein (the “Due Diligence Period”), Seller agrees that Purchaser shall
be entitled, through its Representatives, to make reasonable investigation of
the Purchased Assets (including the full file wrappers for all Seller Patent
Applications and all other Acquired Proprietary Rights), and the Business, and
such examination of the Books and Records and financial condition of Seller
primarily related to the

38

--------------------------------------------------------------------------------



Business. Any such investigation and examination shall be conducted upon
reasonable prior notice with Seller’s cooperation during normal business hours.
During the Due Diligence Period, Seller agrees to: (a) make available to the
Representatives of Purchaser all such information and copies of such documents
and records concerning the affairs of Seller primarily related to the Business
as such Representatives may reasonably request; (b) permit reasonable access by
the Representatives of Purchaser to the Purchased Assets and all parts thereof
and to Seller’s Representatives and its Business Employees, customers and
suppliers; and (c) use commercially reasonable efforts to cause its
Representatives to reasonably cooperate in connection with such review and
examination. No investigation by Purchaser shall diminish or obviate or
otherwise affect any of the representations, warranties, covenants or agreements
of Seller contained in this Agreement. Purchaser shall have a right to designate
certain of its Representatives as a transition team which may work from the
applicable Seller’s premises as reasonably agreed to by Seller in order to
facilitate the orderly transfer of the Purchased Assets to Purchaser in
accordance with the terms of this Agreement. Such transition team shall be given
reasonable access to Seller’s management and other Business Employees during
normal business hours, including through attendance by such management and
Business Employees at meetings with the transition team.
5.3    Employment Matters.
(a)    Purchaser (or its respective Affiliates) shall offer employment to each
Key Employee who is not an Automatically Transferred Employee and may, at its
election, offer employment to those other Business Employees as Purchaser (or
its respective Affiliates) may deem desirable or in its best interests to hire,
but shall not be obligated to offer employment to any Business Employees other
than Key Employees and Automatically Transferred Employees. Each such offer
shall be (i) at the same general location (other than for the three Business
Employees located in San Jose, California who will receive offers to work in San
Diego), (ii) at the same or superior base salary or base wage rate, (iii) with
eligibility for a retention bonus, (iv) with a restricted stock unit award and
(v) the benefits programs currently offered to employees of Purchaser in the
applicable jurisdiction. From the date hereof through the Closing, Seller shall
cooperate with and, subject to the prior review and approval of Seller, which
shall not be unreasonably withheld, permit Purchaser to communicate in writing
with the Business Employees, at reasonable times and upon reasonable notice,
concerning Purchaser’s plans, operations and general personnel matters and to
interview the Business Employees and review the personnel records and such other
information concerning the Business Employees as Purchaser may reasonably
request (subject to obtaining any legally required permission and to other
applicable Laws). All offers shall be effective as of the Closing and
communicated to the Key Employees and to other Business Employees who have been
selected within three (3) days of the date of this Agreement. Seller shall
remain liable for any Business Employees who do not become Transferred
Employees.
(b)    The Parties acknowledge and agree that the employment of the
Automatically Transferred Employees will transfer to Purchaser by operation of
law at the Closing. Effective as of the Closing, Purchaser shall continue the
employment of such Automatically Transferred Employees in substantially similar
terms and conditions in the aggregate to those in effect with Seller immediately
prior to the Closing, and Purchaser shall recognize the service of such
Automatically Transferred Employees with Seller for all purposes related to
their employment with Purchaser, in accordance with applicable Laws.
(c)    With respect to any plan that is a “welfare benefit plan” (as defined in
Section 3(1) of ERISA), or any plan that would be a “welfare benefit plan” (as
defined in Section 3(1) of ERISA) if it were subject to ERISA, maintained by
Purchaser or Purchaser’s Affiliate, Purchaser shall cause there to be waived any
pre-existing condition and waiting periods.
(d)    Transferred Employees shall be given credit for the number of years of
service with Seller, its Subsidiaries and any predecessor employer for which
Seller or its Subsidiaries credited service (in each case excluding credit for
service towards Purchaser service awards), to the same extent as such service
was credited for such purpose by Seller, under each plan maintained by Purchaser
or Purchaser’s Affiliates in which such Transferred Employees are eligible to
participate for purposes of eligibility, vesting and vacation accrual (other
than under any equity or quasi-equity compensation plan or under a defined
benefit pension plan or which would result in the duplication

39

--------------------------------------------------------------------------------



of benefits accrual for the same period of service); provided, such service
shall not be recognized to the extent that such recognition would result in a
duplication of benefits or to the extent that such service was not recognized
under the applicable Benefit Plan of Seller or its Subsidiaries.
(e)    Purchaser shall take all steps necessary to permit each Transferred
Employee who has received an eligible rollover distribution (as defined in
Section 402(c)(4) of the Code) from the 401(k) plan maintained by Seller, if
any, to roll such eligible rollover distribution, including any associated
loans, as part of any lump sum distribution to the extent permitted by the
401(k) plan maintained by Seller into an account under a 401(k) plan maintained
by Purchaser.
(f)    The vacation time accrued with Seller with respect to any Automatically
Transferred Employee shall be transferred to Purchaser and/or Purchaser’s
Affiliates in accordance with applicable Law.
(g)    Except for Automatically Transferred Employees, no provision of this
Section 5.3 shall create any third party beneficiary or other rights in any
Business Employee or former employee in respect of continued or resumed
employment in Seller’s Business, or with Purchaser, and no provision of this
Section 5.3 shall create any rights in any such persons in respect of any
benefits that may be provided under any plan or arrangement which may be
established by Purchaser. Nothing contained herein shall be construed as
requiring, and Seller, Purchaser and their Affiliates shall take no action that
would have the effect of requiring, Seller, Purchaser or their Affiliates to
continue any specific Seller Employee Plan. The provisions of this Section 5.3
are for the sole benefit of Seller and Purchaser and nothing in this Section
5.3, expressed or implied, is intended or shall be construed to constitute an
amendment of any Seller Employee Plan or any plan maintained Purchaser or its
Affiliate (or an undertaking to amend any such plan) or other compensation and
benefits plan maintained for or provided to Seller employees or any employees of
its Subsidiaries, including Transferred Employees, prior to, on or following the
Closing.
5.4    No Shop.
(a)    At all times after the execution of this Agreement and prior to the
earlier of the Closing and the termination of this Agreement pursuant to Article
VII:
(i)    Seller (including any Affiliate of Seller) shall not (and Seller
(including any Affiliate of Seller) shall take reasonable action such that its
Representatives, including investment bankers, attorneys and accountants, do
not, on its behalf), directly or indirectly, take any action to solicit,
initiate or knowingly encourage any inquiry, proposal or offer from, furnish any
non-public information to, or participate in any negotiations with, any
corporate, partnership, Person or other entity or group other than Purchaser
regarding (x) any acquisition, sale, disposition or grant of any exclusive
license to all or any portion of the Purchased Assets, the Business, or the
Proprietary Rights owned by Seller and to be licensed to Purchaser pursuant to
the License Agreement except to the extent such transaction would not affect
Seller’s ability to license such Proprietary Rights to Purchaser pursuant to the
License Agreement or (y) any agreement, arrangement or understanding requiring
Seller or any Affiliate of Seller to abandon, terminate or fail to consummate
any of the transactions contemplated hereby (each, an “Acquisition Proposal”).
(ii)    Upon execution of this Agreement, Seller shall immediately cease any
existing activities, discussions or negotiations with any parties conducted
heretofore with respect to any Acquisition Proposal and Seller shall request (or
if Seller has the contractual right to do so, demand) the return of all
documents and other data furnished to others prior to the execution of this
Agreement in connection with any Acquisition Proposal. Seller shall promptly
notify Purchaser of the existence of any Acquisition Proposal received by Seller
after the execution of this Agreement, and Seller shall promptly communicate to
Purchaser the terms of any such Acquisition Proposal and the identity of the
party making such Acquisition Proposal, and shall promptly provide to Purchaser
copies of any written materials received by Seller in connection with such
Acquisition Proposal.
(iii)    None of Seller’s board of directors or any committee thereof shall (i)
after approval

40

--------------------------------------------------------------------------------



by Seller’s board of directors or any committee thereof of this Agreement and
the Acquisition, withdraw or modify, or propose to withdraw or modify, in a
manner adverse to Purchaser, the approval by such board of directors or any such
committee of this Agreement or the Acquisition, (ii) approve or recommend or
propose to approve or recommend any Acquisition Proposal or (iii) authorize
Seller to enter into any agreement with respect to any Acquisition Proposal.
(b)    Notwithstanding anything to the contrary in this Section 5.4, the
covenants contained in Sections 5.4(a)(i)-(iii) shall not apply to any actions
or discussions with respect to a sale, disposition, merger or other business
combination of Seller or any part of Seller’s or any of its Affiliates’
businesses that does not include the Purchased Assets, the Business and/or the
Proprietary Rights owned by Seller and to be licensed to Purchaser pursuant to
the License Agreement, if such action, discussion or transaction does not
prohibit Seller (and each Subsidiary Seller) from complying with their
obligations under this Agreement or the other Transaction Documents.
5.5    Notices of Certain Events. Prior to the Closing Date, Seller, on the one
hand, and Purchaser, on the other hand, as applicable, shall promptly notify the
other of:
(a)    any notice or other communication from any Person alleging that the
consent of such Person is or may be required in connection with the Acquisition;
(b)    any notice or other oral or written communication from any Governmental
Authority in connection with the Acquisition or relating to Seller;
(c)    any event, condition or circumstance occurring from the date hereof
through the Closing Date that would constitute a violation or breach of any
representation or warranty, whether made as of the date hereof or as of the
Closing Date, or that would constitute a violation or breach of any covenant of
any Party;
(d)    any failure of Seller or Purchaser, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it hereunder;
(e)    any material developments adversely affecting the Business, the Business
Employees, Purchased Assets, Proprietary Rights owned by Seller and to be
licensed to Purchaser pursuant to the License Agreement and Assumed Liabilities;
and
(f)    any change that would reasonably be expected to have a Material Adverse
Effect, or would materially delay or impede the ability of Seller or Purchaser
to perform its obligations pursuant to this Agreement and to consummate the
Acquisition.
5.6    Certain Closing Certificates and Documents. Seller shall prepare and
deliver to Purchaser a draft of each of the Seller Vacation Certificate and the
Seller Materials Inventory Certificate not later than three (3) Business Days
prior to the Closing Date. Without limiting the generality or effect of the
foregoing, Seller shall provide to Purchaser, promptly after Purchaser's
request, copies of the documents or instruments evidencing the amounts set forth
on any such draft or final certificate. In addition, during Seller’s regular
business hours and upon reasonable advance notice, Purchaser shall be entitled
to conduct (either itself or through a designated auditor) a review of the
Seller’s and its Affiliates’ books and records to confirm the accuracy of the
amounts set forth on any such draft or final certificate.
Additional Covenants
5.7    Public Announcements. After complying with this Section 5.7, Purchaser
shall make a public announcement concerning the matters described in Section
5.13. After complying with this Section 5.7, each of Purchaser and Seller may
make a public announcement or other disclosure concerning this Agreement or the
transactions contemplated herein. Each of Purchaser and Seller agrees that they
will consult with each other prior to issuing any public announcement or other
disclosure concerning this Agreement or the transactions contemplated herein and
any

41

--------------------------------------------------------------------------------



such announcement or disclosure shall be subject to their mutual agreement,
except, in each case, as may be required by applicable securities Laws or the
rules and regulations of any stock exchange.
5.8    Confidentiality. Except as otherwise set forth in this Agreement, the
provisions of that certain Mutual Non-Disclosure Agreement dated September 29,
2009 by and between Purchaser and Seller, as amended (the “Confidentiality
Agreement”) are hereby incorporated herein and shall remain binding and in full
force and effect, except that the Confidentiality Agreement shall not apply to
any documents prepared in connection with a proceeding before or filed with, or
other disclosure made to, a court, arbitration tribunal or mediation service in
order to enforce any party’s rights arising in connection with the termination
of this Agreement pursuant to Section 7.2. All obligations of the Purchaser
under the Confidentiality Agreement with respect to the Purchased Assets and
Assigned Contracts shall terminate simultaneously with the Closing. Except as
otherwise provided herein or in the other Transaction Documents, Seller shall,
and shall cause its employees, consultants, advisors and representatives of
itself to treat after the date hereof as strictly confidential (unless compelled
to disclose by judicial or administrative process or, in the opinion of legal
counsel, by other requirements of law) all nonpublic, confidential or
proprietary information concerning the Purchased Assets, and Seller shall not,
and shall cause its employees consultants, advisors and representatives not to,
after the date hereof, use such information for any purpose whatsoever,
including to the detriment of the Purchaser or disclose such information to any
Person.
5.9    Expenses. Except as otherwise specifically provided in this Agreement,
each of the Parties shall bear its own expenses incurred in connection with the
preparation, execution and performance of this Agreement and the Acquisition,
including all fees and expenses of its Representatives.
5.10    Consents, Filings and Authorizations; Efforts to Consummate.
(a)    As promptly as practicable after the date hereof, Purchaser and Seller
shall make all filings and submissions under such Laws as are applicable to them
or to their respective Affiliates and as may otherwise be required for them to
consummate the Acquisition in accordance with the terms of this Agreement and
shall consult with each other prior to such filing and shall not make any such
filing or submission to which Seller or Purchaser, as the case may be,
reasonably objects in writing. All such filings shall comply in form and content
in all material respects with applicable Laws. Subject to the terms and
conditions herein, each Party, without payment or further consideration, shall
use its best efforts to take or cause to be taken all actions and to do or cause
to be done all things necessary, proper or advisable under applicable Laws,
Permits and Orders, to consummate and make effective, as soon as reasonably
practicable, the Acquisition, including obtaining all required consents, whether
private or governmental, required in connection with such Party’s performance of
such transactions and each Party shall cooperate with the other in all of the
foregoing.
(b)    Each of Seller and Purchaser shall (A) give the other party prompt notice
of the commencement of any legal proceeding by or before any Governmental
Authority relating to the Acquisition or any of the other transactions
contemplated by this Agreement; (B) keep the other party informed as to the
status of any such legal proceeding; and (C) promptly inform the other party of
any communication to or from any Governmental Authority regarding the
Acquisition, this Agreement, or any other transaction contemplated hereby. To
the extent permitted by Law, Seller and Purchaser shall consult and cooperate
with one another, and will consider in good faith the views of one another, in
connection with any analysis, appearance, presentation, memorandum, brief,
argument, opinion or proposal made or submitted to a Governmental Authority in
connection with any proceeding under or relating to the any antitrust or
competition law. To the extent permitted by Law, each party shall promptly
deliver to the other a copy of each such filing analysis, appearance,
presentation, memorandum, brief, argument, opinion or proposal made or submitted
to a Governmental Authority, and of each communication received from any
Governmental Authority relating to the Acquisition, this Agreement, or any of
the transactions contemplated hereby.
(c)    Purchaser and Seller shall use commercially reasonable efforts to take,
or cause to be taken, all actions necessary to effectuate the Acquisition and
make effective the other transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, each party to this Agreement shall use
commercially

42

--------------------------------------------------------------------------------



reasonable efforts (i) to obtain any action or inaction, waiver, consent,
clearance, or approval of a Governmental Authority required to be obtained by
the party in connection with the consummation of the Acquisition or any of the
other transactions contemplated by this Agreement; and (ii) to prevent any
Governmental Authority from blocking, in whole or in part, the Acquisition or
any other transaction contemplated hereby. Notwithstanding anything to the
contrary contained in this Agreement, neither Seller nor Purchaser shall not
have any obligation under this Agreement to (i) dispose of or transfer any
assets; (ii) license or otherwise make available to any Person, any technology
or other intellectual property rights; (iii) hold separate any assets or
operations (either before or after the Closing Date); (iv) make any commitment
(to any Governmental Authority or otherwise) regarding its future operations or
the future operation of the Purchased Assets; (v) to discontinue offering any
product or service; (vi) modify or terminate any existing contractual rights or
commercial relationships; (vii) engage in litigation or other adversary
proceedings, whether judicial or administrative, concerning the legality of this
Agreement or any other transaction contemplated hereby; or (viii) commit to any
of the foregoing or cause any of its Subsidiaries or Affiliates to do or commit
to doing any of the foregoing.
5.11    Required Contract Consents; Assignment of Contracts.
(a)    Seller shall use its commercially reasonable efforts to obtain all
Required Contract Consents set forth on Schedule 5.11(a) and to deliver such
consents to Purchaser.
(b)    Following the date hereof, Seller shall not without Purchaser’s prior
written consent modify, amend or alter the terms of any license granted under
any Contract listed on Schedule 5.11(b) in a manner so as to increase or alter
the scope of such license to Acquired Proprietary Rights or Acquired Technology;
provided that Seller may assign any of Seller’s right, title, interest or
obligations, in whole or in part (whether by operation of law, merger or
otherwise), in any Contract listed on Schedule 5.11(b), or consent to the
assignment of any such Contract listed on Schedule 5.11(b), in whole or in part
(whether by operation of law, merger or otherwise), by any counter party to any
such listed Contract. For a period commencing on the date hereof and ending on
the five (5) year anniversary of the Closing Date, Seller shall notify Purchaser
of any action taken by Seller to assign any of Seller’s right, title, interest
or obligations, in whole or in part (whether by operation of law, merger or
otherwise), in any Contract listed on Schedule 5.11(b), or to consent to the
assignment of any such Contract, in whole or in part (whether by operation of
law, merger or otherwise), by any counter party to any such listed Contract.
5.12    Transfer of Equipment and Personnel. Purchaser shall pay all
out-of-pocket costs and expenses actually incurred solely as a result of the
transfer of personnel and equipment to Purchaser’s facilities at or following
the Closing.
5.13    Commercial Relationship. For a three-year period following the Closing
Date, Parent Purchaser shall host meetings with representatives of Parent Seller
at least twice a year, during which Parent Purchaser shall provide to Parent
Seller, subject to the execution of a confidentiality agreement reasonably
acceptable to Parent Purchaser and Parent Seller (a) an overview of its current
relevant reference design development roadmaps in the markets of cell phones,
tablet/e-books, monitors, terminals, and televisions and other relevant future
products of Purchaser’s QCT business unit (the “Field”) and (b) the opportunity
to present and market to Purchaser either then existing Seller products or
Seller products in development that are compatible with the applicable reference
design platforms in the Field (“Reference Design Platforms”). In addition,
Purchaser shall use commercially reasonable efforts to provide sufficient
information on opportunities related to such products in development and access
to Purchaser’s applicable design personnel for Seller to either develop or
supply product solutions, including companion chips, for Purchaser’s Reference
Design Platforms. Notwithstanding anything to the contrary in this Agreement,
none of Purchaser or any its Affiliates shall be required to disclose or provide
to Seller or its authorized Representatives any information (i) which Purchaser
believes in good faith that doing so is reasonably likely to violate any
contract or Law to which Purchaser or any of its Affiliates is a party or is
subject or cause a privilege which Purchaser or any of its Affiliates would be
reasonably entitled to assert to be undermined with respect to such information,
(ii) if Purchaser or any of its Affiliates, on the one hand, and Seller or any
of its Affiliates, on the other hand, are adverse parties in a litigation and
such information is pertinent thereto or (iii) if Purchaser or any of its
Affiliates reasonably determines

43

--------------------------------------------------------------------------------



in good faith that such information is competitively sensitive.
5.14    Certain Transitional Matters. From and after the Closing Date:
(a)    Subject to Section 8.9, Purchaser shall have complete control over the
payment, settlement or other disposition of, or any dispute involving any
Assumed Liabilities, and Purchaser shall have the right to conduct and control
all negotiations and proceedings with respect thereto. Subject to Section 8.9,
Seller shall notify Purchaser promptly of any Claim with respect to any Assumed
Liabilities and shall not, except with the prior written consent of Purchaser,
voluntarily make any payment of, or settle or offer to settle, or consent to any
compromise with respect to, any such Assumed Liabilities. Seller shall cooperate
with Purchaser in connection with any negotiations or proceedings involving any
Assumed Liabilities.
(b)    If the Closing occurs at a time when not all Permits and Environmental
Permits have been transferred to Purchaser, the Parties shall continue to abide
by their obligations hereunder to obtain all such transfers, as soon as
practicable, and Seller authorizes Purchaser to use any such Permits and
Environmental Permits in its business operations after the Closing.
5.15    Employee Matters. From and after the date of this Agreement:
(a)    Seller shall be solely responsible for compliance with, and any
notification and Liability under, the Worker Adjustment and Restraining
Notification Act, as well as all other applicable local, state, federal,
provincial and foreign laws relating to any termination of any of the employees
of Seller or any Affiliate thereof from employment with Seller or any Affiliate
of Seller occurring prior to or after the date of this Agreement, whether or not
in connection with the Acquisition. Seller shall be responsible for all
Liabilities for employee or independent contractor compensation and benefits
accrued or otherwise arising out of services rendered by its Business Employees,
directors and independent contractors prior to the Closing or arising by reason
of actual, constructive or deemed termination of their service relationship with
Seller at Closing (except where such Liabilities result from Purchaser’s
non-compliance with the provisions of Section 5.3 with respect to Transferred
Employees), and all costs relating to the continuation of health benefits under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (or any
similar foreign equivalent Laws), with respect to Non-Transferring Employees.
(b)    Upon termination of any Business Employees by Seller, Seller shall
promptly, and in any event within any time periods prescribed by applicable Law,
comply with all severance, retrenchment or other similar or related requirements
and obligations triggered in connection with such termination as provided by
applicable Law.
5.16    Further Assurances. Seller hereby agrees, without further consideration,
to execute and deliver following the Closing such other instruments of transfer
and take such other action as Purchaser or its counsel may reasonably request in
order to put Purchaser in possession of, and to vest in Purchaser, good, valid
and unencumbered title to the Purchased Assets in accordance with this Agreement
and to consummate the Acquisition. In addition to the foregoing, (i) Seller
shall execute and deliver, and shall use commercially reasonable efforts to
cause its Affiliates and any subject patent inventors to execute and deliver, as
applicable, to Purchaser within five (5) Business Days following the Closing,
such documentation as shall be requested and approved by Purchaser, including
assignments in substantially the forms agreed upon by each of Purchaser and
Seller at Closing, in order to transfer to Purchaser and put Purchaser in
possession of and to vest in Purchaser good, valid and unencumbered title to any
Acquired Proprietary Rights in any jurisdiction to the extent an assignment or
other similar documentation with respect thereto and sufficient in Purchaser’s
good faith determination to effect such transfer is not executed and delivered
to Purchaser at Closing; and (ii) Seller shall take, and shall use commercially
reasonable efforts to cause its Affiliates and any subject patent inventors to
take, such action as Purchaser or its counsel may reasonably request to enable
Purchaser to provide for the continuing prosecution, maintenance and enforcement
of any Acquired Proprietary Rights. Purchaser hereby agrees, without further
consideration, to take such other action following the Closing and execute and
deliver such other documents as Seller or its legal counsel may reasonably
request in order to consummate the Acquisition in accordance with this
Agreement.

44

--------------------------------------------------------------------------------



5.17    Seller’s Non-Compete. Without the express prior written consent of
Purchaser, Seller and each of its Affiliates shall not, at any time during the
three-year period from and immediately following the Closing Date, directly or
indirectly, engage in, own, manage, control or participate in the ownership,
management or control of any business that designs, develops, manufactures,
markets, sells, installs or distributes products in competition with the
Business, except that Seller may (i) continue the activities of its Video
Interface and Timing Business, (ii) fulfill its obligations under the Transition
Services Agreement and comply with the rights set forth in Section 5.22(b) and
(iii) purchase or otherwise acquire by merger, purchase of assets, stock
acquisition (including investing as a minority shareholder or acquiring a
controlling interest) or otherwise any Person or business or engage in any
similar merger and acquisition activity with any Person the primary business of
which is not in competition with the Business, provided that, after the
effective date of such merger and acquisition transaction, Seller may not use
any assets of the business so acquired to design, develop, manufacture, market,
sell, install or distribute products in competition with the Business. For the
purposes of this Section 5.17, ownership of securities of a company whose
securities are publicly traded under a recognized securities exchange not in
excess of 5% of any class of such securities shall not be considered to be
competition with the Business. Seller hereby agrees that neither Seller nor any
Subsidiary of Seller will at any time during the three‑year period from and
immediately following the Closing Date, solicit, seek to employ or otherwise
hire any Transferred Employee, unless Purchaser or any Subsidiary of Purchaser
gives its written consent to such employment or offer of employment. Seller
acknowledges that the provisions of this Section 5.17 are reasonable and
necessary to protect the interests of Purchaser, that any violation of this
Section 5.17 may result in an irreparable injury to Purchaser and that damages
at Law may not be reasonable or adequate compensation to Purchaser for violation
of this Section 5.17 and that, in addition to any other available remedies,
Purchaser shall be entitled to seek to have the provisions of this Section 5.17
specifically enforced by preliminary and permanent injunctive relief without the
necessity of proving actual damages or posting a bond or other security to an
equitable accounting of all earnings, profits and other benefits arising out of
any violation of this Section 5.17. In the event that the provision of this
Section 5.17 shall ever be deemed to exceed the time, geographic scope or other
limitations permitted by applicable Law, then the provisions shall be deemed
reformed to the maximum extent permitted by applicable Law.
5.18    Tax Matters.
(a)    Purchaser and Seller agree to furnish or cause to be furnished to the
other, upon request, as promptly as reasonably practicable, such information and
assistance relating to the Purchased Assets, including access to books and
records, as is reasonably necessary for the filing of all Tax Returns by
Purchaser or Seller, the making of any election relating to Taxes, the
preparation for any audit by any taxing authority and the prosecution or defense
of any claim, suit or proceeding relating to any Tax. Each of Purchaser and
Seller shall retain all books and records with respect to Taxes pertaining to
the Purchased Assets for a period of at least seven (7) years following the
Closing Date. Purchaser and Seller shall reasonably cooperate with each other in
the conduct of any audit, litigation or other proceeding relating to Taxes
involving the Purchased Assets or the Purchase Price Allocation.
(b)    Seller shall be responsible for and shall pay or cause to be paid all
Taxes that relate to the Purchased Assets for Pre-Closing Tax Periods. Purchaser
shall be responsible for and shall pay all Taxes that relate to the Purchased
Assets for Post-Closing Tax Periods. In the case of any Taxes for Straddle
Periods, the portion of such Tax that relates to the portion of such Tax period
ending on the Closing Date shall (i) in the case of any Taxes other than Taxes
based upon or related to income or receipts, be deemed to be the amount of such
Tax for the entire Tax period multiplied by a fraction the numerator of which is
the number of days in the Tax period ending on the Closing Date and the
denominator of which is the number of days in the entire Tax period, and (ii) in
the case of any Tax based upon or related to income or receipts, be deemed equal
to the amount which would by payable if the relevant Tax period ended on the
Closing Date.
5.19    Supplements to Disclosure Schedules. It is understood and agreed that
Seller has a continuing obligation until the Closing Date to amend or supplement
the Seller Disclosure Schedules with respect to any matter arising or discovered
hereafter which, if existing or known as of the date of this Agreement, would
have been required to be set forth or described in the Seller Disclosure
Schedules or that is necessary to complete or correct any information in any
representation or warranty of Seller contained in this Agreement. No supplement
of the Seller Disclosure

45

--------------------------------------------------------------------------------



Schedules made after the execution hereof by Purchaser pursuant to this section
or otherwise, or any notification delivered pursuant to Section 5.5 hereof,
shall be deemed to cure any breach, modify or qualify any representation of or
warranty made pursuant to this Agreement.
5.20    Patent Matters. If any of the Selected Patents or Additional Transferred
Patents is subject to a terminal disclaimer, then (a) the parent of such
Selected Patent or Additional Transferred Patent shall be deemed an Additional
Transferred Patent and (b) any other Issued Patent that could not be enforced if
such other Issued Patent is owned by someone other than the owner of the
Selected Patent or Additional Transferred Patent that is the subject of the
terminal disclaimer shall be deemed an Additional Transferred Patent. If
subsequent to the transfer of the Acquired Patents on the Closing Date as
described in this Agreement, any of the Selected Patents or Additional
Transferred Patents becomes subject to a terminal disclaimer, then any other
Issued Patent(s) that are affected by that terminal disclaimer (i.e., the Issued
Patent could not be enforced as a result of being owned by someone other than
the owner of the applicable Selected Patent or Additional Transferred Patent
that is subject to a terminal disclaimer) shall be an Additional Transferred
Patent and shall be deemed transferred to Parent Purchaser as an Acquired Patent
under this Agreement.
5.21    Reconciliation.
(a)    For six (6) months after the Closing Date, either Purchaser or Seller may
notify the other party of any Asset retained by Seller following the Closing
Date that Purchaser or Seller believes should have been transferred to Purchaser
under this Agreement as Assets necessary for the conduct of and that are
primarily used or primarily held for use in the Business. If the Parties
determine in good faith that such Asset was intended to be transferred to
Purchaser as Assets necessary for the conduct of and that are primarily used or
primarily held for use in the Business under this Agreement, such Asset shall be
assigned by Seller to Purchaser or an affiliate of Purchaser designated by
Purchaser without any additional consideration, and Seller agrees to use
commercially reasonable efforts during such period to promptly deliver any such
Asset to Purchaser.
(b)    For six (6) months after the Closing Date, Seller may notify Purchaser of
any Asset transferred to Purchaser in connection with the transactions
contemplated herein that Seller believes should have been retained by Seller
under this Agreement as part of the Excluded Assets. If the Parties determine in
good faith that such Asset was intended to be retained by Seller as part of the
Excluded Assets under this Agreement, such Asset shall be assigned by Purchaser
to Seller or an affiliate of Seller designated by Seller without any additional
consideration, and Purchaser agrees to use commercially reasonable efforts
during such period to promptly deliver any such Asset to Seller or such
affiliate, as applicable.  
5.22    Touchdown/Reon and Vida Processors.
(a)    Touchdown. Following the Closing Date until the Cutover Date (as defined
in the Transition Services Agreement), Seller shall not without Purchaser’s
prior written consent (i) modify, amend or alter the terms of any Contract
related to the Touchdown Processors or (ii) enter into any new Contracts related
to the Touchdown Processors.
(b)    Reon and Vida Processors. Following the Closing Date, Seller shall not
without Purchaser’s prior written consent (i) modify, amend or alter the terms
of any Contract related to the Reon and Vida Processors, or (ii) enter into any
new Contracts for the sale of the Reon and Vida Processors. Notwithstanding the
foregoing, for a period of two (2) years following the Closing Date, Seller
shall be entitled to modify, amend or alter the terms of any existing Contract
or enter into any new Contract with an existing customer, in each case, for the
purpose of the manufacture, test, sales and/or support of Reon and Vida
Processors after the Closing. On or prior to the first anniversary of the
Closing Date, Seller shall provide requisite “end of life” notice to all
customers of the Reon and Vida Processors advising such customers that Seller
will cease the manufacture and sale of the Reon and Vida Processors on or prior
to the second anniversary of the Closing Date. Beginning on the second
anniversary of the Closing Date, Seller shall cease any activities for the
manufacture and sale of the Reon and Vida Processors. For the avoidance of doubt
and notwithstanding the foregoing, Seller may continue to fulfill warranty
obligations under Contracts related to the Reon

46

--------------------------------------------------------------------------------



and Vida Processors in effect as of the second anniversary of the Closing Date.
(c)    Notwithstanding the foregoing Sections 5.22(a) and (b), Seller may
modify, amend or alter the terms of any existing Contract or enter into any new
Contract with an existing customer for the purpose of fulfilling its obligations
under the Transition Services Agreement.
5.23    Actions Regarding Off-the-Shelf Software. As soon as practicable
following the Closing, Parent Purchaser shall delete and remove all copies of
the Off-the-Shelf Software set forth on Schedule 2.1(c) from all Tangible
Personal Property transferred to Parent Purchaser pursuant to the terms of this
Agreement.  Alternately, Parent Purchaser may independently secure a license for
all copies of the Off-the-Shelf Software set forth on Schedule 2.1(c) included
in the Tangible Personal Property transferred to Parent Purchaser pursuant to
the terms of this Agreement.
5.24    Electronic Transfer of Software Programs. The Parties shall cooperate in
using commercially reasonable efforts to effect the delivery of any Software
Programs to be transferred by Seller to Parent Purchaser within or into the
United States through means to minimize otherwise applicable use Taxes with
respect to the delivery of any such Software Programs pursuant to the terms of
this Agreement.


ARTICLE VI    
CONDITIONS TO CLOSING
6.1    Conditions to the Obligations of Seller and Purchaser. The obligations of
Seller and Purchaser to consummate the Acquisition are subject to the
satisfaction or, if permitted by applicable Law, waiver by Parent Seller and
Parent Purchaser of the following conditions on or prior to the Closing Date:
(a)    No Injunction. No Governmental Authority of competent jurisdiction shall
have issued any order, injunction or other decree or taken any other similar
action, in each case, which has become final and non-appealable and which
permanently prohibits the consummation of the Acquisition.
(b)    No Litigation. No Claim instituted by any Person shall have been
commenced or pending against Seller or Purchaser or any of their respective
Affiliates or Representatives, which Claim seeks to restrain, prevent, change or
delay in any material respect the Acquisition or seeks to challenge any of the
material terms or provisions of this Agreement or seeks material damages in
connection with any of such transactions.
(c)    Consents. All waiting periods (and any extensions thereof) applicable to
the consummation of the Acquisition under the HSR Act shall have expired or been
terminated; and all other consents, approvals and authorizations legally
required to be obtained from any Governmental Authorities to consummate the
Acquisition shall have been obtained from all such Governmental Authorities,
except where the failure to obtain any such consent, approval or authorization
would not reasonably be expected to result in a Material Adverse Effect.
6.2    Conditions to Obligations of Seller. The obligations of Seller to
consummate the Acquisition is subject to the fulfillment prior to or at Closing
of the following conditions with respect to Purchaser, any one or more of which
may be waived in writing in whole or in part by Parent Seller:
(a)    Accuracy of Representations and Warranties. Each of the representations
and warranties of Purchaser contained in this Agreement and in any certificate
delivered by Purchaser pursuant hereto shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or “Material Adverse Effect”, which
representations and warranties as so qualified shall be true and correct in all
respects) as if made at and as of the Closing (other than representations and
warranties which address matters only as of a certain date which shall have been
true, complete and correct in all material respects as of such certain date).

47

--------------------------------------------------------------------------------



(b)    Performance. Purchaser shall have performed and complied in all material
respects with all agreements, obligations and covenants required to be performed
or complied with by it on or prior to the Closing Date.
(c)    Purchase Price. The Purchase Price shall have been paid by Purchaser in
accordance with Section 2.5.
(d)    Deliveries. Purchaser shall have delivered to Seller the following:
(i)    A certificate, dated the Closing Date, executed on behalf of Parent
Purchaser by an officer of Parent Purchaser and certifying that the matters set
forth in Section 6.2(a) and (b) hereof have been satisfied;
(ii)    A duly executed Assignment and Assumption Agreement by Parent Purchaser;
(iii)    A duly executed Escrow Agreement by Parent Purchaser;
(iv)    A duly executed Tripartite Mutual Termination and Transfer Agreement by
Parent Purchaser;
(v)    A duly executed Transition Services Agreement by Parent Purchaser;
(vi)    A duly executed sublease agreement by Subsidiary Purchaser for the Real
Property designated on Schedule 2.3(e) as the Toronto Real Property, in the form
attached hereto as Exhibit J (the “Toronto Sublease Agreement”);
(vii)    A duly executed sublease agreement by Subsidiary Purchaser for the Real
Property designated on Schedule 2.3(e) as the Montreal Real Property, in the
form attached hereto as Exhibit K (the “Montreal Sublease Agreement”); and
(viii)    Duly executed copies of each other Transaction Document to be executed
and delivered by the Purchaser.
6.3    Conditions to Obligations of Purchaser. The obligations of Purchaser to
consummate the Acquisition is subject to the fulfillment prior to or at Closing
of the following conditions with respect to Seller, any one or more of which may
be waived in writing in whole or in part by Parent Purchaser:
(a)    Accuracy of Representations and Warranties. Each of the representations
and warranties of Seller contained in this Agreement and in any certificate
delivered by Seller pursuant hereto shall be true and correct in all material
respects (except for such representations and warranties that are qualified by
their terms by a reference to materiality or “Material Adverse Effect”, which
representations and warranties as so qualified shall be true and correct in all
respects) as if made at and as of the Closing (other than representations and
warranties which address matters only as of a certain date which shall have been
true, complete and correct in all material respects as of such certain date).
(b)    Performance. Seller shall have performed and complied in all material
respects with all agreements, obligations and covenants required to be performed
or complied with by it on or prior to the Closing Date.
(c)    No Material Adverse Change. During the period from the date hereof to the
Closing Date, there shall not have occurred any Material Adverse Effect.
(d)    Business Employees. As of Closing, at least ninety percent (90%) of the
Business Employees

48

--------------------------------------------------------------------------------



that have been offered employment with Purchaser following the Closing
(including each of the Key Employees) that meets the requirements of Section
5.3(c) shall have accepted employment with Purchaser on terms acceptable to
Purchaser and set forth in an offer letter in the form provided by Purchaser and
executed and delivered by each such Business Employee to Purchaser, and each
such individual shall have also resigned from their employment with Seller and
shall have executed and delivered to Purchaser a Proprietary Rights and
Non-Disclosure agreement in the form provided by Purchaser. Each such Business
Employee shall remain employed by Seller immediately prior to the Closing, and
shall have the legal right to work for Purchaser (or its designated Subsidiary
Purchaser). For the purposes of this Section 6.3(d), all Automatically
Transferred Employees who have the legal right to work for Purchaser (or its
designated Subsidiary Purchaser), and have executed and delivered to Purchaser a
Proprietary Rights and Non-Disclosure agreement in the form provided by
Purchaser shall be deemed to have met all the requirements listed in the
foregoing sentences. For the purposes of this Section 6.3(d), Business Employees
who die or become permanently disabled prior to the Closing shall be deemed not
to have received an offer of employment with Purchaser.
(e)    Release and Termination of Security Interests. The Purchased Assets shall
have been released from all security interests thereon, other than the Permitted
Exceptions, and Seller shall have taken reasonable steps to terminate all UCC
financing statements other than with respect to Permitted Exceptions, and
financing statements under applicable personal property security statutes which
have been filed with respect to such security interests and evidence thereof in
a form reasonably satisfactory to Purchaser has been delivered to Purchaser.
(f)    Consents Obtained. All consents and approvals set forth on Schedule
5.11(a) shall have been obtained, and a copy of each such consent or approval
shall have been provided to Purchaser at or prior to the Closing.
(g)    Deliveries. Seller shall have delivered to Purchaser the following:
(i)    A certificate, dated the Closing Date, executed on behalf of Parent
Seller by an authorized executive officer of Parent Seller and certifying that
the matters set forth in Section 6.3(a), (b) and (c) hereof have been satisfied;
(ii)    A certificate, dated the Closing Date, of the Secretary or Assistant
Secretary of Parent Seller certifying, among other things, that attached or
appended to such certificate: (A) is a true copy of all corporate actions taken
by it, including resolutions of its board of directors or its authorized
committee authorizing the consummation of the Acquisition and the execution,
delivery and performance of this Agreement and each of the Transaction Documents
to be delivered by Seller pursuant hereto; and (B) are the names and signatures
of its duly elected or appointed officers who are authorized to execute and
deliver this Agreement, the Transaction Documents to which Seller is a party and
any certificate, document or other instrument in connection herewith;
(iii)    An Escrow Agreement, substantially in the form attached hereto as
Exhibit A, duly executed by Parent Seller and Escrow Agent;
(iv)    An executed Assignment and Assumption Agreement by Parent Seller in the
form attached hereto as Exhibit F;
(v)    A duly executed License Agreement;
(vi)    Certificates of good standing or the equivalent thereof (including tax
good standings) from the appropriate Governmental Authorities, if reasonably
available, dated as of a date not more than five (5) days prior to Closing,
certifying that Parent Seller and Subsidiary Seller is in good standing in its
respective jurisdiction of incorporation or organization and in each
jurisdiction in which Parent Seller and Subsidiary Seller is qualified to do
business as a foreign limited liability company, corporation or other relevant
entity;
(vii)    True, correct and complete copies of all required consents set forth on
Schedule 5.11

49

--------------------------------------------------------------------------------



(a);
(viii)    An executed bill of sale for all Tangible Personal Property owned by
Seller included in the Purchased Assets, in the form attached hereto as Exhibit
G (the “Bill of Sale”);
(ix)    A certification of non-foreign status from Parent Seller in the form and
manner which complies with the requirements of Section 1445 of the Code and the
regulations promulgated thereunder;
(x)    Assignments of all of Acquired Proprietary Rights, including the Patent
Assignment in the form attached hereto as Exhibit H and the Trademark Assignment
in the form attached hereto as Exhibit I;
(xi)    Evidence of the release and/or termination of security interests
referenced in Section 6.3(e) above;
(xii)    A duly executed Transition Services Agreement by Parent Seller;
(xiii)    A duly executed Seller Vacation Certificate;
(xiv)    A duly executed Materials Inventory Certificate;
(xv)    A duly executed Toronto Sublease Agreement by Parent Seller and consent
to such sublease by the master landlord for the Toronto Real Property;
(xvi)    A duly executed Montreal Sublease Agreement by Subsidiary Seller and
consent to such sublease by the master landlord for the Montreal Real Property;
(xvii)    A duly executed Tripartite Mutual Termination and Transfer Agreement
by Integrated Device Technology (Shanghai) Co., Ltd. and each Business Employee
located in China;
(xviii)    Duly executed agreement(s) with Synopsys, Inc. providing for a
license to Purchaser with respect to DDR3/2 PHY Global FoundrySRAM and DDR3/2
Protocol ControllerEDRAM on terms satisfactory to Purchaser and at no cost to
Purchaser;
(xix)    Written assurance, which shall not be deemed to require an executed,
binding agreement, and may be provided via electronic transmission, from
Synopsys, Inc. that it shall license to Purchaser the SRAMVirage Logic software
on terms satisfactory to Purchaser and at no cost to Purchaser;
(xx)    Written assurance, which shall not be deemed to require an executed,
binding agreement, and may be provided via electronic transmission, from True
Circuits, Inc. that it shall license PLL and DLL to Purchaser on terms that are
substantially similar to Seller's existing terms with True Circuit, Inc. and
satisfactory to Purchaser and at no cost to Purchaser;
(xxi)    Written assurance, which shall not be deemed to require an executed,
binding agreement, and may be provided via electronic transmission, from
Tensilica Inc. satisfactory to Purchaser that Tensilica Inc. shall license
Diamond Mini 108 to Purchaser at no cost to Purchaser.
(h)    Boards of Directors and Subsidiary Stockholder Approval. The Approval
shall have been obtained.
ARTICLE VII    


50

--------------------------------------------------------------------------------



TERMINATION; EFFECT OF TERMINATION
7.1    Termination of Agreement. This Agreement may be terminated and the
Acquisition may be abandoned at any time prior to the Closing:
(a)    By mutual written consent of Parent Seller and Parent Purchaser;
(b)    By either Parent Seller or Parent Purchaser if the Closing has not
occurred on or prior to October 31, 2011 and if failure of the Closing to occur
is not the result of a breach of this Agreement or a willful failure to complete
the closing conditions by such Party;
(c)    By Parent Seller, if: (i) there has been a material breach by Purchaser
of any representation or warranty contained herein, such material breach, if
curable, is not cured within fifteen (15) Business Days after receipt by
Purchaser of written notice thereof from Parent Seller and if not cured within
the timeframe above and at or prior to the Closing, such breach would result in
the failure of any of the conditions set forth in Section 6.1 or Section 6.2 to
be satisfied; (ii) Purchaser has committed a material breach of any covenant
imposed upon it hereunder and, if curable, fails to cure such breach within
fifteen (15) Business Days after written notice thereof from Parent Seller, and
if not cured within the timeframe above and at or prior to the Closing, such
breach would result in the failure of any of the conditions set forth in Section
6.1 or Section 6.2 to be satisfied; or (iii) any condition to Seller’s
obligations hereunder becomes incapable of fulfillment through no fault of
Seller and is not waived by Seller;
(d)    By Parent Purchaser, if: (i) there has been a material breach by Seller
of any representation or warranty contained herein, such material breach, if
curable, is not cured within fifteen (15) Business Days after receipt by Seller
of written notice thereof from Parent Purchaser and if not cured within the
timeframe above and at or prior to the Closing, such breach would result in the
failure of any of the conditions set forth in Section 6.1 and Section 6.3 to be
satisfied; (ii) Seller has committed a material breach of any covenant imposed
upon it hereunder and, if curable, fails to cure such breach within fifteen (15)
Business Days after written notice thereof from Parent Purchaser and if not
cured within the timeframe above and at or prior to the Closing, such breach
would result in the failure of any of the conditions set forth in Section 6.1
and Section 6.3 to be satisfied; or (iii) any condition to Purchaser’s
obligations hereunder becomes incapable of fulfillment through no fault of
Purchaser and is not waived by Purchaser; or
(e)    By Parent Purchaser, on the one hand, or Parent Seller, on the other
hand, if there shall be any Law that makes consummation of the Acquisition
illegal or otherwise prohibited, or if any Order enjoining Purchaser, on the one
hand, or Seller, on the other hand, from consummating the Acquisition is entered
and such Order shall have become final and nonappealable, provided that the
Party seeking to terminate this Agreement pursuant to this provision shall have
used all reasonable efforts to remove or vacate such Order.
7.2    Effect of Termination; Right to Proceed. In the event of the termination
or abandonment of this Agreement and the Acquisition by any party hereto
pursuant to the terms of this Agreement, written notice thereof shall forthwith
be given to the other party or parties specifying the provision hereof pursuant
to which such termination or abandonment of the Acquisition is made, and there
shall be no liability or obligation thereafter on the part of Purchaser or
Seller except (A) for fraud and (B) for willful misconduct prior to such
termination or abandonment of the Acquisition; provided, however, that the
provisions of Sections 5.7, 5.8, 5.9 and Article IX shall remain in full force
and effect and survive any termination of this Agreement.
ARTICLE VIII    
SURVIVAL; INDEMNIFICATION
8.1    Survival of Representations and Warranties. Notwithstanding any right of
Purchaser to fully investigate the Business, the Purchased Assets, the Assumed
Liabilities, the Licensed IP and the Licensed Technology

51

--------------------------------------------------------------------------------



and any knowledge of facts determined or determinable by Purchaser pursuant to
such investigation or right of investigation, Purchaser has the right to rely
fully upon the representations, warranties, covenants and agreements of Seller
contained in this Agreement, or listed or disclosed on any Schedule hereto or in
any instrument delivered in connection with or pursuant to any of the foregoing.
All of the representations and warranties made by Seller and Purchaser in this
Agreement, or listed or disclosed on any Schedule hereto or in any certificate
delivered pursuant to this Agreement shall survive the execution and delivery of
this Agreement and the Closing and shall expire on the date which is the
twenty‑four (24) month anniversary of the Closing Date; provided, however, that
the representations or warranties of Seller contained in Section 3.13(b) and in
any certificate delivered by Seller regarding any matter set forth in such
section pursuant to this Agreement (the “Liabilities Representation”) shall
survive until the expiration of the applicable statute of limitations.
8.2    Indemnification by Seller.
(a)    Subject to the limitations set forth in Section 8.1 and Section 8.5, from
and after the Closing, Seller shall indemnify, defend, save and hold Purchaser
and its Representatives (collectively, “Purchaser Indemnitees”) harmless from
and against all demands, claims, actions or causes of action, losses, damages,
diminution in value, deficiencies, Liabilities, costs and expenses (including
reasonable legal fees, interest, penalties, and all reasonable amounts paid in
investigation, defense or settlement of any of the foregoing; collectively,
“Damages”) suffered or incurred by any Purchaser Indemnitee, directly or
indirectly, in connection with or arising out of the following:
(i)    Seller’s breach of, or any inaccuracy in, any representation or warranty
contained in this Agreement or in any certificate delivered by Seller pursuant
to this Agreement;
(ii)    Seller’s breach or nonfulfillment of any covenant or agreement made by
Seller in this Agreement;
(iii)    the Retained Liabilities;
(iv)    the failure of the Parties to comply with any bulk sales (including
Section 6 of the Retail Sales Act (Ontario) and any other similar legislation of
another province, as applicable) or fraudulent transfer laws that may be
applicable to the Acquisition; or
(v)    any and all actions, suits, proceedings, demands, judgments, damages,
awards, costs and expenses (including reasonable legal fees, as well as
reasonable third-party fees and expenses) incurred in connection with the
enforcement of the rights of any such Purchaser Indemnitee with respect to
clauses (i) through (iv) above.
Notwithstanding anything in this Agreement to the contrary, for the purposes of
Article VIII, the representations and warranties of Seller in this Agreement
that are qualified by materiality or Material Adverse Effect shall be deemed to
be made with such materiality or Material Adverse Effect qualifiers for purposes
of determining whether a breach of any such representation or warranty has
occurred, but shall be deemed disregarded for purposes of determining the amount
of any related indemnifiable Damages.
8.3    Indemnification by Purchaser.
(a)    Subject to the limitations set forth in Section 8.1 and Section 8.5,
Purchaser shall indemnify, defend, save and hold Seller and its Representatives
(collectively, “Seller Indemnitees”) harmless from and against all Damages
suffered or incurred by any Seller Indemnitees, directly or indirectly, in
connection with or arising out of the following:
(i)    Purchaser’s breach of, or any inaccuracy in, any representation or
warranty contained

52

--------------------------------------------------------------------------------



in this Agreement or in any certificate delivered by Purchaser pursuant to this
Agreement;
(ii)    Purchaser’s breach or nonfulfillment of any covenant or agreement made
by Purchaser in this Agreement;
(iii)    the Assumed Liabilities; or
(iv)    any and all actions, suits, proceedings, demands, judgments, damages,
awards, costs and expenses (including reasonable legal fees, as well as
reasonable third-party fees and expenses) incurred in connection with the
enforcement of the rights of any such Seller Indemnitee with respect to clauses
(i) through (iii) above.
Notwithstanding anything in this Agreement to the contrary, for the purposes of
Article VIII, the representations and warranties of Purchaser in this Agreement
that are qualified by materiality shall be deemed to be made with such
materiality qualifiers for purposes of determining whether a breach of any such
representation or warranty has occurred, but shall be deemed disregarded for
purposes of determining the amount of any related indemnifiable Damages.
8.4    Notice of Claims. If (a) any Purchaser Indemnitee or Seller Indemnitee
(an “Indemnified Party”) has suffered or incurred or reasonably believes it will
suffer or incur any Damages for which it is entitled to indemnification under
this Article VIII, (b) any Claim is instituted against a third party with
respect to which any Indemnified Party intends to claim any Damages or (c) any
Indemnified Party receives written notice of any Claim that has been brought or
asserted by a third party against such Indemnified Party and that may be subject
to indemnification hereunder (a “Third-Party Claim”), the Indemnified Party
shall so notify the party or parties from whom indemnification is being claimed
(the “Indemnifying Party”) with reasonable promptness and reasonable
particularity in light of the circumstances then existing (the “Notice of
Claim”). The Notice of Claim delivered pursuant to this Section 8.4 shall
describe the Damages and/or Claim (the “Asserted Liability”) in reasonable
detail and shall indicate the amount (estimated, if necessary, and to the extent
feasible) of the Damages that have been or may be suffered by the Indemnified
Party. The failure of an Indemnified Party to give any notice required by this
Section 8.4 shall not affect any of such Party’s rights under this Article VIII
or otherwise except and to the extent that such failure is materially
prejudicial to the rights or obligations of the Indemnifying Party.
8.5    Limitation of Claims.
(a)    No claim for the recovery of Damages by any Indemnified Party pursuant to
Sections 8.2(a)(i) or 8.3(a)(i) (or 8.2(a)(v) or 8.3(a)(iv) to the extent
incurred in connection with the enforcement of the rights of such Indemnified
Party with respect to Section 8.2(a)(i) or 8.3(a)(i), as applicable), may be
asserted by such Indemnified Party after the expiration of the applicable
survival period set forth in Section 8.1; provided, however that claims for the
recovery of Damages by such Indemnified Party pursuant to Sections 8.2(a)(ii)
through 8.2(a)(iv), inclusive (or Section 8.2(a)(v) to the extent incurred in
connection with the enforcement of the rights of such Indemnified Party with
respect to Sections 8.2(a)(ii) through 8.2(a)(iv) inclusive), or Sections
8.3(a)(ii) or (iii) (or Section 8.3(a)(iv) to the extent incurred in connection
with the enforcement of the rights of such Indemnified Party with respect to
Sections 8.3(a)(ii) or (iii)) may be asserted by such Indemnified Party until
the expiration of the applicable statute of limitations; provided, further, that
claims first asserted in writing in a Notice of Claim delivered to an
Indemnifying Party prior to the expiration of the applicable survival period
shall survive until such claim is fully and finally resolved. Notwithstanding
the foregoing or any other provision of this Agreement to the contrary, any
Indemnified Party under Article VIII may seek to recover Damages arising out of
any fraud or willful misconduct by or on behalf of Seller or Purchaser, as
applicable, until the expiration of the applicable statute of limitations. For
the purposes of this Article VIII, there shall be deemed “willful misconduct” by
a Party only if such Party had actual knowledge at the time of taking an action
or omitting to take an action and that such action or omission constituted a
breach of such Party’s covenants or agreements under this Agreement.

53

--------------------------------------------------------------------------------



(b)    The Liability of Seller for indemnifiable Damages pursuant to this
Article VIII shall not be payable unless and until the aggregate amount of
Damages suffered or incurred by Purchaser Indemnitees exceeds $300,000;
thereafter, Purchaser Indemnitee shall be entitled to seek compensation for all
Damages, and Seller shall be responsible for the payment of all Damages, without
regard to such $300,000 limitation set forth in this Section 8.5(b); provided,
that the limitation set forth in this Section 8.5(b) shall not apply to any
Damages arising from (i) any fraud or willful misconduct by or on behalf of
Seller, (ii) any inaccuracies in the Seller Vacation Certificate or the Seller
Materials Inventory Certificate, (iii) Seller’s indemnification obligations
pursuant to Sections 8.2(a)(iii) or 8.2(a)(iv), or (iv) Section 8.2(a)(v) to the
extent incurred in connection with the enforcement of the rights of such
Indemnified Party with respect to Sections 8.2(a)(iii) or 8.2(a)(iv).
(c)    The Liability of Seller for indemnifiable Damages pursuant to this
Article VIII shall in no event exceed the Indemnification Escrow Amount;
provided, that the liability of Seller for indemnifable Damages pursuant to
Section 8.2(a)(iii) or 8.2(a)(iv) (and Section 8.2(a)(v) to the extent incurred
in connection with the enforcement of the rights of any Indemnified Party with
respect to Section 8.2(a)(iii) or 8.2(a)(iv)) shall not be subject to any such
limitations. Indemnifable Damages pursuant to Section 8.2(a)(i) (and Section
8.2(a)(v) to the extent incurred in connection with the enforcement of the
rights of any Indemnified Party with respect to Section 8.2(a)(i)) shall only be
recoverable from the Indemnification Escrow Fund; provided, however,
indemnifable Damages pursuant to (A) Section 8.2(a)(i) and Section 8.2(a)(v), in
each case, arising from a breach of or inaccuracy in the Liabilities
Representation and (B) Sections 8.2(a)(ii) (and Section 8.2(a)(v) to the extent
incurred in connection with the enforcement of the rights of any Indemnified
Party with respect to Sections 8.2(a)(ii)) shall initially only be recoverable
from the Indemnification Escrow Fund during the Escrow Period in accordance with
the terms of this Agreement and the Escrow Agreement, and only after the end of
the Escrow Period shall any Purchaser Indemnitee have any recourse against
Seller for such Damages, subject to the limitations set forth above.
Indemnifiable Damages pursuant to Section 8.2(a)(iii) or 8.2(a)(iv) or Section
8.2(a)(v) to the extent incurred in connection with the enforcement of the
rights of any Indemnified Party with respect to Section 8.2(a)(iii) or
8.2(a)(iv) shall initially only be recoverable from the Indemnification Escrow
Fund in accordance with the terms of this Agreement and the Escrow Agreement,
and only after the earlier of the end of the Escrow Period and claims made for
recovery of Damages in excess of the funds remaining in the Indemnification
Escrow Fund shall any Purchaser Indemnitee have any recourse against Seller
directly for such Damages, subject to the limitations set forth above, provided
that any recovery of Damages shall first be recovered from the Indemnification
Escrow Fund until it is fully depleted.
(d)    The Liability of Purchaser for indemnifiable Damages pursuant to this
Article VIII shall not be payable unless and until the aggregate amount of
Damages suffered or incurred by Seller Indemnitees exceeds $300,000; thereafter,
Seller Indemnitee shall be entitled to seek compensation for all Damages, and
Purchaser shall be responsible for the payment of all Damages, without regard to
such $300,000 limitation set forth in this Section 8.5(d); provided, that the
limitation set forth in this Section 8.5(d) shall not apply to any Damages
arising from (i) any fraud or willful misconduct by or on behalf of Purchaser or
(ii) Purchaser’s indemnification obligations pursuant to Section 8.3(a)(iii) (or
Section 8.3(a)(iv) to the extent incurred in connection with the enforcement of
the rights of any Indemnified Party with respect to Section 8.3(a)(iii)).
(e)    The liability of Purchaser for indemnifiable Damages pursuant to this
Article VIII shall in no event exceed the Indemnification Escrow Amount;
provided, that the liability of Purchaser for indemnifable Damages pursuant to
8.3(a)(iii) (or Section 8.3(a)(iv) to the extent incurred in connection with the
enforcement of the rights of any Indemnified Party with respect to Section
8.3(a)(iii)) shall not be subject to any such limitations.
(f)    The amount of any Damage subject to indemnification under this Article
VIII shall be calculated net of any insurance proceeds actually received by an
Indemnified Party in connection with such Damages. If an Indemnified Party
receives insurance proceeds on account of such Damage after an indemnification
payment is made to it, such Indemnified Party shall promptly pay to the
Indemnifying Party that made such indemnification payment the amount of such
insurance proceeds at such time or times as and to the extent that such
insurance proceeds are received by such Indemnified Party.

54

--------------------------------------------------------------------------------



8.6    Indemnification Escrow.
(a)    At Closing, Purchaser will deposit, in accordance with Section 2.5(b),
Six Million Dollars ($6,000,000.00) of the Purchase Price (the “Indemnification
Escrow Amount”) with the Escrow Agent as security for the indemnification
obligations of Seller under Section 8.2 hereof. The Indemnification Escrow
Amount shall be held by the Escrow Agent in accordance with the terms and
conditions set forth herein and in the Escrow Agreement (the “Indemnification
Escrow Fund”). All costs and expenses of the Indemnification Escrow Fund shall
be split equally by Seller and Purchaser. Any portion of the Indemnification
Escrow Amount not previously released by the Escrow Agent to Purchaser as a
result of an indemnification claim by Purchaser Indemnitee shall be released to
Seller or its designees on the Escrow Release Date; provided, however, that a
portion of the Indemnification Escrow Fund, which, in the good faith, reasonable
judgment of Purchaser, is necessary to satisfy any pending but unresolved or
unsatisfied claims specified in any Notice of Claim theretofore delivered to
Seller pursuant to Section 8.4 prior to termination of the Escrow Period with
respect to facts and circumstances existing prior to expiration of the Escrow
Period, shall be retained by the Escrow Agent until such claims have been
resolved.
(b)    Any portion of the Indemnification Escrow Amount accordingly retained on
or after the Escrow Release Date shall be released to Seller or Purchaser (as
appropriate) by the Escrow Agent promptly upon resolution of each specific claim
involved.
8.7    Objections to Claims.
(a)    For a period of twenty (20) Business Days from and after delivery of any
Notice of Claim to Seller, Escrow Agent shall take no action regarding the
Indemnification Escrow Amount hereof unless Escrow Agent shall have received
written authorization from Seller to release such portion of the Indemnification
Escrow Amount to the Purchaser Indemnitee. After the expiration of such twenty
(20) Business Day period, Escrow Agent shall release the portion of the
Indemnification Escrow Amount to the Purchaser Indemnitee in accordance with
Section 8.6 hereof and Seller shall no longer have any right in, or be entitled
to receive, such portion of the Indemnification Escrow Amount, provided that no
such release may be made if Seller shall object in a written statement to the
claim made in the Notice of Claim, and such statement shall have been delivered
to the Escrow Agent and Purchaser prior to the expiration of such twenty (20)
Business Day period.
(b)    In case Seller shall so object in writing to any claim or claims by
Purchaser made in any Notice of Claim, Purchaser Indemnitee shall have twenty
(20) Business Days following the receipt of such written objection to respond in
a written statement to the objection of Seller. If after such twenty (20)
Business Day period there remains a dispute as to any claims, Parent Seller and
Parent Purchaser shall attempt in good faith for thirty (30) Business Days to
agree upon the rights of the respective parties with respect to each of such
claims. If Parent Seller and Parent Purchaser should so agree, a memorandum
setting forth such agreement shall be prepared by Parent Purchaser and signed by
Parent Purchaser and Parent Seller. The Escrow Agent shall be entitled to rely
on any such memorandum and shall retain or release the cash from the
Indemnification Escrow Fund in accordance with the terms thereof.
(c)    In the event of a Notice of Claim to Purchaser, Purchaser shall have
twenty (20) Business Days from and after delivery of such Notice of Claim to
Purchaser to respond in a written statement to the claim made in the Notice of
Claim and deliver such written response to Parent Seller. Parent Seller shall
have twenty (20) Business Days following the receipt of such written objection
to respond in a written statement to the objection of Purchaser. If after such
twenty (20) Business Day period there remains a dispute as to any claims, Parent
Seller and Parent Purchaser shall attempt in good faith for thirty (30) Business
Days to agree upon the rights of the respective parties with respect to each of
such claims. If Parent Seller and Parent Purchaser should so agree, a memorandum
setting forth such agreement shall be prepared by Parent Purchaser and signed by
Parent Purchaser and Parent Seller.
8.8    Resolution of Conflicts. If no agreement can be reached after good faith
negotiation between the Parties pursuant to Section 8.7, Purchaser or Seller may
initiate formal legal action with the applicable court in the State of
California to resolve such dispute. The decision of the court as to the validity
and amount of any claim in

55

--------------------------------------------------------------------------------



such Notice of Claim shall be binding and conclusive upon the Parties, and
notwithstanding anything in Article VIII hereof, the Parties shall be entitled
to act in accordance with such decision and the Escrow Agent shall be entitled
to rely on any such decision and shall release the cash from the Indemnification
Escrow Fund in accordance with the terms thereof.
8.9    Third-Party Claims.
(a)    In the event an Indemnified Party becomes aware of a Third-Party Claim,
such Indemnified Party shall provide notice to the Indemnifying Party of such
claim in writing with reasonable promptness and reasonable particularity in
light of the circumstances then existing. The notice provided shall describe the
Third-Party Claim in reasonable detail and shall indicate the amount (estimated,
if necessary, and to the extent feasible) of the Damages that have been or may
be suffered by the third party. The failure to give any notice required by this
Section 8.9 shall not affect any of Purchaser’s rights under this Article VIII
or otherwise except and to the extent that such failure is materially
prejudicial to the rights or obligations of Seller. Subject to Section 8.9(d),
the Indemnifying Party shall have thirty (30) days after receipt of such notice
to elect, at its option, to assume the defense of any such Third-Party Claim in
which case: (i) the attorneys’ fees, other professionals’ and experts’ fees and
court or arbitration costs incurred by the Indemnifying Party in connection with
defending such Third-Party Claim shall be payable by such Indemnifying Party;
and (ii) the Indemnified Party shall cooperate as reasonably requested by the
Indemnifying Party in the defense of such Third-Party Claim (at the expense of
the Indemnifying Party).
(b)    The Indemnifying Party shall not consent to the entry of any judgment or
enter into any settlement except with the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, conditioned
or delayed) to which the Indemnifying Party is obligated to furnish
indemnification pursuant to this Agreement; provided that the consent of the
Indemnified Party shall not be required if all of the following conditions are
met: (i) the terms of the judgment or proposed settlement include, as an
unconditional term thereof, the giving to the Indemnified Parties by the third
party of a release of the Indemnified Parties from all Liability in respect of
such Third-Party Claim, (ii) there is no finding or admission of (A) any
violation of Law by the Indemnified Parties (or any Affiliate thereof) or (B)
any violation of the rights of any Person, (iii) there is no effect on any other
action or claims of a similar nature that may be made against the Indemnified
Parties (or any Affiliate thereof), (iv) the sole form of relief is monetary
damages which are paid in full by the Indemnifying Party and (v) the Third-Party
Claim is not related to, either directly or indirectly, the Acquired Proprietary
Rights or the Acquired Technology. Notwithstanding the foregoing, the
Indemnified Party shall have the right to pay or settle, admit liability or
otherwise dispose of any such Third-Party Claim without prior written consent;
provided that, in such event, it shall waive any right to indemnity therefor by
the Indemnifying Party for such Claim unless the Indemnifying Party shall have
consented to such payment or settlement, admission of liability or disposition
of any such Third-Party Claim (such consent not to be unreasonably withheld or
delayed).
(c)    In the event that (i) an Indemnified Party gives Notice of Claim to the
Indemnifying Party and the Indemnifying Party fails or elects not to assume the
defense of a Third-Party Claim which the Indemnifying Party had the right to
assume under this Section 8.9, (ii) the Indemnifying Party is not entitled to
assume the defense of such Third-Party Claim pursuant to this Section 8.9 or
(iii) the Indemnified Party and the Indemnifying Party are both named parties to
the proceedings and the Indemnified Party reasonably concludes that the
representation of both parties by the same counsel would be inappropriate due to
the actual or potential differing interests between the Indemnifying Party and
the Indemnified Party, the Indemnified Party shall have the right, with counsel
of its choice, to defend, conduct and control the defense of such Third-Party
Claim. The Indemnifying Party will provide reasonable cooperation in the defense
of such Third-Party Claim. The Indemnified Party shall have the right to consent
to the entry of any judgment or enter into any settlement with respect to the
Third Party Claim on such terms as it may deem appropriate; provided, however,
that the amount of any settlement made or entry of any judgment consented to by
the Indemnified Party without the consent of the Indemnifying Party shall not be
determinative of the validity of the claim, except with the consent of the
Indemnified Party (not to be unreasonably withheld or delayed). If the
Indemnifying Party does not elect to assume a defense of such Third-Party Claim
which it has the right to assume hereunder, the Indemnified Party shall have no
obligation to do so.

56

--------------------------------------------------------------------------------



(d)    Notwithstanding anything to the contrary contained herein, the
Indemnifying Party will not be entitled to assume (or in the case of Section
8.9(d)(iv), to continue to be entitled to assume) the defense of such
Third-Party Claim if:
(i)    the Third-Party Claim seeks, in addition to or in lieu of monetary
damages, any injunctive or other equitable relief (except where non-monetary
relief is merely incidental to a primary claim or claims for monetary damages);
(ii)    the Third-Party Claim relates to or arises in connection with any
criminal proceeding, action, indictment, allegation or investigation;
(iii)    the Third-Party Claim would reasonably be expected to give rise to
Damages which are more than the amount indemnifiable by the Indemnifying Party
pursuant to this Article 8; or
(iv)    upon petition by the Indemnified Party, the appropriate court rules that
the Indemnifying Party failed or is failing to vigorously prosecute or defend
such Third-Party Claim.
(e)    Notwithstanding anything to the contrary contained herein, Seller will
not be entitled to assume the defense of any Third-Party Claim related to,
either directly or indirectly, the Acquired Proprietary Rights or the Acquired
Technology.
8.10    Survival of Indemnification Claims. The indemnification obligations set
forth in this Article VIII shall survive the Closing as provided herein.
8.11    Tax Effect of Indemnification Payments. All indemnity payments made by
Seller to Purchaser Indemnitees pursuant to this Agreement shall be treated for
all Tax purposes as adjustments to the Purchase Price, unless otherwise required
by Law.
8.12    Effect of Investigation. The right to indemnification, payment of
Damages or for other remedies based on any representation, warranty, covenant or
obligation of Seller or Purchaser contained in or made pursuant to this
Agreement shall not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at anytime, whether
before or after the execution and delivery of this Agreement or the date the
Closing occurs, with respect to the accuracy or inaccuracy of or compliance
with, any such representation, warranty, covenant or obligation. The waiver of
any condition to the obligation of Seller or Purchaser to consummate the
Acquisition, where such condition is based on the accuracy of any representation
or warranty, or on the performance of or compliance with any covenant or
obligation, shall not affect the right to indemnification, payment of Damages,
or other remedy based on such representation, warranty, covenant or obligation.
8.13    Remedies. Following the Closing, this Article VIII shall provide the
sole and exclusive remedy of an Indemnified Party for any Damages arising under
the matters set forth in Sections 8.2 or 8.3 as applicable (and as so limited
herein); provided, however, that this Section 8.13 shall not apply in the case
of fraud or willful misconduct; provided, further, that nothing in this Section
8.13 or elsewhere in this Agreement shall affect the Parties’ rights to specific
performance or other equitable remedies that do not involve payment or other
monetary compensation from the Indemnifying Party to the Indemnified Party with
respect to the covenants and agreements in this Agreement that are to be
performed at or after the Closing.
ARTICLE IX    
GENERAL
9.1    Notices. All notices, requests, claims, demands or other communications
that are required or may be

57

--------------------------------------------------------------------------------



given pursuant to the terms of this Agreement shall be in writing and shall be
deemed to have been duly given (a) when delivered, if delivered by hand, (b) one
Business Day after transmitted, if transmitted by a nationally recognized
overnight courier service (providing written proof of delivery), (c) when sent
by facsimile (with confirmation of receipt), or (d) three Business Days after
mailing, if mailed by registered or certified mail (return receipt requested),
to the parties at the following addresses (or at such other address for a party
as shall be specified in a notice given in accordance with this Section 9.1):
(a)    If to Purchaser:
QUALCOMM Incorporated
5775 Morehouse Drive
San Diego, California 92121
Attention: General Counsel
Fax: (858) 658-2503
With a simultaneous copy to:
DLA Piper LLP (US)
4365 Executive Drive, Suite 1100
San Diego, California 92121
Attention: David R. Young
Fax: (858) 638-5121
Tel: (858) 638-6821
(b)    If to Seller:
Integrated Device Technology, Inc.
6024 Silver Creek Valley Road
San Jose, CA 95138
Attention: General Counsel
Fax: (408) 284-2775
With a simultaneous copy to:
Latham & Watkins LLP
140 Scott Dr.
Menlo Park, CA 94025
Attention: Mark V. Roeder
Telephone: (650) 328-4600
Fax: (650) 463-2600
9.2    Severability; Parties in Interest. If any provision of this Agreement for
any reason shall be held to be illegal, invalid or unenforceable, such
illegality shall not affect any other provision of this Agreement, but this
Agreement shall be construed as if such illegal, invalid or unenforceable
provision had never been included herein. Nothing in this Agreement, express or
implied, is intended to confer upon any Person not a Party to this Agreement any
rights or remedies of any nature whatsoever under or by reason of this
Agreement.
9.3    Assignment; Binding Effect; Benefit. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by any Party
(whether by operation of Law or otherwise) without the prior written consent of
the other Parties except that Purchaser shall be permitted to assign its rights,
interests and obligations

58

--------------------------------------------------------------------------------



to an Affiliate of Purchaser without obtaining any consent from the other
Parties (provided however, without the prior written consent of Seller,
Purchaser shall not make any such assignment if such assignment would reasonably
be expected to have adverse tax consequences to Seller or a Seller Affiliate).
Any purported assignment, unless so consented to or permitted as provided
herein, shall be void and without effect. Subject to the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their respective successors and permitted assigns. Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any Person other than the Parties
or their respective successors and permitted assigns any rights or remedies
under or by reason of this Agreement.
9.4    Incorporation of Exhibits. All Exhibits and Schedules attached hereto and
referred to herein are hereby incorporated herein and made a part of this
Agreement for all purposes as if fully set forth herein.
9.5    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA OTHER THAN
CONFLICT OF LAWS PRINCIPLES THEREOF DIRECTING THE APPLICATION OF ANY LAW OTHER
THAN THAT OF CALIFORNIA. COURTS WITHIN THE STATE OF CALIFORNIA WILL HAVE
JURISDICTION OVER ALL DISPUTES BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS
CONTEMPLATED HEREBY. THE PARTIES HEREBY CONSENT TO AND AGREE TO SUBMIT TO THE
JURISDICTION OF SUCH COURTS. EACH OF THE PARTIES HERETO WAIVES, AND AGREES NOT
TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY CLAIM THAT (I) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE JURISDICTION
OF SUCH COURTS, (II) SUCH PARTY AND SUCH PARTY’S PROPERTY IS IMMUNE FROM ANY
LEGAL PROCESS ISSUED BY SUCH COURTS OR (III) ANY LITIGATION COMMENCED IN SUCH
COURTS IS BROUGHT IN AN INCONVENIENT FORUM.
9.6    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER BASED IN CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION OR
AGREEMENT CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY HERETO IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.
9.7    Headings; Interpretation. The descriptive headings contained in this
Agreement are included for convenience of reference only and shall not affect in
any way the meaning or interpretation of this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provisions of this Agreement.
9.8    Counterparts; Facsimiles. This Agreement may be executed and delivered
(including by facsimile or electronic transmission) in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed and delivered shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
9.9    Entire Agreement. This Agreement (including the Schedules and Exhibits
attached hereto) and the Transaction Documents executed in connection with the
consummation of the Acquisition contain the entire agreement between the Parties
with respect to the subject matter hereof and related transactions and supersede
all prior agreements, written or oral, with respect thereto.
9.10    Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. This Agreement may be amended, superseded, cancelled, renewed or
extended only by a written instrument signed by all of the Parties. The
provisions hereof may be waived only in writing signed by all of the Parties. No
delay on the part

59

--------------------------------------------------------------------------------



of any Party in exercising any right, power or privilege hereunder shall operate
as a waiver thereof, nor shall any waiver on the part of any Party of any such
right, power or privilege, nor any single or partial exercise of any such right,
power or privilege, preclude any further exercise thereof or the exercise of any
other such right, power or privilege. Except as otherwise provided herein, the
rights and remedies herein provided are cumulative and are not exclusive of any
rights or remedies that any Party may otherwise have at Law or in equity.
9.11    Specific Performance; Preservation of Remedies. The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. It is agreed that the Parties shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof, this being in addition to any
other remedy to which they are entitled at Law or in equity. Except as otherwise
provided herein, the rights and remedies herein provided are cumulative and are
not exclusive of any rights or remedies that any Party may otherwise have at Law
or in equity.
9.12    Attorneys’ Fees. If any party to this Agreement brings an action to
enforce its rights under this Agreement, the prevailing party shall be entitled
to recover its costs and expenses, including reasonable attorneys’ fees,
out-of-pocket expenses and court costs incurred in connection with such action,
including any appeal therefrom.




[Signatures appear on next page]





60

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
caused this Asset Purchase Agreement to be signed in their respective names by
their duly authorized representatives as of the date first above written.
 
 
QUALCOMM INCORPORATED
 
By:
/s/William E. Keitel
 
Name:
William E. Keitel
 
Title:
Executive Vice President and
Chief Financial Officer



 
 
QUALCOMM CANADA INC.
 
By:
/s/William E. Keitel
 
Name:
William E. Keitel
 
Title:
Vice President and
Chief Financial Officer




























[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, intending to be legally bound hereby, the Parties have
caused this Asset Purchase Agreement to be signed in their respective names by
their duly authorized representatives as of the date first above written.


 
 
INTEGRATED DEVICE TECHNOLOGY, INC.
 
By:
/s/Theodore L. Tewksbury III
 
Name:
Theodore L. Tewksbury III
 
Title:
President and Chief Executive Officer





 
 
IDT CANADA INC.
 
By:
/s/Theodore L. Tewksbury III
 
Name:
Theodore L. Tewksbury III
 
Title:
President




[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF ESCROW AGREEMENT



--------------------------------------------------------------------------------



EXHIBIT B
FORM OF LICENSE AGREEMENT











--------------------------------------------------------------------------------



EXHIBIT C
RETAINED RIGHTS







--------------------------------------------------------------------------------



EXHIBIT D

FORM OF TRANSITION SERVICES AGREEMENT







--------------------------------------------------------------------------------



EXHIBIT E

FORM OF TRIPARTITE MUTUAL TERMINATION AND TRANSFER AGREEMENT







--------------------------------------------------------------------------------



EXHIBIT F
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT





--------------------------------------------------------------------------------



EXHIBIT G

FORM OF BILL OF SALE



--------------------------------------------------------------------------------



EXHIBIT H

FORM OF PATENT ASSIGNMENT



--------------------------------------------------------------------------------



EXHIBIT I

FORM OF TRADEMARK ASSIGNMENT



--------------------------------------------------------------------------------



EXHIBIT J

FORM OF TORONTO SUBLEASE AGREEMENT



--------------------------------------------------------------------------------



EXHIBIT K

FORM OF MONTREAL SUBLEASE AGREEMENT

















